Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 1 of 96




                Exhibit E
       Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 2 of 96


      ETSI TS 138 214 V15.2.0 (2018-07)




TECHNICAL SPECIFICATION




                              5G;
                              NR;
              Physical layer procedures for data
          (3GPP TS 38.214 version 15.2.0 Release 15)
             Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 3 of 96

 3GPP TS 38.214 version 15.2.0 Release 15                         1                           ETSI TS 138 214 V15.2.0 (2018-07)




                                                            Reference
                                                   DTS/TSGR-0138214vf20

                                                            Keywords
                                                                 5G




                                                               ETSI

                                                  650 Route des Lucioles
                                         F-06921 Sophia Antipolis Cedex - FRANCE

                                      Tel.: +33 4 92 94 42 00 Fax: +33 4 93 65 47 16

                                             Siret N° 348 623 562 00017 - NAF 742 C
                                            Association à but non lucratif enregistrée à la
                                            Sous-Préfecture de Grasse (06) N° 7803/88




                                                     Important notice

                                     The present document can be downloaded from:
                                          http://www.etsi.org/standards-search

The present document may be made available in electronic versions and/or in print. The content of any electronic and/or
print versions of the present document shall not be modified without the prior written authorization of ETSI. In case of any
  existing or perceived difference in contents between such versions and/or in print, the only prevailing document is the
       print of the Portable Document Format (PDF) version kept on a specific network drive within ETSI Secretariat.

   Users of the present document should be aware that the document may be subject to revision or change of status.
                   Information on the current status of this and other ETSI documents is available at
                                 https://portal.etsi.org/TB/ETSIDeliverableStatus.aspx

         If you find errors in the present document, please send your comment to one of the following services:
                                  https://portal.etsi.org/People/CommiteeSupportStaff.aspx

                                                Copyright Notification

  No part may be reproduced or utilized in any form or by any means, electronic or mechanical, including photocopying
                          and microfilm except as authorized by written permission of ETSI.
            The content of the PDF version shall not be modified without the written authorization of ETSI.
                    The copyright and the foregoing restriction extend to reproduction in all media.

                                                        © ETSI 2018.
                                                     All rights reserved.

DECTTM, PLUGTESTSTM, UMTSTM and the ETSI logo are trademarks of ETSI registered for the benefit of its Members.
            3GPPTM and LTETM are trademarks of ETSI registered for the benefit of its Members and
                                   of the 3GPP Organizational Partners.
                         oneM2M logo is protected for the benefit of its Members.
            GSM® and the GSM logo are trademarks registered and owned by the GSM Association.




                                                               ETSI
            Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 4 of 96

3GPP TS 38.214 version 15.2.0 Release 15                   2                        ETSI TS 138 214 V15.2.0 (2018-07)



Intellectual Property Rights
Essential patents

IPRs essential or potentially essential to normative deliverables may have been declared to ETSI. The information
pertaining to these essential IPRs, if any, is publicly available for ETSI members and non-members, and can be found
in ETSI SR 000 314: "Intellectual Property Rights (IPRs); Essential, or potentially Essential, IPRs notified to ETSI in
respect of ETSI standards", which is available from the ETSI Secretariat. Latest updates are available on the ETSI Web
server (https://ipr.etsi.org/).

Pursuant to the ETSI IPR Policy, no investigation, including IPR searches, has been carried out by ETSI. No guarantee
can be given as to the existence of other IPRs not referenced in ETSI SR 000 314 (or the updates on the ETSI Web
server) which are, or may be, or may become, essential to the present document.

Trademarks

The present document may include trademarks and/or tradenames which are asserted and/or registered by their owners.
ETSI claims no ownership of these except for any which are indicated as being the property of ETSI, and conveys no
right to use or reproduce any trademark and/or tradename. Mention of those trademarks in the present document does
not constitute an endorsement by ETSI of products, services or organizations associated with those trademarks.


Foreword
This Technical Specification (TS) has been produced by ETSI 3rd Generation Partnership Project (3GPP).

The present document may refer to technical specifications or reports using their 3GPP identities, UMTS identities or
GSM identities. These should be interpreted as being references to the corresponding ETSI deliverables.

The cross reference between GSM, UMTS, 3GPP and ETSI identities can be found under
http://webapp.etsi.org/key/queryform.asp.


Modal verbs terminology
In the present document "shall", "shall not", "should", "should not", "may", "need not", "will", "will not", "can" and
"cannot" are to be interpreted as described in clause 3.2 of the ETSI Drafting Rules (Verbal forms for the expression of
provisions).

"must" and "must not" are NOT allowed in ETSI deliverables except when used in direct citation.




                                                         ETSI
                 Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 5 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                                 3                                     ETSI TS 138 214 V15.2.0 (2018-07)



Contents
Intellectual Property Rights ................................................................................................................................2
Foreword.............................................................................................................................................................2
Modal verbs terminology....................................................................................................................................2
Foreword.............................................................................................................................................................5
1         Scope ........................................................................................................................................................6
2         References ................................................................................................................................................6
3         Definitions, symbols and abbreviations ...................................................................................................6
3.1            Definitions .......................................................................................................................................................... 6
3.2            Symbols .............................................................................................................................................................. 6
3.3            Abbreviations ..................................................................................................................................................... 6
4         Power control ...........................................................................................................................................7
4.1            Power allocation for downlink ........................................................................................................................... 7
5         Physical downlink shared channel related procedures .............................................................................8
5.1       UE procedure for receiving the physical downlink shared channel ................................................................... 8
5.1.1       Transmission schemes ................................................................................................................................ 10
5.1.1.1         Transmission scheme 1 ......................................................................................................................... 10
5.1.2       Resource allocation ..................................................................................................................................... 10
5.1.2.1         Resource allocation in time domain ...................................................................................................... 10
5.1.2.1.1          Determination of the resource allocation table to be used for PDSCH............................................ 11
5.1.2.2         Resource allocation in frequency domain ............................................................................................. 13
5.1.2.2.1          Downlink resource allocation type 0 ............................................................................................... 14
5.1.2.2.2          Downlink resource allocation type 1 ............................................................................................... 14
5.1.2.3         Physical resource block (PRB) bundling............................................................................................... 15
5.1.3       Modulation order, target code rate, redundancy version and transport block size determination ............... 16
5.1.3.1         Modulation order and target code rate determination ........................................................................... 16
5.1.3.2         Transport block size determination ....................................................................................................... 19
5.1.4       PDSCH resource mapping .......................................................................................................................... 22
5.1.4.1         PDSCH resource mapping with RB symbol level granularity .............................................................. 22
5.1.4.2         PDSCH resource mapping with RE level granularity ........................................................................... 23
5.1.5       Antenna ports quasi co-location.................................................................................................................. 24
5.1.6       UE procedure for receiving downlink reference signals ............................................................................. 25
5.1.6.1         CSI-RS reception procedure.................................................................................................................. 25
5.1.6.1.1          CSI-RS for tracking ......................................................................................................................... 26
5.1.6.1.2          CSI-RS for L1-RSRP computation.................................................................................................. 27
5.1.6.1.3          CSI-RS for mobility ........................................................................................................................ 27
5.1.6.2         DM-RS reception procedure ................................................................................................................. 27
5.1.6.3         PT-RS reception procedure ................................................................................................................... 29
5.1.7       Code block group based PDSCH transmission ........................................................................................... 31
5.1.7.1         UE procedure for grouping of code blocks to code block groups ......................................................... 31
5.1.7.2         UE procedure for receiving code block group based transmissions ...................................................... 31
5.2       UE procedure for reporting channel state information (CSI) ........................................................................... 31
5.2.1       Channel state information framework......................................................................................................... 31
5.2.1.1         Reporting settings ................................................................................................................................. 32
5.2.1.2         Resource settings................................................................................................................................... 32
5.2.1.3         (void) ..................................................................................................................................................... 32
5.2.1.4         Reporting configurations ....................................................................................................................... 32
5.2.1.4.1          Resource Setting configuration ....................................................................................................... 34
5.2.1.4.2          Report Quantity Configurations ...................................................................................................... 35
5.2.1.4.3          L1-RSRP Reporting......................................................................................................................... 36
5.2.1.5         Triggering/activation of CSI Reports and CSI-RS ................................................................................ 37
5.2.1.5.1          Aperiodic CSI Reporting/Aperiodic CSI-RS ................................................................................... 37
5.2.1.5.2          Semi-persistent CSI/Semi-persistent CSI-RS .................................................................................. 37
5.2.1.6         CSI processing criteria .......................................................................................................................... 39
5.2.2       Channel state information ........................................................................................................................... 39



                                                                                       ETSI
                Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 6 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                            4                                   ETSI TS 138 214 V15.2.0 (2018-07)


5.2.2.1        Channel quality indicator (CQI) ............................................................................................................ 39
5.2.2.1.1           CSI reference resource definition .................................................................................................... 42
5.2.2.2        Precoding matrix indicator (PMI) ......................................................................................................... 43
5.2.2.2.1           Type I Single-Panel Codebook ........................................................................................................ 43
5.2.2.2.2           Type I Multi-Panel Codebook ......................................................................................................... 50
5.2.2.2.3           Type II Codebook ............................................................................................................................ 54
5.2.2.2.4           Type II Port Selection Codebook .................................................................................................... 60
5.2.2.3        Reference signal (CSI-RS) .................................................................................................................... 63
5.2.2.3.1           NZP CSI-RS .................................................................................................................................... 63
5.2.2.4        Channel State Information – Interference Measurement (CSI-IM) ....................................................... 64
5.2.3       CSI reporting using PUSCH ....................................................................................................................... 64
5.2.4       CSI reporting using PUCCH ....................................................................................................................... 66
5.2.5       Priority rules for CSI reports....................................................................................................................... 67
5.3       UE PDSCH processing procedure time ............................................................................................................ 67
5.4       UE CSI computation time ................................................................................................................................ 68
6        Physical uplink shared channel related procedure..................................................................................69
6.1           UE procedure for transmitting the physical uplink shared channel .................................................................. 69
6.1.1           Transmission schemes ................................................................................................................................ 70
6.1.1.1             Codebook based UL transmission ......................................................................................................... 70
6.1.1.2             Non-Codebook based UL transmission................................................................................................. 70
6.1.2           Resource allocation ..................................................................................................................................... 71
6.1.2.1             Resource allocation in time domain ...................................................................................................... 71
6.1.2.1.1               Determination of the resource allocation table to be used for PUSCH............................................ 72
6.1.2.2             Resource allocation in frequency domain ............................................................................................. 74
6.1.2.2.1               Uplink resource allocation type 0 .................................................................................................... 74
6.1.2.2.2               Uplink resource allocation type 1 .................................................................................................... 75
6.1.2.3             Resource allocation for uplink transmission with configured grant ...................................................... 75
6.1.3           UE procedure for applying transform precoding on PUSCH ..................................................................... 76
6.1.4           Modulation order, redundancy version and transport block size determination ......................................... 77
6.1.4.1             Modulation order and target code rate determination ........................................................................... 77
6.1.4.2             Transport block size determination ....................................................................................................... 80
6.1.5           Code block group based PUSCH transmission ........................................................................................... 81
6.1.5.1             UE procedure for grouping of code blocks to code block groups ......................................................... 81
6.1.5.2             UE procedure for transmitting code block group based transmissions ................................................. 81
6.2           UE reference symbol (RS) procedure ............................................................................................................... 82
6.2.1           UE sounding procedure .............................................................................................................................. 82
6.2.1.1             UE SRS frequency hopping procedure ................................................................................................. 84
6.2.1.2             UE sounding procedure for DL CSI acquisition ................................................................................... 85
6.2.1.3             UE sounding procedure between component carriers ........................................................................... 86
6.2.2           UE DM-RS transmission procedure ........................................................................................................... 87
6.2.3           UE PT-RS transmission procedure ............................................................................................................. 88
6.2.3.1             UE PT-RS transmission procedure when transform precoding is not enabled...................................... 88
6.2.3.2             UE PT-RS transmission procedure when transform precoding is enabled............................................ 90
6.3           UE PUSCH frequency hopping procedure ....................................................................................................... 91
6.4           UE PUSCH preparation procedure time ........................................................................................................... 92

Annex A (informative):                         Change history ...............................................................................................93
History ..............................................................................................................................................................94




                                                                                 ETSI
             Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 7 of 96

3GPP TS 38.214 version 15.2.0 Release 15                  5                        ETSI TS 138 214 V15.2.0 (2018-07)



Foreword
This Technical Specification has been produced by the 3rd Generation Partnership Project (3GPP).

The contents of the present document are subject to continuing work within the TSG and may change following formal
TSG approval. Should the TSG modify the contents of the present document, it will be re-released by the TSG with an
identifying change of release date and an increase in version number as follows:

   Version x.y.z

   where:

      x the first digit:

            1 presented to TSG for information;

            2 presented to TSG for approval;

            3 or greater indicates TSG approved document under change control.

      y the second digit is incremented for all changes of substance, i.e. technical enhancements, corrections,
        updates, etc.

      z the third digit is incremented when editorial only changes have been incorporated in the document.




                                                        ETSI
            Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 8 of 96

3GPP TS 38.214 version 15.2.0 Release 15                    6                        ETSI TS 138 214 V15.2.0 (2018-07)



1             Scope
The present document specifies and establishes the characteristics of the physicals layer procedures of data channels for
5G-NR.


2             References
The following documents contain provisions which, through reference in this text, constitute provisions of the present
document.

    [1]              3GPP TR 21.905: "Vocabulary for 3GPP Specifications"

    [2]              3GPP TS 38.201: " NR; Physical Layer – General Description"

    [3]              3GPP TS 38.202: "NR; Services provided by the physical layer"

    [4]              3GPP TS 38.211: "NR; Physical channels and modulation"

    [5]              3GPP TS 38.212: "NR; Multiplexing and channel coding"

    [6]              3GPP TS 38.213: "NR; Physical layer procedures for control"

    [7]              3GPP TS 38.215: "NR; Physical layer measurements"

    [8]              3GPP TS 38.101: "NR; User Equipment (UE) radio transmission and reception"

    [9]              3GPP TS 38.104: "NR; Base Station (BS) radio transmission and reception"

    [10]             3GPP TS 38.321: "NR; Medium Access Control (MAC) protocol specification"

    [11]             3GPP TS 38.133: "NR; Requirements for support of radio resource management"

    [12]             3GPP TS 38.331: "NR; Radio Resource Control (RRC); Protocol specification"

    [13]             3GPP TS 38.306: "NR; User Equipment (UE) radio access capabilities"

    [14]             3GPP TS 38.423: "NG-RAN; Xn signalling transport"




3             Definitions, symbols and abbreviations
3.1           Definitions
For the purposes of the present document, the terms and definitions given in TR 21.905 [1] and the following apply. A
term defined in the present document takes precedence over the definition of the same term, if any, in TR 21.905 [1].

3.2           Symbols
For the purposes of the present document, the following symbols apply:

3.3           Abbreviations
For the purposes of the present document, the abbreviations given in TR 21.905 [1] and the following apply. An
abbreviation defined in the present document takes precedence over the definition of the same abbreviation, if any, in
TR 21.905 [1].

    BWP              Bandwidth part
    CBG              Code block group
    CP               Cyclic prefix



                                                          ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 9 of 96

3GPP TS 38.214 version 15.2.0 Release 15                7                     ETSI TS 138 214 V15.2.0 (2018-07)


    CQI            Channel quality indicator
    CPU            CSI processing unit
    CRC            Cyclic redundancy check
    CRI            CSI-RS Resource Indicator
    CSI            Channel state information
    CSI-RS         Channel state information reference signal
    CSI-RSRP       CSI reference signal received power
    CSI-RSRQ       CSI reference signal received quality
    CSI-SINR       CSI signal-to-noise and interference ratio
    CW             Codeword
    DCI            Downlink control information
    DL             Downlink
    DM-RS          Dedicated demodulation reference signals
    EPRE           Energy per resource element
    L1-RSRP        Layer 1 reference signal received power
    LI             Layer Indicator
    MCS            Modulation and coding scheme
    PDCCH          Physical downlink control channel
    PDSCH          Physical downlink shared channel
    PSS            Primary Synchronisation signal
    PUCCH          Physical uplink control channel
    QCL            Quasi co-location
    PMI            Precoding Matrix Indicator
    PRB            Physical resource block
    PRG            Physical resource block group
    PT-RS          Phase-tracking reference signal
    RB             Resource block
    RBG            Resource block group
    RI             Rank Indicator
    RIV            Resource indicator value
    SLIV           Start and length indicator value
    SR             Scheduling Request
    SRS            Sounding reference signal
    SS             Synchronisation signal
    SSS            Secondary Synchronisation signal
    SS-RSRP        SS reference signal received power
    SS-RSRQ        SS reference signal received quality
    SS-SINR        SS signal-to-noise and interference ratio
    TCI            Transmission Configuration Indicator
    TDM            Time division multiplexing
    UE             User equipment
    UL             Uplink


4            Power control
4.1          Power allocation for downlink
The gNodeB determines the downlink transmit EPRE.

For the purpose of SS-RSRP, SS-RSRQ and SS-SINR measurements, the UE may assume downlink EPRE is constant
across the bandwidth. For the purpose of SS-RSRP, SS-RSRQ and SS-SINR measurements, the UE may assume
downlink EPRE is constant over SSS carried in different SS/PBCH blocks. For the purpose of SS-RSRP, SS-RSRQ and
SS-SINR measurements, the UE may assume that the ratio of SSS EPRE to PBCH DM-RS EPRE is 0 dB.

For the purpose of CSI-RSRP, CSI-RSRQ and CSI-SINR measurements, the UE may assume downlink EPRE of a port
of CSI-RS resource configuration is constant across the configured downlink bandwidth and constant across all
configured OFDM symbols.

The downlink SS/PBCH SSS EPRE can be derived from the SS/PBCH downlink transmit power given by the parameter
SS-PBCH-BlockPower provided by higher layers. The downlink SSS transmit power is defined as the linear average




                                                       ETSI
            Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 10 of 96

3GPP TS 38.214 version 15.2.0 Release 15                          8                       ETSI TS 138 214 V15.2.0 (2018-07)


over the power contributions (in [W]) of all resource elements that carry the SSS within the operating system
bandwidth.

The downlink CSI-RS EPRE can be derived from the SS/PBCH block downlink transmit power given by the parameter
SS-PBCH-BlockPower and CSI-RS power offset given by the parameter powerControlOffsetSS provided by higher
layers. The downlink reference-signal transmit power is defined as the linear average over the power contributions (in
[W]) of the resource elements that carry the configured CSI-RS within the operating system bandwidth.

For downlink DM-RS associated with PDSCH, the UE may assume the ratio of PDSCH EPRE to DM-RS EPRE (1/
β DMRS [dB]) is given by Table 4.1-1 according to the number of DM-RS CDM groups without data as described in
Subclause 5.1.6.2. The DM-RS scaling factor          βPDSCH
                                                      DMRS
                                                            specified in Subclause 7.4.1.1.2 of [4, TS 38.211] is given by
                   β DMRS
               −
β PDSCH
  DMRS
        = 10        20
                            .

                                     Table 4.1-1: The ratio of PDSCH EPRE to DM-RS EPRE

         Number of DM-RS CDM                      DM-RS configuration type 1             DM-RS configuration type 2
          groups without data
                   1                                           0 dB                                          0 dB
                   2                                          -3 dB                                         -3 dB
                   3                                             -                                        -4.77 dB

When the UE is scheduled with PT-RS ports associated with the PDSCH and when the PT-RS port is associated to
 PTRS
nDMRS DM-RS ports,

    -   if the UE is configured with the higher layer parameter epre-Ratio, the ratio of PT-RS EPRE to PDSCH EPRE
        per layer per RE for PT-RS port ( ρ PTRS ) is given by Table 4.1-2 according to the epre-Ratio, the PT-RS scaling
                                                                                                       ρ PTRS
                                                                                                   −
        factor β PTRS specified in subclause 7.4.1.2.2 of [4, TS 38.211] is given by β PTRS = 10        20
                                                                                                                .

    -   otherwise, the UE shall assume epre-Ratio is set to state '0' in Table 4.1-2 if not configured.

                                Table 4.1-2: PT-RS EPRE to PDSCH EPRE per layer per RE ( α PTRS )

                                                           The number of PDSCH layers
           epre-Ratio
                                        1            2             3              4             5                     6
                    0                   0            3            4.77            6             7                    7.78
                    1                   0            0             0              0             0                     0
                    2                                                 reserved
                    3                                                 reserved


The downlink PDCCH EPRE is assumed as the ratio of the PDCCH EPRE to NZP CSI-RS EPRE and takes the value of
0 dB.


5              Physical downlink shared channel related procedures
5.1            UE procedure for receiving the physical downlink shared
               channel
For downlink, a maximum of 16 HARQ processes per cell is supported by the UE. The number of processes the UE
may assume will at most be used for the downlink is configured to the UE for each cell separately by higher layer
parameter nrofHARQ-processesForPDSCH, and when no configuration is provided the UE may assume a default
number of 8 processes.

A UE shall upon detection of a PDCCH with a configured DCI format 1_0 or 1_1 decode the corresponding PDSCHs
as indicated by that DCI. The UE is not expected to receive another PDSCH for a given HARQ process until after the
end of the expected transmission of HARQ-ACK for that HARQ process, where the timing is given by Subclause 9.2.3
of [6]. The UE is not expected to receive a PDSCH in slot i, with the corresponding HARQ-ACK assigned to be



                                                                ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 11 of 96

3GPP TS 38.214 version 15.2.0 Release 15                  9                        ETSI TS 138 214 V15.2.0 (2018-07)


transmitted in slot j, and another PDSCH in slot after slot i with its corresponding HARQ-ACK assigned to be
transmitted in a slot before slot j. For any two HARQ process IDs in a given cell, if the UE is scheduled to start
receiving a PDSCH in symbol j by a PDCCH starting in symbol i, the UE is not expected to be scheduled to receive a
PDSCH starting earlier than symbol j with a PDCCH starting later than symbol i.

If the UE has received no SSB-transmitted through higher layer signalling about SS/PBCH block transmissions in the
serving cell, the UE assumes SS/PBCH block transmission according to SSB-transmitted-SIB1, and if the PDSCH
resource allocation overlaps with PRBs containing SS/PBCH block transmission resources the UE shall assume that
PRBs containing SS/PBCH block are not available for PDSCH in the OFDM symbols where SS/PBCH block is
transmitted. The UE assumes the periodicity of the SS/PBCH block transmission resources based on SSB-periodicity-
serving-cell.

If the UE has received a SSB-transmitted through higher layer signalling about SS/PBCH block transmissions in the
serving cell, the UE assumes SS/PBCH block transmission according to the SSB-transmitted, and if the PDSCH
resource allocation overlaps with PRBs containing SS/PBCH block transmission resources, the UE shall assume that the
PRBs containing SS/PBCH block are not available for PDSCH in the OFDM symbols where SS/PBCH block is
transmitted. The UE assumes the periodicity of the SS/PBCH block transmission resources based on SSB-periodicity-
serving-cell.

When receiving the PDSCH scheduled with SI-RNTI in PDCCH Type0 common search space, the UE shall assume that
no SS/PBCH block is transmitted in REs used by the UE for a reception of the PDSCH.

When receiving the PDSCH scheduled with SI-RNTI in PDCCH Type0a common search space, RA-RNTI, P-RNTI or
TC-RNTI, the UE assumes SS/PBCH block transmission according to ssb-PositionsInBurst, and if the PDSCH resource
allocation overlaps with PRBs containing SS/PBCH block transmission resources the UE shall assume that the PRBs
containing SS/PBCH block are not available for PDSCH in the OFDM symbols where SS/PBCH block is transmitted.

When receiving PDSCH scheduled with SI-RNTI or P-RNTI, the UE may assume that the DM-RS port of PDSCH is
quasi co-located with the associated SS/PBCH block with respect to Doppler shift, Doppler spread, average delay, delay
spread, spatial RX parameters when applicable.

When receiving PDSCH scheduled with RA-RNTI the UE may assume that the DM-RS port of PDSCH is quasi co-
located with the SS/PBCH block or the CSI-RS resource the UE used for RACH association and transmission with
respect to Doppler shift, Doppler spread, average delay, delay spread, spatial RX parameters when applicable. When
receiving a PDSCH scheduled with RA-RNTI in response to a random access procedure triggered by a PDCCH order
which triggers non-contention based random access procedure, the UE may assume that the DM-RS port of the received
PDCCH order and the DM-RS ports of PDSCH of the corresponding PDSCH scheduled with RA-RNTI are quasi co-
located with the same SS/PBCH block or CSI-RS with respect to Doppler shift, Doppler spread, average delay, delay
spread, spatial RX parameters when applicable.

When receiving PDSCH scheduled with TC-RNTI the UE may assume that the DM-RS port of PDSCH is quasi co-
located with the SS/PBCH block the UE selected for RACH association and transmission with respect to Doppler shift,
Doppler spread, average delay, delay spread, spatial RX parameters when applicable.

If the UE is not configured for PUSCH/PUCCH transmission for at least one serving cell configured with slot formats
comprised of DL and UL symbols, and if the UE is not capable of simultaneous reception and transmission on serving
cell c1 and serving cell c2, the UE is not expected to receive PDSCH on serving cell c1 if the PDSCH overlaps in time
with SRS transmission (including any interruption due to uplink or downlink RF retuning time [10]) on serving cell c2
not configured for PUSCH/PUCCH transmission.

The UE is not expected to decode a PDSCH scheduled in the primary cell with C-RNTI and another PDSCH scheduled
in the primary cell with CS-RNTI if the PDSCHs partially or fully overlap in time.

The UE is not expected to decode a PDSCH scheduled with C-RNTI or CS-RNTI if another PDSCH in the same cell
scheduled with RA-RNTI partially or fully overlap in time.

The UE in RRC Idle mode shall be able to decode two PDSCHs each scheduled with SI-RNTI, P-RNTI, RA-RNTI or
TC-RNTI, with the two PDSCHs partially or fully overlapping in time in non-overlapping PRBs.

On a frequency range 1 cell, the UE shall be able to decode a PDSCH scheduled with C-RNTI or CS-RNTI and, during
a process of P-RNTI triggered SI acquisition, another PDSCH scheduled with SI-RNTI that partially or fully overlap in
time in non-overlapping PRBs.




                                                         ETSI
              Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 12 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                10                          ETSI TS 138 214 V15.2.0 (2018-07)


On a frequency range 2 cell, the UE is not expected to decode a PDSCH scheduled with C-RNTI or CS-RNTI if in the
same cell, during a process of P-RNTI triggered SI acquisition, another PDSCH scheduled with SI-RNTI partially or
fully overlap in time in non-overlapping PRBs.

The UE is expected to decode a PDSCH scheduled with C-RNTI or CS-RNTI during a process of autonomous SI
acquisition.

If the UE is configured by higher layers to decode a PDCCH with its CRC scrambled by a CS-RNTI, the UE shall
receive PDSCH transmissions without corresponding PDCCH transmissions using the higher-layer-provided PDSCH
configuration for those PDSCHs.

5.1.1            Transmission schemes
Only one transmission scheme is defined for the PDSCH, and is used for all PDSCH transmission.

5.1.1.1              Transmission scheme 1
For transmission scheme 1 of the PDSCH, the UE may assume that a gNB transmission on the PDSCH would be
performed with up to 8 transmission layers on antenna ports 1000-1011 as defined in Subclause 7.3.1.4 of [4, TS 38.211],
subject to the DM-RS reception procedures in Subclause 5.1.6.2.

5.1.2            Resource allocation
5.1.2.1              Resource allocation in time domain
When the UE is scheduled to receive PDSCH by a DCI, the Time domain resource assignment field value m of the DCI
provides a row index m + 1 to an allocation table. The determination of the used resource allocation table is defined in
sub-clause 5.1.2.1.1. The indexed row defines the slot offset K0, the start and length indicator SLIV, or directly the start
symbol S and the allocation length L, and the PDSCH mapping type to be assumed in the PDSCH reception.

Given the parameter values of the indexed row:

                                                        2 μ PDSCH   
   -   The slot allocated for the PDSCH is n ⋅                       + K0 ,   where n is the slot with the scheduling DCI, and K0 is
                                                   
                                                        2 μ PDCCH   
                                                                     
       based on the numerology of PDSCH, and μ PDSCH and μPDCCH are the subcarrier spacing configurations for
       PDSCH and PDCCH, respectively, and

   -   The starting symbol S relative to the start of the slot, and the number of consecutive symbols L counting from the
       symbol S allocated for the PDSCH are determined from the start and length indicator SLIV:

       if ( L − 1) ≤ 7 then

              SLIV = 14 ⋅ ( L − 1) + S

       else

              SLIV = 14 ⋅ (14 − L + 1) + (14 − 1 − S )

       where 0 < L ≤ 14 − S , and

   -   The PDSCH mapping type is set to Type A or Type B as defined in sub-clause 7.4.1.1.2 of [4, TS 38.211].

The UE shall consider the S and L combinations defined in table 5.1.2.1-1 as valid PDSCH allocations:

                                         Table 5.1.2.1-1: Valid S and L combinations

    PDSCH                      Normal cyclic prefix                                                Extended cyclic prefix
  mapping type          S              L              S+L                                  S            L                 S+L
    Type A          {0,1,2,3}     {3,…,14}        {3,…,14}                             {0,1,2,3}     {3,…,12}          {3,…,12}
                    (Note 1)                                                           (Note 1)
     Type B         {0,…,12}        {2,4,7}       {2,…,14}                             {0,…,10}        {2,4,6}          {2,…,12}
 Note 1: S = 3 is applicable only if dmrs-TypeA-Posiition = 3




                                                                      ETSI
            Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 13 of 96

3GPP TS 38.214 version 15.2.0 Release 15                    11                        ETSI TS 138 214 V15.2.0 (2018-07)


When the UE is configured with aggregationFactorDL > 1, the same symbol allocation is applied across the
aggregationFactorDL consecutive slots. The UE may expect that the TB is repeated within each symbol allocation
among each of the aggregationFactorDL consecutive slots and the PDSCH is limited to a single transmission layer. The
redundancy version to be applied on the nth transmission occasion of the TB is determined according to table 5.1.2.1-2.

               Table 5.1.2.1-2: Applied redundancy version when aggregationFactorDL > 1

 rvid indicated by the DCI                       rvid to be applied to nth transmission occasion
  scheduling the PDSCH            n mod 4 = 0             n mod 4 = 1          n mod 4 = 2       n mod 4 = 3
              0                       0                       2                    3                 1
              2                       2                       3                    1                 0
              3                       3                       1                    0                 2
              1                       1                       0                    2                 3


If the UE procedure for determining slot configuration as defined in Subclause 11.1 of [6, TS 38.213] determines
symbol of a slot allocated for PDSCH as uplink symbols, the transmission on that slot is omitted for multi-slot PDSCH
transmission.

The UE is not expected to receive a PDSCH with mapping type A in a slot, if the PDCCH scheduling the PDSCH was
received in the same slot and was not contained within the first three symbols of the slot.

The UE is not expected to receive a PDSCH with mapping type B in a slot, if the first symbol of the PDCCH scheduling
the PDSCH was received in a later symbol than the first symbol indicated in the PDSCH time domain resource
allocation.

5.1.2.1.1            Determination of the resource allocation table to be used for PDSCH
Table 5.1.2.1.1-1 defines which PDSCH time domain resource allocation configuration to apply. Either a default
PDSCH time domain allocation A, B or C according to tables 5.1.2.1.1-2, 5.1.2.1.1-3, 5.1.2.1.1.-4 and 5.1.2.1.1-5 is
applied, or the higher layer configured pdsch-AllocationList in either pdsch-ConfigCommon or pdsch-Config is applied.

                   Table 5.1.2.1.1-1: Applicable PDSCH time domain resource allocation

    RNTI        PDCCH search          SS/PBCH               pdsch-          pdsch-Config           PDSCH time
                   space              block and        ConfigCommon        includes pdsch-      domain resource
                                      CORESET          includes pdsch-      AllocationList     allocation to apply
                                     multiplexing       AllocationList
                                       pattern
   SI-RNTI      Type0 common              1                      -                -            Default A for normal
                                                                                                       CP
                                          2                      -                -                 Default B
                                          3                      -                -                Default C
               Type0A common

  RA-RNTI,      Type1 common            1, 2, 3               No                  -                  Default A
  TC-RNTI,                              1, 2, 3               Yes                 -             pdsch-AllocationList
                                                                                                    provided in
                                                                                               pdschConfigCommon
   P-RNTI       Type2 common

  C-RNTI,        Any common             1, 2, 3               No                  -                  Default A
  CS-RNTI        search space           1, 2, 3               Yes                 -             pdsch-AllocationList
                associated with                                                                     provided in
                 CORESET#0                                                                     pdschConfigCommon

  C-RNTI,        Any common              1,2,3                No                 No                 Default A
  CS-RNTI      search space not          1,2,3                Yes                No            pdsch-AllocationList
                associated with                                                                 provided in pdsch-
                 CORESET#0                                                                       ConfigCommon
                                         1,2,3              No/Yes               Yes           pdsch-AllocationList
                  UE specific                                                                   provided in pdsch-
                 search space                                                                         Config




                                                           ETSI
            Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 14 of 96

3GPP TS 38.214 version 15.2.0 Release 15           12                  ETSI TS 138 214 V15.2.0 (2018-07)


            Table 5.1.2.1.1-2: Default PDSCH time domain resource allocation A for normal CP

   Row index        dmrs-TypeA-      PDSCH               K0            S                L
                      Position     mapping type
       1                 2           Type A              0              2              12
                         3           Type A              0              3              11
       2                 2           Type A              0              2              10
                         3           Type A              0              3               9
       3                 2           Type A              0              2               9
                         3           Type A              0              3               8
       4                 2           Type A              0              2               7
                         3           Type A              0              3               6
       5                 2           Type A              0              2               5
                         3           Type A              0              3               4
       6                 2           Type B              0              9               4
                         3           Type B              0             10               4
       7                 2           Type B              0              4               4
                         3           Type B              0              6               4
       8                2,3          Type B              0              5               7
       9                2,3          Type B              0              5               2
       10               2,3          Type B              0              9               2
       11               2,3          Type B              0             12               2
       12               2,3          Type A              0              1              13
       13               2,3          Type A              0              1               6
       14               2,3          Type A              0              2               4
       15               2,3          Type B              0              4               7
       16               2,3          Type B              0              8               4


           Table 5.1.2.1.1-3: Default PDSCH time domain resource allocation A for extended CP

   Row index        dmrs-TypeA-      PDSCH               K0            S                L
                      Position     mapping type
       1                 2           Type A              0             2                6
                         3           Type A              0             3               5
       2                 2           Type A              0             2               10
                         3           Type A              0             3               9
       3                 2           Type A              0             2                9
                         3           Type A              0             3               8
       4                 2           Type A              0             2                7
                         3           Type A              0             3               6
       5                 2           Type A              0             2                5
                         3           Type A              0             3               4
       6                 2           Type B              0             6                4
                         3           Type B              0             8               2
       7                 2           Type B              0             4                4
                         3           Type B              0             6               4
       8                2,3          Type B              0              5               6
       9                2,3          Type B              0              5               2
       10               2,3          Type B              0              9               2
       11               2,3          Type B              0             10               2
       12               2,3          Type A              0              1              11
       13               2,3          Type A              0              1               6
       14               2,3          Type A              0              2               4
       15               2,3          Type B              0              4               6
       16               2,3          Type B              0              8               4




                                                  ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 15 of 96

3GPP TS 38.214 version 15.2.0 Release 15                  13                        ETSI TS 138 214 V15.2.0 (2018-07)


                     Table 5.1.2.1.1-4: Default PDSCH time domain resource allocation B

       Row index         dmrs-TypeA-         PDSCH                  K0                 S                  L
                           Position        mapping type
            1                2,3             Type B              0            2                  2
            2                2,3             Type B              0            4                  2
            3                2,3             Type B              0            6                  2
            4                2,3             Type B              0            8                  2
            5                2,3             Type B              0            10                 2
            6                2,3             Type B              1            2                  2
            7                2,3             Type B              1            4                  2
            8                2,3             Type B              0            2                  4
            9                2,3             Type B              0            4                  4
           10                2,3             Type B              0             6                 4
           11                2,3             Type B              0             8                 4
       12 (Note 1)           2,3             Type B              0            10                 4
       13 (Note 1)           2,3             Type B              0             2                 7
       14 (Note 1)            2              Type A              0             2                12
                              3              Type A              0            3                 11
          15                 2,3             Type B              1             2                 4
          16                                                  Reserved
    Note 1: If the PDSCH was scheduled with SI-RNTI in PDCCH Type0 common search space, the UE may
    assume that this PDSCH resource allocation is not applied


                     Table 5.1.2.1.1-5: Default PDSCH time domain resource allocation C

       Row index         dmrs-TypeA-         PDSCH                  K0                 S                  L
                           Position        mapping type
        1 (Note 1)           2,3             Type B             0                    2               2
            2                2,3             Type B             0                    4               2
            3                2,3             Type B             0                    6               2
            4                2,3             Type B             0                    8               2
            5                2,3             Type B             0                   10               2
            6                                              Reserved
            7                                              Reserved
            8              2,3             Type B               0                    2               4
            9              2,3             Type B               0                    4               4
            10             2,3             Type B               0                    6               4
            11             2,3             Type B               0                    8               4
            12             2,3             Type B               0                   10               4
       13 (Note 1)         2,3             Type B               0                    2               7
       14 (Note 1)          2              Type A               0                    2              12
                            3              Type A               0                    3              11
       15 (Note 1)         2,3             Type A               0                    0               6
       16 (Note 1)         2,3             Type A               0                    2               6
    Note 1: The UE may assume that this PDSCH resource allocation is not used, if the PDSCH was scheduled
    with SI-RNTI in PDCCH Type0 common search space


5.1.2.2          Resource allocation in frequency domain
Two downlink resource allocation schemes, type 0 and type 1, are supported. The UE shall assume that when the
scheduling grant is received with DCI format 1_0, then downlink resource allocation type 1 is used.

If the scheduling DCI is configured to indicate the downlink resource allocation type as part of the Frequency domain
resource assignment field by setting a higher layer parameter resourceAllocation in pdsch-Config to 'dynamicswitch',
the UE shall use downlink resource allocation type 0 or type 1 as defined by this DCI field. Otherwise the UE shall use
the downlink frequency resource allocation type as defined by the higher layer parameter resourceAllocation.

For a PDSCH scheduled with a DCI format 1_0 in any type of PDCCH common search space, regardless of which
bandwidth part is the active bandwidth part, RB numbering starts from the lowest RB of the CORESET in which the
DCI was received.




                                                         ETSI
             Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 16 of 96

3GPP TS 38.214 version 15.2.0 Release 15                            14                ETSI TS 138 214 V15.2.0 (2018-07)


For a PDSCH scheduled otherwise, if a bandwidth part indicator field is not configured in the scheduling DCI, the RB
indexing for downlink type 0 and type 1 resource allocation is determined within the UE's active bandwidth part. If a
bandwidth part indicator field is configured in the scheduling DCI, the RB indexing for downlink type 0 and type 1
resource allocation is determined within the UE's bandwidth part indicated by bandwidth part indicator field value in the
DCI. The UE shall upon detection of PDCCH intended for the UE determine first the downlink carrier bandwidth part
and then the resource allocation within the bandwidth part.

5.1.2.2.1                Downlink resource allocation type 0
In downlink resource allocation of type 0, the resource block assignment information includes a bitmap indicating the
Resource Block Groups (RBGs) that are allocated to the scheduled UE where a RBG is a set of consecutive virtual
resource blocks defined by higher layer parameter rbg-Size configured by PDSCH-Config and the size of the carrier
bandwidth part as defined in Table 5.1.2.2.1-1.

                                            Table 5.1.2.2.1-1: Nominal RBG size P

                         Bandwidth Part Size                     Configuration 1      Configuration 2
                              1 – 36                                    2                    4
                              37 – 72                                  4                    8
                             73 – 144                                  8                    16
                             145 – 275                                 16                   16


                                                                             size
The total number of RBGs ( N RBG ) for a downlink bandwidth part i of size N BWP, i PRBs is given by



           (
NRBG =  NBWP
          size         start           
                                            )
               ,i + ( NBWP,i mod P) / P , where


   -   the size of the first RBG is RBG0size = P − N BWP
                                                     start
                                                           ,i mod P ,


   -                               size
       the size of last RBG is RBGlast  = N BWP
                                            start
                                                 (       size
                                                                    )         (
                                                                           start
                                                                                         )
                                                  ,i + N BWP ,i mod P if N BWP ,i + N BWP ,i mod P > 0 and P otherwise,
                                                                                      size



   -   the size of all other RBGs is P.

The bitmap is of size N RBG bits with one bitmap bit per RBG such that each RBG is addressable. The RBGs shall be
indexed in the order of increasing frequency and starting at the lowest frequency of the carrier bandwidth part. The
order of RBG bitmap is such that RBG 0 to RBG N RBG − 1 are mapped from MSB to LSB. The RBG is allocated to the
UE if the corresponding bit value in the bitmap is 1, the RBG is not allocated to the UE otherwise.

5.1.2.2.2                Downlink resource allocation type 1
In downlink resource allocation of type 1, the resource block assignment information indicates to a scheduled UE a set
of contiguously allocated non-interleaved or interleaved virtual resource blocks within the active bandwidth part of size
   size
 N BWP  PRBs except for the case when DCI format 1_0 is decoded in any common search space in CORESET 0 in
                                                size
which case the initial bandwidth part of size N BWP,0 shall be used.

A downlink type 1 resource allocation field consists of a resource indication value (RIV) corresponding to a starting
virtual resource block ( RBstart ) and a length in terms of contiguously allocated resource blocks L RBs . The resource
indication value is defined by

                     
   if ( L RBs − 1) ≤ N BWP
                       size
                            /2      then

          RIV = N BWP
                  size
                       ( LRBs − 1) + RBstart

   else

          RIV = N BWP
                  size     size
                       ( N BWP  − LRBs + 1) + ( N BWP
                                                  size
                                                       − 1 − RBstart )

where L RBs ≥ 1 and shall not exceed
                                              size
                                            N BWP  − RBstart .


                                                                   ETSI
               Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 17 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                          15                                  ETSI TS 138 214 V15.2.0 (2018-07)

                                                                                        initial
When the DCI size for DCI format 1_0 in USS is derived from the initial BWP with size N BWP     but applied to another
                          active
active BWP with size of N BWP    , a downlink type 1 resource block assignment field consists of a resource indication
value (RIV) corresponding to a starting resource block RBstart = 0, K , 2 ⋅ K ,                          K, (N   initial
                                                                                                                           − 1) ⋅ K and a length in terms of
                                                                                        K, N
                                                                                                                 BWP

virtually contiguously allocated resource blocks LRBs = K , 2 ⋅ K ,                            initial
                                                                                               BWP       ⋅K .

The resource indication value is defined by:

    if (L 'RBs −1) ≤  NBWP / 2 then
                         initial




           RIV = N BWP
                   initial
                           ( L 'RBs − 1) + RB 'start

    else

           RIV = N BWP
                   initial     initial
                           ( N BWP     − L 'RBs + 1) + ( N BWP
                                                           initial
                                                                   − 1 − RB 'start )

where L 'RBs = LRBs K , RB 'start = RBstart K and where L 'RBs shall not exceed N BWP
                                                                                  initial
                                                                                          − RB 'start .

            > N BWP     , K is the maximum value from set {1, 2, 4, 8} which satisfies K ≤  NBWP / NBWP  ; otherwise K = 1.
     active     initial                                                                        active initial
If N BWP

5.1.2.3 Physical resource block (PRB) bundling
                                                 ′ .i consecutive resource blocks in the frequency domain. PBWP
A UE may assume that precoding granularity is PBWP                                                          ′ .i can
be equal to one of the values among {2, 4, wideband}.

    ′ .i is determined as "wideband", the UE is not expected to be scheduled with non-contiguous resource allocation
If PBWP
and the UE may assume that the same precoding is applied to the allocated resource.

    ′ .i is determined as one of the values among {2, 4}, Precoding Resource Block Group (PRGs) partitions the
If PBWP
                       ′ .i consecutive PRBs. Actual number of consecutive PRBs in each PRG could be one or more.
bandwidth part i with PBWP

                                    ,i − N BWP,i mod PBWP and the last PRG size given by ( N BWP ,i + N BWP ,i ) mod PBWP ,i
                                '          start      '                                      start      size          '
The first PRG size is given by PBWP

             ,i + N BWP ,i ) mod PBWP ,i ≠ 0 , and the last PRG size is PBWP ,i if ( N BWP ,i + N BWP ,i ) mod PBWP ,i = 0 .
       start        size          '                                      '             start      size          '
if ( N BWP

The UE may assume the same precoding is applied for any downlink contiguous allocation of PRBs in a PRG.

For PDSCH carrying SIB1 scheduled by PDCCH with CRC scrambled by SI-RNTI, PRG is partitioned from the lowest
numbered resource block of the CORESET signalled in PBCH.

                                                                            ′ .i is equal to 2 PRBs.
If a UE is scheduled a PDSCH with DCI format 1_0, the UE shall assume that PBWP

When receiving PDSCH scheduled by PDCCH with DCI format 1_1 with CRC scrambled by C-RNTI or CS-RNTI,
 ′ .i for bandwidth part is equal to 2 PRBs unless configured by the higher layer parameter prb-BundlingType given
PBWP
by PDSCH-Config.

When receiving PDSCH scheduled by PDCCH with DCI format 1_1 with CRC scrambled by C-RNTI or CS-RNTI, if
the higher layer parameter prb-BundlingType is set to 'dynamicBundling', the higher layer parameters bundleSizeSet1
                                          ′ .i values, the first set can take one or two PBWP
and bundleSizeSet2 configure two sets of PBWP                                              ′ .i values among {2, 4,
                                             ′ .i value among {2, 4, wideband}.
wideband}, and the second set can take one PBWP

If the PRB bundling size indicator signalled in DCI format 1_1 as defined in Subclause 7.3.1.2.2 of [2, TS 38.212]

    -                                        ′ .i value from the second set of PBWP
        is set to '0', the UE shall use the PBWP                                ′ .i values when receiving PDSCH
        scheduled by the same DCI.

    -                                                                   ′ .i values, the UE shall use this PBWP
        is set to '1' and one value is configured for the first set of PBWP                                 ′ .i value when
        receiving PDSCH scheduled by the same DCI




                                                                                 ETSI
             Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 18 of 96

3GPP TS 38.214 version 15.2.0 Release 15                    16                        ETSI TS 138 214 V15.2.0 (2018-07)


   -                                                                     ′ .i values as n2-wideband' (corresponding to
       is set to '1' and two values are configured for the first set of PBWP
       two PBWP′ .i values 2 and wideband) or n4-wideband' (corresponding to two PBWP    ′ .i values 4 and wideband), the
       UE shall use the value when receiving PDSCH scheduled by the same DCI as follows:

       -                                                                                             size
           If the scheduled PRBs are contiguous and the size of the scheduled PRBs is larger than N BWP             ′ .i is
                                                                                                          ,i / 2 , PBWP
                                                             ′ .i is set to the remaining configured value of 2 or 4,
           the same as the scheduled bandwidth, otherwise PBWP
           respectively.

When receiving PDSCH scheduled by PDCCH with DCI format 1_1 with CRC scrambled by C-RNTI or CS-RNTI, if
                                                                             ′ .i value is configured with the single
the higher layer parameter prb-BundlingType is set to 'staticBundling', the PBWP
value indicated by the higher layer parameter bundleSize.

When a UE is configured with RBG = 2 for bandwidth part i according to Subclause 5.1.2.2.1, or when a UE is
configured with interleaving unit of 2 for VRB to PRB mapping provided by the higher layer parameter vrb-ToPRB-
                                                                                                       ′ .i = 4.
Interleaver given by PDSCH-Config for bandwidth part i, the UE is not expected to be configured with PBWP

5.1.3         Modulation order, target code rate, redundancy version and
              transport block size determination
To determine the modulation order, target code rate, and transport block size(s) in the physical downlink shared
channel, the UE shall first
   -   read the 5-bit modulation and coding scheme field (IMCS) in the DCI to determine the modulation order (Qm) and
       target code rate (R) based on the procedure defined in Subclause 5.1.3.1, and

   -   read redundancy version field (rv) in the DCI to determine the redundancy version..

and second
   -   the UE shall use the number of layers (ʋ), the total number of allocated PRBs before rate matching (nPRB) to
       determine to the transport block size based on the procedure defined in Subclause 5.1.3.2.

The UE may skip decoding a transport block in an initial transmission if the effective channel code rate is higher than
0.95, where the effective channel code rate is defined as the number of downlink information bits (including CRC bits)
divided by the number of physical channel bits on PDSCH. If the UE skips decoding, the physical layer indicates to
higher layer that the transport block is not successfully decoded.

5.1.3.1           Modulation order and target code rate determination
For the PDSCH scheduled by a PDCCH with DCI format 1_0 or format 1_1 with CRC scrambled by C-RNTI, new-
RNTI, TC-RNTI, CS-RNTI, SI-RNTI, RA-RNTI, or P-RNTI,

if the higher layer parameter mcs-Table given by PDSCH-Config is set to 'qam256', and the PDSCH is scheduled by a
PDCCH with a DCI format 1_1 and the CRC is scrambled by C-RNTI or CS-RNTI

   -   the UE shall use IMCS and Table 5.1.3.1-2 to determine the modulation order (Qm) and Target code rate (R) used
       in the physical downlink shared channel.

elseif the UE is not configured with new-RNTI, the higher layer parameter mcs-Table given by PDSCH-Config is set to
'qam64LowSE', and the PDSCH is scheduled with C-RNTI, and the PDSCH is assigned by a PDCCH in a UE-specific
search space

   -   the UE shall use IMCS and Table 5.1.3.1-3 to determine the modulation order (Qm) and Target code rate (R) used
       in the physical downlink shared channel.

elseif the UE is configured with new-RNTI, and the PDSCH is scheduled with new-RNTI

   -   the UE shall use IMCS and Table 5.1.3.1-3 to determine the modulation order (Qm) and Target code rate (R) used
       in the physical downlink shared channel.

elseif the UE is not configured with the higher layer parameter mcs-Table given by SPS-config, the higher layer
parameter mcs-Table given by PDSCH-Config is set to 'qam256', the PDSCH is scheduled with CS-RNTI, and the
PDSCH is assigned by a PDCCH with DCI format 1_1




                                                           ETSI
          Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 19 of 96

3GPP TS 38.214 version 15.2.0 Release 15                  17                       ETSI TS 138 214 V15.2.0 (2018-07)


   -   the UE shall use IMCS and Table 5.1.3.1-2 to determine the modulation order (Qm) and Target code rate (R) used
       in the physical downlink shared channel.

elseif the UE is configured with the higher layer parameter mcs-Table given by SPS-config set to 'qam64LowSE', and
the PDSCH is scheduled with CS-RNTI

   -   the UE shall use IMCS and Table 5.1.3.1-3 to determine the modulation order (Qm) and Target code rate (R) used
       in the physical downlink shared channel.

else

   -   the UE shall use IMCS and Table 5.1.3.1-1 to determine the modulation order (Qm) and Target code rate (R) used
       in the physical downlink shared channel.

end

The UE is not expected to decode a PDSCH scheduled with P-RNTI, RA-RNTI, SI-RNTI and Qm > 2

                                 Table 5.1.3.1-1: MCS index table 1 for PDSCH

              MCS Index     Modulation Order                                             Spectral
                                                  Target code Rate R x [1024]
                IMCS              Qm                                                    efficiency
                  0                2                            120                       0.2344
                  1                2                            157                       0.3066
                  2                2                            193                       0.3770
                  3                2                            251                       0.4902
                  4                2                            308                       0.6016
                  5                2                            379                       0.7402
                  6                2                            449                       0.8770
                  7                2                            526                       1.0273
                  8                2                            602                       1.1758
                  9                2                            679                       1.3262
                 10                4                            340                       1.3281
                 11                4                            378                       1.4766
                 12                4                            434                       1.6953
                 13                4                            490                       1.9141
                 14                4                            553                       2.1602
                 15                4                            616                       2.4063
                 16                4                            658                       2.5703
                 17                6                            438                       2.5664
                 18                6                            466                       2.7305
                 19                6                            517                       3.0293
                 20                6                            567                       3.3223
                 21                6                            616                       3.6094
                 22                6                            666                       3.9023
                 23                6                            719                       4.2129
                 24                6                            772                       4.5234
                 25                6                            822                       4.8164
                 26                6                            873                       5.1152
                 27                6                            910                       5.3320
                 28                6                            948                       5.5547
                 29                2                                    reserved
                 30                4                                    reserved
                 31                6                                    reserved




                                                         ETSI
         Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 20 of 96

3GPP TS 38.214 version 15.2.0 Release 15           18                       ETSI TS 138 214 V15.2.0 (2018-07)


                             Table 5.1.3.1-2: MCS index table 2 for PDSCH

             MCS Index    Modulation Order                                       Spectral
                                             Target code Rate R x [1024]
               IMCS             Qm                                              efficiency
                 0               2                        120                     0.2344
                 1               2                        193                     0.3770
                 2               2                        308                     0.6016
                 3               2                        449                     0.8770
                 4               2                        602                     1.1758
                 5               4                        378                     1.4766
                 6               4                        434                     1.6953
                 7               4                        490                     1.9141
                 8               4                        553                     2.1602
                 9               4                        616                     2.4063
                10               4                        658                     2.5703
                11               6                        466                     2.7305
                12               6                        517                     3.0293
                13               6                        567                     3.3223
                14               6                        616                     3.6094
                15               6                        666                     3.9023
                16               6                        719                     4.2129
                17               6                        772                     4.5234
                18               6                        822                     4.8164
                19               6                        873                     5.1152
                20               8                       682.5                    5.3320
                21               8                        711                     5.5547
                22               8                        754                     5.8906
                23               8                        797                     6.2266
                24               8                        841                     6.5703
                25               8                        885                     6.9141
                26               8                       916.5                    7.1602
                27               8                        948                     7.4063
                28               2                               reserved
                29               4                               reserved
                30               6                               reserved
                31               8                               reserved




                                                  ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 21 of 96

3GPP TS 38.214 version 15.2.0 Release 15                     19                        ETSI TS 138 214 V15.2.0 (2018-07)


                                  Table 5.1.3.1-3: MCS index table 3 for PDSCH

               MCS Index      Modulation Order                                               Spectral
                                                    Target code Rate R x [1024]
                 IMCS               Qm                                                      efficiency
                   0                 2                             30                         0.0586
                   1                 2                             40                         0.0781
                   2                 2                             50                         0.0977
                   3                 2                             64                         0.1250
                   4                 2                             78                         0.1523
                   5                 2                             99                         0.1934
                   6                 2                            120                         0.2344
                   7                 2                            157                         0.3066
                   8                 2                            193                         0.3770
                   9                 2                            251                         0.4902
                  10                 2                            308                         0.6016
                  11                 2                            379                         0.7402
                  12                 2                            449                         0.8770
                  13                 2                            526                         1.0273
                  14                 2                            602                         1.1758
                  15                 4                            340                         1.3281
                  16                 4                            378                         1.4766
                  17                 4                            434                         1.6953
                  18                 4                            490                         1.9141
                  19                 4                            553                         2.1602
                  20                 4                            616                         2.4063
                  21                 6                            438                         2.5664
                  22                 6                            466                         2.7305
                  23                 6                            517                         3.0293
                  24                 6                            567                         3.3223
                  25                 6                            616                         3.6094
                  26                 6                            666                         3.9023
                  27                 6                            719                         4.2129
                  28                 6                            772                         4.5234
                  29                 2                                      reserved
                  30                 4                                      reserved
                  31                 6                                      reserved


5.1.3.2           Transport block size determination
In case the higher layer parameter maxNrofCodeWordsScheduledByDCI indicates that two codeword transmission is
enabled, then a transport block is disabled by DCI format 1_1 if IMCS = 26 and if rvid = 1 for the corresponding transport
block, otherwise the transport block is enabled. If both transport blocks are enabled, transport block 1 and 2 are mapped
to codeword 0 and 1 respectively. If only one transport block is enabled, then the enabled transport block is always
mapped to the first codeword.

For the PDSCH assigned by a PDCCH with DCI format 1_0 or format 1_1 with CRC scrambled by C-RNTI, new-
RNTI, TC-RNTI, CS-RNTI, or SI-RNTI, if Table 5.1.3.1-2 is used and 0 ≤ I MCS ≤ 27 , or a table other than Table
5.1.3.1-2 is used and 0 ≤ I MCS ≤ 28 , the UE shall, except if the transport block is disabled in DCI format 1_1, first
determine the TBS as specified below:

   1) The UE shall first determine the number of REs (NRE) within the slot.
                                                                                        '
       -   A UE first determines the number of REs allocated for PDSCH within a PRB ( N RE ) by
             '
           N RE = N scRB ⋅ N symb
                             sh
                                  − N DMRS
                                      PRB
                                           − N oh
                                               PRB           RB
                                                   , where N sc = 12 is the number of subcarriers in a physical resource
                    sh                                                                       PRB
           block, N symb is the number of symbols of the PDSCH allocation within the slot, N DMRS is the number of
           REs for DM-RS per PRB in the scheduled duration including the overhead of the DM-RS CDM groups
                                                                                                                   PRB
           without data, as indicated by DCI format 1_1 or as described for format 1_0 in Subclause 5.1.6.2, and N oh
           is the overhead configured by higher layer parameter xOverhead in PDSCH-ServingCellConfig. If the
                                                                                                             PRB
           xOverhead in PDSCH-ServingCellconfig is not configured (a value from 0, 6, 12, or 18), the       Noh  is set to




                                                           ETSI
             Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 22 of 96

3GPP TS 38.214 version 15.2.0 Release 15                         20                         ETSI TS 138 214 V15.2.0 (2018-07)


                                                                                                                               PRB
          0. If the PDSCH is scheduled by PDCCH with a CRC scrambled by SI-RNTI, RA-RNTI or P-RNTI,                           Noh
          is assumed to be 0.

      -   A UE determines the total number of REs allocated for PDSCH ( N RE ) by NRE = min 156, NRE ⋅ nPRB ,(       '
                                                                                                                          )
          where nPRB is the total number of allocated PRBs for the UE.

   2) Intermediate number of information bits (Ninfo) is obtained by N inf o = N RE · R·Qm ·υ .

      If N inf o ≤ 3824

          Use step 3 as the next step of the TBS determination

      else

          Use step 4 as the next step of the TBS determination

      end if

   3) When N inf o ≤ 3824 , TBS is determined as follows

                                                                                          N inf o  
                                                                  o = max
                                                              '
      -   quantized intermediate number of information bits N inf        
                                                                           24,2 n ·           n 
                                                                                                      ,   where
                                                                                          2       
             n = max(3, log2 (N inf o ) − 6) .

                                                                           '
      -   use Table 5.1.3.2-2 find the closest TBS that is not less than N inf o.


                                             Table 5.1.3.2-2: TBS for N inf o ≤ 3824

               Index           TBS            Index      TBS           Index       TBS            Index            TBS
                 1              24                 31    336            61         1288              91            3624
                 2              32                 32    352            62         1320              92            3752
                 3              40                 33    368            63         1352              93            3824
                 4              48                 34    384            64         1416
                 5              56                 35    408            65         1480
                 6              64                 36    432            66         1544
                 7              72                 37    456            67         1608
                 8              80                 38    480            68         1672
                 9              88                 39    504            69         1736
                 10             96                 40    528            70         1800
                 11             104                41    552            71         1864
                 12             112                42    576            72         1928
                 13             120                43    608            73         2024
                 14             128                44    640            74         2088
                 15             136                45    672            75         2152
                 16             144                46    704            76         2216
                 17             152                47    736            77         2280
                 18             160                48    768            78         2408
                 19             168                49    808            79         2472
                 20             176                50    848            80         2536
                 21             184                51    888            81         2600
                 22             192                52    928            82         2664
                 23             208                53    984            83         2728
                 24             224                54    1032           84         2792
                 25             240                55    1064           85         2856
                 26             256                56    1128           86         2976
                 27             272                57    1160           87         3104
                 28             288                58    1192           88         3240
                 29             304                59    1224           89         3368
                 30             320                60    1256           90         3496




                                                                ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 23 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                 21                        ETSI TS 138 214 V15.2.0 (2018-07)


   4) When N inf o > 3824 , TBS is determined as follows.

                                                                                                              Ninf o − 24  
       -   quantized intermediate number of information bits                  Ninf' o = max  3840, 2n × round               , where
                                                                                                              2           
                                                                                                                       n


           n = log 2 (N inf o − 24) − 5 and ties in the round function are broken towards the next largest integer.

       -   if R ≤ 1 / 4

                              N'          + 24                   N'
                                                                      inf o + 24
                                                                                 
               TBS = 8· C·        inf o
                                                 − 24 , where C =              
                              
                              
                                       8· C     
                                                                  
                                                                       3816 

           else

                        o > 8424
                    '
               if N inf

                                   N'             + 24                   N'
                                                                              inf o + 24
                                                                                         
                      TBS = 8· C·         inf o
                                                         − 24 , where C =              
                                   
                                   
                                               8· C     
                                                                            8424 

               else

                               N'             + 24 
                      TBS = 8·     inf o
                                                     − 24
                               
                               
                                           8        
                                                    

               end if

           end if

   else if Table 5.1.3.1-2 is used and 28 ≤ I MCS ≤ 31 ,

       -   the TBS is assumed to be as determined from the DCI transported in the latest PDCCH for the same transport
           block using 0 ≤ I MCS ≤ 27 . If there is no PDCCH for the same transport block using 0 ≤ I MCS ≤ 27 , and if
           the initial PDSCH for the same transport block is semi-persistently scheduled, the TBS shall be determined
           from the most recent semi-persistent scheduling assignment PDCCH.

   else

       -   the TBS is assumed to be as determined from the DCI transported in the latest PDCCH for the same transport
           block using 0 ≤ I MCS ≤ 28 . If there is no PDCCH for the same transport block using 0 ≤ I MCS ≤ 28 , and if
           the initial PDSCH for the same transport block is semi-persistently scheduled, the TBS shall be determined
           from the most recent semi-persistent scheduling assignment PDCCH.

For the PDSCH assigned by a PDCCH with DCI format 1_0 with CRC scrambled by P-RNTI, or RA-RNTI, TBS
determination follows the steps 1-4 with the following modification in step 2: a scaling N inf o = S ⋅ N RE ⋅ R ⋅ Qm ⋅ υ is
applied in the calculation of Ninfo, where the scaling factor is determined based on the TB scaling field in the DCI as in
Table 5.1.3.2-3.

                           Table 5.1.3.2-3: Scaling factor of Ninfo for P-RNTI and RA-RNTI

                                                   TB scaling field                 Scaling factor S
                                                         00                                1
                                                         01                               0.5
                                                         10                               0.25
                                                         11


The NDI and HARQ process ID, as signalled on PDCCH, and the TBS, as determined above, shall be reported to higher
layers.




                                                                        ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 24 of 96

3GPP TS 38.214 version 15.2.0 Release 15                    22                         ETSI TS 138 214 V15.2.0 (2018-07)


5.1.4         PDSCH resource mapping
When receiving PDSCH not conveying [RAR, OSI, Paging, Msg4, SIB1], the REs corresponding to the union of
configured or dynamically indicated resources in Subclauses 5.1.4.1, 5.1.4.2 and resources corresponding to SS/PBCH
are declared as not available for PDSCH in Subclause 7.3.1.5 of [4, TS 38.211]. A UE is not expected to handle the case
where PDSCH DM-RS REs are overlapping, even partially, with any RE(s) declared as not available for PDSCH.

5.1.4.1           PDSCH resource mapping with RB symbol level granularity
A UE may be configured with any of the higher layer parameters indicating REs declared as not available for PDSCH:

   -   rateMatchPatternToAddModList given by PDSCH-Config configuring up to 4 RateMatchPattern(s) which may
       contain:

       -   within a BWP, a pair of reserved resources in numerology of the BWP indicated by an RB level bitmap
           (higher layer parameter resourceBlocks given by RateMatchPattern ) with 1RB granularity and a symbol
           level bitmap spanning one or two slots (higher layer parameters symbolsInResourceBlock given by
           RateMatchPattern ) for which the reserved RBs apply. The bit equal to 1 in the RB and symbol level bitmaps
           indicates that corresponding resource is not available for PDSCH. For each pair of RB and symbol level
           bitmaps, a UE may be configured with a time-domain pattern (higher layer parameter periodicityAndPattern
           given by RateMatchPattern ) corresponding to a unit equal to a duration of the symbol level bitmap, and bit
           equal to 1 indicating the pair is present in the unit. The periodicityAndPattern can be {1, 2, 4, 5, 8, 10, 20 or
           40} units long, but maximum 40ms. When periodicityAndPattern is not configured for a pair, for the pair
           spanning two slots, first slot corresponds to even slots, second slot corresponds to odd slots, and for the pair
           spanning one slot, the slot corresponds to every slot. The pair configured as dynamic by higher layer can be
           included in one or two groups of resource sets (higher layer parameters rateMatchPatternGroup1and
           rateMatchPatternGroup2). The rateMatchPatternToAddModList given by ServingCellConfigCommon
           configuration in numerology µ applies only to PDSCH of the same numerology µ.

       -   within a BWP, a frequency domain resource of a CORESET with controlResourceSetIdand time domain
           resource determined by the higher layer parameters monitoringSlotPeriodicityAndOffset and
           monitoringSymbolsWithinSlot of search-space-sets associated with the CORESET with a
           controlResourceSetId. This resource not available for PDSCH can be included in one or two groups of
           resource sets (higher layer parameters rateMatchPatternGroup1 and rateMatchPatternGroup2 ).

   -   rateMatchPatternToAddModList given by ServingCellConfigCommon configuring up to 4 RateMatchPattern(s)
       which may contain:

       -   within a serving cell, a pair of reserved resources in numerology µ configured by higher layer parameter
           subcarrierSpacing given by RateMatchPattern is indicated by an RB level bitmap (higher layer parameter
           resourceBlocks) with RB granularity and a symbol level bitmap spanning one or two slots (higher layer
           parameters symbolsInResourceBlock) for which the reserved RBs apply. For each pair of RB and symbol
           level bitmaps, a UE may be configured with a time-domain pattern (higher layer parameter
           periodicityAndPattern) corresponding to a unit equal to a duration of the symbol level bitmap, and indicating
           whether the pair is present in the unit or not. The periodicityAndPattern can be {1, 2, 4, 5, 8, 10, 20 or 40}
           units long, but maximum 40ms. The pair configured as dynamic by higher layer can be included in one or
           two groups of resource sets (higher layer parameters rateMatchPatternGroup1 and
           rateMatchPatternGroup2).

A configured group rateMatchPatternGroup1 or rateMatchPatternGroup2 contains a list of RB symbol level resource
set indices forming a union of resource-sets not available for PDSCH dynamically if corresponding bit is equal to 1 in
the PDCCH with a scheduling DCI. The REs corresponding to the union of configured RB-symbol level resource-sets
that are not included in either of the two groups are not available for PDSCH.

For a bitmap pair included in one or two groups of resource sets, the dynamic indication of availability for PDSCH
applies to a set of slot(s) where the rateMatchPatternToAddModList given by PDSCH-Config and
rateMatchPatternToAddModList given by ServingCellConfigCommon is present among the slots of scheduled PDSCH.

When monitored aggregation levels 8 and 16 PDCCH candidates in non-interleaved CORESET spanning one OFDM
symbol are having the same CCE starting position, if the detected PDCCH scheduling the PDSCH has aggregation level
8, the resources corresponding to the aggregation level 16 are not available for PDSCH, otherwise the resources
corresponding to union of detected PDCCH that scheduled the PDSCH and associated PDCCH DM-RS are not
available for PDSCH.




                                                           ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 25 of 96

3GPP TS 38.214 version 15.2.0 Release 15                   23                       ETSI TS 138 214 V15.2.0 (2018-07)


5.1.4.2          PDSCH resource mapping with RE level granularity
To decode PDSCH according to a decoded PDCCH, a UE may be configured with any of higher layer parameters:

   -   lte-CRS-ToMatchAround in ServingCellConfigCommon configuring common RS, in 15 kHz subcarrier spacing
       applicable only to 15 kHz subcarrier spacing PDSCH, of one LTE carrier in a serving cell. The configuration
       contains v-Shift consisting of LTE-CRS-vshift(s), nrofCRS-Ports consisting of LTE-CRS antenna ports 1, 2 or 4
       ports, carrierFreqDL representing the LTE carrier centre subcarrier location determined by offset from
       (reference) point A, carrierBandwidthDL representing the LTE carrier bandwidth, and may also configure
       mbsfn-SubframeConfigList representing MBSFN subframe configuration.

   -   within a BWP, the UE can be configured with one or more ZP CSI-RS resource set configuration(s) (higher layer
       parameter zp-CSI-RS-ResourceToAddModList in ZP-CSI-RS-ResourceSet), with each ZP-CSI-RS resource set
       consisting of at most 16 ZP CSI-RS resources (higher layer parameter ZP-CSI-RS-Resource) in numerology of
       the BWP. The following parameters are configured via higher layer signaling for each ZP CSI-RS resource
       configuration:

       -   zp-CSI-RS-ResourceId in ZP-CSI-RS-Resource determines ZP CSI-RS resource configuration identity.

       -   NrofPorts defines the number of CSI-RS ports, where the allowable values are given in Subclause 7.4.1.5 of
           [4, TS 38.211].

       -   CDMType defines CDM values and pattern, where the allowable values are given in Subclause 7.4.1.5 of [4,
           TS 38.211].

       -   ZP-CSI-RS-FreqBand parameters enabling configuration of frequency occupancy of a ZP-CSI-RS resource
           within a BWP as defined in Subclause 7.4.1.5 of [4, TS 38.211]. If the configured bandwidth is larger than
           the corresponding BWP, UE shall assume that the actual CSI-RS bandwidth is equal to the BWP size.

       -   resourceMapping given by ZP-CSI-RS-Resource defines the OFDM symbol and subcarrier occupancy of the
           ZP-CSI-RS resource within a slot that are given in Subclause 7.4.1.5 of [4, TS 38.211].

       -   periodicityAndOffset in ZP-CSI-RS-Resource defines the ZP-CSI-RS periodicity and slot offset for
           periodic/semi-persistent ZP-CSI-RS.

       -   resourceType in ZP-CSI-RS-ResourceSet defines the ZP-CSI-RS time domain behavior of ZP-CSI-RS
           resource configuration as described in Subclause 7.4.1.5 of [4, TS 38.211]. The ZP-CSI-RS-
           ResourceConfigType can be periodic, semi-persistent or aperiodic. All the resources in a ZP CSI-RS resource
           set are configured with the same ZP-CSI-RS-ResourceConfigType ('periodic', 'semi-persistent', 'aperiodic').

The UE may be configured with a DCI field for triggering the aperiodic ZP-CSI-RS. A list of ZP-CSI-RS-
ResourceSet(s), provided by higher layer parameter aperiodic-ZP-CSI-RS-ResourceSetsToAddModList in PDSCH-
Config , is configured for aperiodic triggering. The maximum number of aperiodic ZP-CSI-RS-ResourceSet(s)
configured per BWP is 3. The bit-length of DCI field ZP CSI-RS trigger depends on the number of aperiodic ZP-CSI-
RS-ResourceSet(s)configured (up to 2 bits). Each non-zero codepoint of ZP CSI-RS trigger in DCI triggers one
aperiodic ZP-CSI-RS-ResourceSet in the list aperiodic-ZP-CSI-RS-ResourceSetsToAddModList by indicating the
aperiodic ZP CSI-RS resource set ID. The DCI codepoint '01' triggers the resource set with ZP-CSI-RS-ResourceSetIds
= 1, the DCI codepoint '10' triggers the resource set with ZP-CSI-RS-ResourceSetIds = 2, and the DCI codepoint '11'
triggers the resource set with ZP-CSI-RS-ResourceSetIds = 3. Codepoint '00' is reserved for not triggering aperiodic ZP
CSI-RS.



For a UE configured with the higher layer parameter resourceType set to 'semiPersistent ', a list of ZP-CSI-RS-
ResourceSet(s), provided by higher layer parameter sp-ZP-CSI-RS-ResourceSetsToAddModList, is configured

   -   when the HARQ-ACK corresponding to the PDSCH carrying the activation command [10, TS 38.321] for ZP
       CSI-RS resource(s) transmitted in slot n, the corresponding action in [10, TS 38.321] and the UE assumption on
       the PDSCH RE mapping corresponding to the activated ZP CSI-RS resource(s) shall be applied starting from
       slot n + 3ܰ 
                    
                             + 1.
                            ,µ




   -   when the HARQ-ACK corresponding to the PDSCH carrying the deactivation command [10, TS 38.321] for
       activated ZP CSI-RS resource(s) in slot n, the corresponding action in [10, TS 38.321] and the UE assumption on




                                                         ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 26 of 96

3GPP TS 38.214 version 15.2.0 Release 15                  24                       ETSI TS 138 214 V15.2.0 (2018-07)


       cessation of the PDSCH RE mapping corresponding to the de-activated ZP CSI-RS resource(s) shall be applied
       starting from slot n + 3ܰ    + 1.
                                     ,µ




5.1.5         Antenna ports quasi co-location
The UE can be configured with a list of up to M TCI-State configurations within the higher layer parameter PDSCH-
Config to decode PDSCH according to a detected PDCCH with DCI intended for the UE and the given serving cell,
where M depends on the UE capability. Each TCI-State contains parameters for configuring a quasi co-location
relationship between one or two downlink reference signals and the DM-RS ports of the PDSCH. The quasi co-location
relationship is configured by the higher layer parameter qcl-Type1 for the first DL RS, and qcl-Type2 for the second DL
RS (if configured). For the case of two DL RSs, the QCL types shall not be the same, regardless of whether the
references are to the same DL RS or different DL RSs. The quasi co-location types corresponding to each DL RS is
given by the higher layer parameter qcl-Type in QCL-Info and may take one of the following values:

   -   'QCL-TypeA': {Doppler shift, Doppler spread, average delay, delay spread}

   -   'QCL-TypeB': {Doppler shift, Doppler spread}

   -   'QCL-TypeC': {Doppler shift, average delay}

   -   'QCL-TypeD': {Spatial Rx parameter}

The UE receives an activation command [10, TS 38.321] used to map up to 8 TCI states to the codepoints of the DCI
field 'Transmission Configuration Indication'. When the HARQ-ACK corresponding to the PDSCH carrying the
activation command is transmitted in slot n, the indicated mapping between TCI states and codepoints of the DCI field
'Transmission Configuration Indication' should be applied starting from slot + 3 
                                                                                        ,µ
                                                                                              +1. After a UE receives
higher layer configuration of TCI states and before reception of the activation command, the UE may assume that the
DM-RS ports of PDSCH of a serving cell are quasi co-located with the SS/PBCH block determined in the initial access
procedure with respect to 'QCL-TypeA', and when applicable, also with respect to'QCL-TypeD'.

If a UE is configured with the higher layer parameter tci-PresentInDCI that is set as 'enabled' for the CORESET
scheduling the PDSCH, the UE assumes that the TCI field is present in the DCI format 1_1 of the PDCCH transmitted
on the CORESET. If tci-PresentInDCI is not configured for the CORESET scheduling the PDSCH or the PDSCH is
scheduled by a DCI format 1_0, for determining PDSCH antenna port quasi co-location, the UE assumes that the TCI
state for the PDSCH is identical to the TCI state applied for the CORESET used for the PDCCH transmission.

If the tci-PresentInDCI is set as 'enabled', when the PDSCH is scheduled by DCI format 1_1, the UE shall use the TCI-
State according to the value of the 'Transmission Configuration Indication' field in the detected PDCCH with DCI for
determining PDSCH antenna port quasi co-location. The UE may assume that the DM-RS ports of PDSCH of a serving
cell are quasi co-located with the RS(s) in the TCI state with respect to the QCL type parameter(s) given by the
indicated TCI state if the time offset between the reception of the DL DCI and the corresponding PDSCH is equal to or
greater than a threshold Threshold-Sched-Offset, where the threshold is based on reported UE capability [12, TS
38.331].



For both the cases when tci-PresentInDCI is set to 'enabled' and tci-PresentInDCI is not configured, if the offset
between the reception of the DL DCI and the corresponding PDSCH is less than the threshold Threshold-Sched-Offset,
the UE may assume that the DM-RS ports of PDSCH of a serving cell are quasi co-located with the RS(s) in the TCI
state with respect to the QCL parameter(s) used for PDCCH quasi co-location indication of the lowest CORESET-ID in
the latest slot in which one or more CORESETs within the active BWP of the serving cell are configured for the UE. If
none of configured TCI states contains 'QCL-TypeD', the UE shall obtain the other QCL assumptions from the
indicated TCI states for its scheduled PDSCH irrespective of the time offset between the reception of the DL DCI and
the corresponding PDSCH.

For a periodic CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info, the UE
shall expect that a TCI-State indicates one of the following quasi-colocation type(s):

   -   'QCL-TypeC' with an SS/PBCH block and, when applicable, 'QCL-TypeD' with the same SS/PBCH block, or

   -   'QCL-TypeC' with an SS/PBCH block and, when applicable,'QCL-TypeD' with a CSI-RS resource in an NZP-
       CSI-RS-ResourceSet configured with higher layer parameter repetition, or




                                                         ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 27 of 96

3GPP TS 38.214 version 15.2.0 Release 15                  25                       ETSI TS 138 214 V15.2.0 (2018-07)


For an aperiodic CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info, the
UE shall expect that a TCI-State indicates 'QCL-TypeA' with a periodic CSI-RS resource in a NZP-CSI-RS-ResourceSet
configured with higher layer parameter trs-Info and, when applicable,'QCL-TypeD' with the same periodic CSI-RS
resource.

For a CSI-RS resource in a NZP-CSI-RS-ResourceSet configured without higher layer parameter trs-Info and without
the higher layer parameter repetition, the UE shall expect that a TCI-State indicates one of the following quasi co-
location type(s):

   -   'QCL-TypeA' with a CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-
       Info and, when applicable, 'QCL-TypeD' with an SS/PBCH block , or

   -   'QCL-TypeA' with a CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-
       Info and, when applicable, 'QCL-TypeD' with a CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with
       higher layer parameter repetition, or

   -   'QCL-TypeB' with a CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-
       Info when 'QCL-TypeD' is not applicable.

For a CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter repetition, the UE shall
expect that a TCI-State indicates one of the following quasi co-location type(s):

   -   'QCL-TypeA' with a CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-
       Info and, when applicable, 'QCL-TypeD' with the same CSI-RS resource, or

   -   'QCL-TypeA' with a CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-
       Info and, when applicable, 'QCL-TypeD' with a CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with
       higher layer parameter repetition, or

   -   'QCL-TypeC' with an SS/PBCH block and, when applicable, 'QCL-TypeD' with the same SS/PBCH block.

For the DM-RS of PDCCH, the UE shall expect that a TCI-State indicates one of the following quasi co-location
type(s):

   -   'QCL-TypeA' with a CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-
       Info and, when applicable, 'QCL-TypeD' with the same CSI-RS resource, or

   -   'QCL-TypeA' with a CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-
       Info and, when applicable, 'QCL-TypeD' with a CSI-RS resource in an NZP-CSI-RS-ResourceSet configured
       with higher layer parameter repetition, or

   -   'QCL-TypeA' with a CSI-RS resource in a NZP-CSI-RS-ResourceSet configured without higher layer parameter
       trs-Info and without higher layer parameter repetition, when 'QCL-TypeD' is not applicable.

For the DM-RS of PDSCH, the UE shall expect that a TCI-State indicates one of the following quasi co-location
type(s):

   -   'QCL-TypeA' with a CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-
       Info and, when applicable, 'QCL-TypeD' with the same CSI-RS resource, or

   -   'QCL-TypeA' with a CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-
       Info and, when applicable, 'QCL-TypeD' with a CSI-RS resource in an NZP-CSI-RS-ResourceSet configured
       with higher layer parameter repetition,or

   -   QCL-TypeA' with CSI-RS resource in a NZP-CSI-RS-ResourceSet configured without higher layer parameter
       trs-Info and without repetition and, when applicable, 'QCL-TypeD' with the same CSI-RS resource.

5.1.6         UE procedure for receiving downlink reference signals
5.1.6.1          CSI-RS reception procedure
The CSI-RS defined in Subclause 7.4.1.5 of [4, TS 38.211], may be used for time/frequency tracking, CSI computation,
L1-RSRP computation and mobility.




                                                         ETSI
            Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 28 of 96

3GPP TS 38.214 version 15.2.0 Release 15                          26                          ETSI TS 138 214 V15.2.0 (2018-07)


If the UE is configured with a CSI-RS resource and a search space set associated with a CORESET in the same OFDM
symbol(s), the UE may assume that the CSI-RS and a PDCCH DM-RS transmitted in all the search space sets
associated with CORESET are quasi co-located with 'QCL-TypeD', if 'QCL-TypeD' is applicable. Furthermore, the UE
shall not expect to be configured with the CSI-RS in PRBs that overlap those of the CORESET in the OFDM symbols
occupied by the search space set(s).

The UE is not expected to receive CSI-RS and [SystemInformationBlockType1] message in the overlapping PRBs in the
OFDM symbols where [SystemInformationBlockType1] is transmitted.

5.1.6.1.1              CSI-RS for tracking
A UE in RRC connected mode is expected to receive the higher layer UE specific configuration of a NZP-CSI-RS-
ResourceSet configured with higher layer parameter trs-Info.

For a NZP-CSI-RS-ResourceSet configured with the higher layer parameter trs-Info, the UE shall assume the antenna
port with the same port index of the configured NZP CSI-RS resources in the NZP-CSI-RS-ResourceSet is the same. For
frequency range 1, the UE may be configured with a NZP-CSI-RS-ResourceSet of four periodic NZP CSI-RS resources
in two consecutive slots with two periodic NZP CSI-RS resources in each slot. For frequency range 2 the UE may be
configured with a NZP-CSI-RS-ResourceSet of two periodic CSI-RS resources in one slot or with a NZP-CSI-RS-
ResourceSet of four periodic NZP CSI-RS resources in two consecutive slots with two periodic NZP CSI-RS resources
in each slot.

A UE configured with NZP-CSI-RS-ResourceSet(s) configured with higher layer parameter trs-Info may have the CSI-
RS resources configured as:

   -   Periodic, with the CSI-RS resources in the NZP-CSI-RS-ResourceSet configured with same periodicity,
       bandwidth and subcarrier location

   -   Periodic CSI-RS resource in one set and aperiodic CSI-RS resources in a second set, with the aperiodic CSI-RS
       and periodic CSI-RS resource having the same bandwidth (with same RB location)and the aperiodic CSI-RS
       being 'QCL-Type-A' and 'QCL-TypeD', where applicable, with the periodic CSI-RS resources. The UE does not
       expect that the scheduling offset between the triggering DCI and the first symbol of the aperiodic CSI-RS
       resources is smaller than the UE reported ThresholdSched-Offset. The UE shall expect that the periodic CSI-RS
       resource set and aperiodic CSI-RS resource set are configured with the same number of CSI-RS resources. For
       the aperiodic CSI-RS resource set if triggered, and if the associated periodic CSI-RS resource set is configured
       with four periodic CSI-RS resources with two consecutive slots with two periodic CSI-RS resources in each slot,
       the higher layer parameter aperiodicTriggeringOffset indicates the triggering offset for the first slot for the first
       two CSI-RS resources in the set.

A UE does not expect to be configured with a CSI-ReportConfig that is linked to a CSI-ResourceConfig containing an
NZP-CSI-RS-ResourceSet configured with trs-Info and with the CSI-ReportConfig configured with the higher layer
parameter timeRestrictionForChannelMeasurements set to 'configured'.

A UE does not expect to be configured with a CSI-ReportConfig with the higher layer parameter reportQuantity set to
other than 'none' for aperiodic NZP CSI-RS resource set configured with trs-Info.

A UE does not expect to be configured with a CSI-ReportConfig for periodic NZP CSI-RS resource set configured with
trs-Info.

A UE does not expect to be configured with a NZP-CSI-RS-ResourceSet configured both with trs-Info and repetition.

Each CSI-RS resource, defined in Subclause 7.4.1.5.3 of [4, TS 38.211], is configured by the higher layer parameter
NZP-CSI-RS-Resource with the following restrictions:

   -   the time-domain locations of the two periodic CSI-RS resources in a slot, or of the four periodic CSI-RS
       resources in two consecutive slots (which are the same across two consecutive slots), as defined by higher layer
       parameter CSI-RS-resourceMapping, is given by one of

       -    l ∈ {4,8} , l ∈ {5,9} , or l ∈ {6,10} for frequency range 1 and frequency range 2,

       -    l ∈ {0,4} , l ∈{1,5}, l ∈ {2,6} , l ∈ {3,7} , l ∈ {7,11} , l ∈ {8,12} or l ∈ {9,13} for frequency range 2.

   -   a single port CSI-RS resource with density ρ = 3 given by Table 7.4.1.5.3-1 from [4, TS 38.211] and higher
       layer parameter density configured by CSI-RS-ResourceMapping.



                                                                ETSI
            Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 29 of 96

3GPP TS 38.214 version 15.2.0 Release 15                   27                        ETSI TS 138 214 V15.2.0 (2018-07)


   -   the bandwidth of the CSI-RS resource, as given by the higher layer parameter freqBand configured by CSI-RS-
                                                      BWP,i                                   BWP,i
       ResourceMapping, is the minimum of 52 and N RB       resource blocks, or is equal to N RB    resource blocks

   -   the UE is not expected to be configured with the periodicity of 2 μ × 10 slots if the bandwidth of CSI-RS
       resource is larger than 52 resource blocks.

   -   the periodicity and slot offset, as given by the higher layer parameter periodicityAndOffset configured by NZP-
       CSI-RS-Resource, is one of 2 μ X p slots where X p = 10, 20, 40, or 80 ms and where µ is defined in Subclause
       4.3 of [4, TS 38.211].

   -   same powerControlOffset and powerControlOffsetSS given by NZP-CSI-RS-Resource value across all resources.

5.1.6.1.2            CSI-RS for L1-RSRP computation
If a UE is configured with a NZP-CSI-RS-ResourceSet configured with the higher layer parameter repetition set to 'on',
the UE may assume that the CSI-RS resources, described in Subclause 5.2.2.3.1, within the NZP-CSI-RS-ResourceSet
are transmitted with the same downlink spatial domain transmission filter, where the CSI-RS resources in the NZP-CSI-
RS-ResourceSet are transmitted in different OFDM symbols. The UE is not expected to receive different periodicity in
periodicityAndOffset in every CSI-RS resource within the set. If repetition is set to 'off', the UE shall not assume that
the CSI-RS resources within the NZP-CSI-RS-ResourceSet are transmitted with the same downlink spatial domain
transmission filter.

If the UE is configured with a CSI-ReportConfig with reportQuantity set to "cri-RSRP", or "none" and if the CSI-
ResourceConfig for channel measurement (higher layer parameter resourcesForChannelMeasurement) contains a NZP-
CSI-RS-ResourceSet that is configured with the higher layer parameter repetition and without the higher layer
parameter trs-Info, the UE can only be configured with the same number (1 or 2) of ports with the higher layer
parameter nrofPorts for all CSI-RS resources within the set. If the UE is configured with the CSI-RS resource in the
same OFDM symbol(s) as an SS/PBCH block, the UE may assume that the CSI-RS and the SS/PBCH block are quasi
co-located with 'QCL-TypeD' if 'QCL-TypeD' is applicable. Furthermore, the UE shall not expect to be configured with
the CSI-RS in REs that overlap with those of the SS/PBCH block, and the UE shall expect that the same subcarrier
spacing is used for both the CSI-RS and the SS/PBCH block.

5.1.6.1.3            CSI-RS for mobility
If a UE is configured with the higher layer parameter CSI-RS-Resource-Mobility and the higher layer parameter
associatedSSB is not configured, the UE shall perform measurements based on CSI-RS-Resource-Mobility and the UE
may base the timing of the CSI-RS resource on the timing of the serving cell.

If a UE is configured with the higher layer parameters CSI-RS-Resource-Mobility and associatedSSB, the UE may base
the timing of the CSI-RS resource on the timing of the cell given by the cellId of the CSI-RS resource configuration.
Additionally, for a given CSI-RS resource, if the associated SS/PBCH block is configured but not detected by the UE,
the UE is not required to monitor the corresponding CSI-RS resource. The higher layer parameter isQuasiColocated
indicates whether the associated SS/PBCH block given by the associatedSSB and the CSI-RS resource(s) are quasi co-
located with respect to ['QCL-TypeD'].

A UE configured with the higher layer parameters CSI-RS-Resource-Mobility may expect to be configured

   -   with no more than 96 CSI-RS resources when all CSI-RS resources per frequency layer have been configured
       with associatedSSB, or,

    - with no more than 64 CSI-RS resources per frequency layer when all CSI-RS resources have been configured
      without associatedSSB or when only some of the CSI-RS resources have been configured with associatedSSB

       -   For frequency range 1 the associatedSSB is optionally present for each CSI-RS resource

For frequency range 2 the associatedSSB is either present for all configured CSI-RS resources or not present for any
configured CSI-RS resources per frequency layer.

5.1.6.2          DM-RS reception procedure
When receiving PDSCH scheduled by DCI format 1_0 or receiving PDSCH before dedicated higher layer configuration
of any of the parameters dmrs-AdditionalPosition, maxLength and dmrs-Type, the UE shall assume that the PDSCH is
not present in any symbol carrying DM-RS except for PDSCH with allocation duration of 2 symbols with PDSCH



                                                          ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 30 of 96

3GPP TS 38.214 version 15.2.0 Release 15                  28                       ETSI TS 138 214 V15.2.0 (2018-07)


mapping type B (described in subclause 7.4.1.1.2 of [4, TS 38.211]), and a single symbol front-loaded DM-RS of
configuration type 1 on DM-RS port 1000 is transmitted, and that all the remaining orthogonal antenna ports are not
associated with transmission of PDSCH to another UE and in addition

   -   For PDSCH with mapping type A, the UE shall assume dmrs-AdditionalPosition='pos2' and up to two
       additional single-symbol DM-RS present in a slot according to the PDSCH duration indicated in the DCI as
       defined in Subclause 7.4.1.1 of [4, TS 38.211], and

   -   For PDSCH with allocation duration of 7 symbols for normal CP or 6 symbols for extended CP with mapping
       type B, the UE shall assume one additional single-symbol DM-RS present in the 5th or 6th symbol when the
       front-loaded DM-RS symbol is in the 1st or 2nd symbol respectively of the PDSCH allocation duration, otherwise
       the UE shall assume that the additional DM-RS symbol is not present, and

   -   For PDSCH with allocation duration of 4 symbols with mapping type B, the UE shall assume that no additional
       DM-RS are present, and

   -   For PDSCH with allocation duration of 2 symbols with mapping type B, the UE shall assume that no additional
       DM-RS are present, and the UE shall assume that the PDSCH is present in the symbol carrying DM-RS.

When receiving PDSCH scheduled by DCI format 1_1 by PDCCH with CRC scrambled by C-RNTI or CS-RNTI,

   -   the UE may be configured with the higher layer parameter dmrs-Type, and the configured DM-RS configuration
       type is used for receiving PDSCH in as defined in Subclause 7.4.1.1 of [4, TS 38.211].

   -   the UE may be configured with the maximum number of front-loaded DM-RS symbols for PDSCH by higher
       layer parameter maxLength given by DMRS-DownlinkConfig..

       -   if maxLength is set to 'len1', single-symbol DM-RS can be scheduled for the UE by DCI, and the UE can be
           configured with a number of additional DM-RS for PDSCH by higher layer parameter dmrs-
           AdditionalPosition, which can be set to 'pos0', 'pos1', 'pos 2' or 'pos 3'.

       -   if maxLength is set to 'len2', both single-symbol DM-RS and double symbol DM-RS can be scheduled for the
           UE by DCI, and the UE can be configured with a number of additional DM-RS for PDSCH by higher layer
           parameter dmrs-AdditionalPosition, which can be set to 'pos0' or 'pos1'.

       -   and the UE shall assume to receive additional DM-RS as specified in Table 7.4.1.1.2-3 and Table 7.4.1.1.2-4
           as described in Subclause 7.4.1.1.2 of [4, TS 38.211].

For the UE-specific reference signals generation as defined in Subclause 7.4.1.1 of [4, TS 38.211], a UE can be
                                                                       
                                                                         ,
configured by higher layers with one or two scrambling identity(s),         i = 0,1 which are the same for both PDSCH
mapping Type A and Type B.

For PDSCH carrying SIB1, a UE shall assume that DM-RS sequence is started from the lowest PRB of CORESET
signalled in PBCH, otherwise DM-RS sequence is started from the reference point A for the corresponding PDSCH.

A UE may be scheduled with a number of DM-RS ports by the antenna port index in DCI format 1_1 as described in
Subclause 7.3.1.2 of [5, TS 38.212].

For DM-RS configuration type 1,

   -   if a UE is scheduled with one codeword and assigned with the antenna port mapping with indices of {2, 9, 10, 11
       or 30} in Table 7.3.1.2.2-1 and Table 7.3.1.2.2-2 of Subclause 7.3.1.2 of [5, TS 38.212], or

   -   if a UE is scheduled with two codewords,

the UE may assume that all the remaining orthogonal antenna ports are not associated with transmission of PDSCH to
another UE.

For DM-RS configuration type 2,

   -   if a UE is scheduled with one codeword and assigned with the antenna port mapping with indices of {2, 10 or
       23} in Table 7.3.1.2.2-3 and Table 7.3.1.2.2-4 of Subclause 7.3.1.2 of [5, TS38.212], or

   -   if a UE is scheduled with two codewords,




                                                         ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 31 of 96

3GPP TS 38.214 version 15.2.0 Release 15                  29                        ETSI TS 138 214 V15.2.0 (2018-07)


the UE may assume that all the remaining orthogonal antenna ports are not associated with transmission of PDSCH to
another UE.

If a UE receiving PDSCH is configured with the higher layer parameter PTRS-DownlinkConfig, the UE may assume
that the following configurations are not occurring simultaneously for the received PDSCH:

   -   any DM-RS ports among 1004-1007 or 1006-1011 for DM-RS configurations type 1 and type 2, respectively are
       scheduled for the UE and the other UE(s) sharing the DM-RS REs on the same CDM group(s), and

   -   PT-RS is transmitted to the UE.

The UE is not expected to simultaneously be configured with the maximum number of front-loaded DM-RS symbols
for PDSCH by higher layer parameter maxLength being set equal to 'len2' and more than one additional DM-RS symbol
as given by the higher layer parameter dmrs-AdditionalPosition.

The UE is not expected to assume co-scheduled UE(s) with different DM-RS configuration with respect to the actual
number of front-loaded DM-RS symbol(s), the number of additional DM-RS, the DM--RS symbol location, and DM-
RS configuration type as described in Subclause 7.4.1.1 of [4, TS 38.211].

When receiving PDSCH scheduled by DCI format 1_1, the UE shall assume that the CDM groups indicated in the
configured index from Tables 7.3.1.2.2-1, 7.3.1.2.2-2, 7.3.1.2.2-3, 7.3.1.2.2-4 of [5, TS. 38.212] contain potential co-
scheduled downlink DM-RS and are not used for data transmission, where "1", "2" and "3" for the number of DM-RS
CDM group(s) in Tables 7.3.1.2.2-1, 7.3.1.2.2-2, 7.3.1.2.2-3, 7.3.1.2.2-4 of [5, TS. 38.212] correspond to CDM group 0,
{0,1}, {0,1,2}, respectively.

When receiving PDSCH scheduled by DCI format 1_0, the UE shall assume the number of DM-RS CDM groups
without data is 1 which corresponds to CDM group 0 for the case of PDSCH with allocation duration of 2 symbols, and
the UE shall assume that the number of DM-RS CDM groups without data is 2 which corresponds to CDM group {0,1}
for all other cases.

The UE is not expected to receive PDSCH scheduling DCI which indicates CDM group(s) with potential DM-RS ports
which overlap with any configured CSI-RS resource(s) for that UE.

If the UE receives the DM-RS for PDSCH and an SS/PBCH block in the same OFDM symbol(s), then the UE may
assume that the DM-RS and SS/PBCH block are quasi co-located with 'QCL-TypeD', if 'QCL-TypeD' is applicable.
Furthermore, the UE shall not expect to receive DM-RS in resource elements that overlap with those of the SS/PBCH
block, and the UE can expect that the same or different subcarrier spacing is configured for the DM-RS and SS/PBCH
block in a CC except for the case of 240 kHz where only different subcarrier spacing is supported.

5.1.6.3          PT-RS reception procedure
A UE shall report the preferred MCS and bandwidth thresholds based on the UE capability at a given carrier frequency,
for each subcarrier spacing applicable to data channel at this carrier frequency, assuming the MCS table with the
maximum ModOrder as it reported to support.

If a UE is configured with the higher layer parameter phaseTrackingRS in DMRS-DownlinkConfig,

   -   the higher layer parameters timeDensity and frequencyDensity in PTRS-DownlinkConfig indicate the threshold
       values ptrs-MCSi, i=1,2,3 and NRB,i , i=0,1, as shown in Table 5.1.6.3-1 and Table 5.1.6.3-2, respectively.

   -   if either or both of the additional higher layer parameters timeDensity and frequencyDensity are configured, and
       the RNTI equals C-RNTI or CS-RNTI, the UE shall assume the PT-RS antenna ports' presence and pattern are a
       function of the corresponding scheduled MCS of the corresponding codeword and scheduled bandwidth in
       corresponding bandwidth part as shown in Table 5.1.6.3-1 and Table 5.1.6.3-2,

       -   if the higher layer parameter timeDensity given by PTRS-DownlinkConfig is not configured, the UE shall
           assume LPT-RS = 1.

       -   if the higher layer parameter frequencyDensity given by PTRS-DownlinkConfig is not configured, the UE
           shall assume KPT-RS = 2.

   -   otherwise, if neither of the additional higher layer parameters timeDensity and frequencyDensity are configured
       and the RNTI equals C-RNTI or CS-RNTI, the UE shall assume the PT-RS is present with LPT-RS = 1, KPT-RS = 2,
       and




                                                         ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 32 of 96

3GPP TS 38.214 version 15.2.0 Release 15                   30                        ETSI TS 138 214 V15.2.0 (2018-07)


   -   The UE shall assume PT-RS is not present when,

       -   the scheduled MCS from Table 5.1.3.1-1 is smaller than 10, or

       -   the scheduled MCS from Table 5.1.3.1-2 is smaller than 5, or

       -   the number of scheduled RBs is smaller than 3, or

   -   otherwise, if the RNTI equals RA-RNTI, SI-RNTI, or P-RNTI, the UE shall assume PT-RS is not present

                  Table 5.1.6.3-1: Time density of PT-RS as a function of scheduled MCS

                                 Scheduled MCS                      Time density ( LPT −RS )
                                 IMCS < ptrs-MCS1                    PT-RS is not present
                          ptrs-MCS1 ≤ IMCS < ptrs-MCS2                         4
                          ptrs-MCS2 ≤ IMCS < ptrs-MCS3                         2
                          ptrs-MCS3 ≤ IMCS < ptrs-MCS4                         1


           Table 5.1.6.3-2: Frequency density of PT-RS as a function of scheduled bandwidth

                              Scheduled bandwidth               Frequency density ( K PT − RS )
                                    NRB < NRB0                      PT-RS is not present
                                NRB0 ≤ NRB < NRB1                             2
                                    NRB1 ≤ NRB                                4


If a UE is not configured with the higher layer parameter phaseTrackingRS in DMRS-DownlinkConfig, the UE assumes
PT-RS is not present.

The higher layer parameter PTRS-DownlinkConfig provides the parameters ptrs-MCSi, i=1,2,3 and with values in range
0-29 when MCS Table 5.1.3.1-1 is configured and 0-28 when MCS Table 5.1.3.1-2 is configured, respectively. ptrs-
MCS4 is not explicitly configured by higher layers but assumed 29 when MCS Table 5.1.3.1-1 is configured and 28
when MCS Table 5.1.3.1-2 is configured, respectively. The higher layer parameter frequencyDensity in PTRS-
DownlinkConfig provides the parameters NRBi i=0,1 with values in range 1-276.

If the higher layer parameter PTRS-DownlinkConfig indicates that the time density thresholds ptrs-MCSi = ptrs-MCSi+1,
then the time density LPT-RS of the associated row where both these thresholds appear in Table 5.1.6.3-1 is disabled. If
the higher layer parameter PTRS-DownlinkConfig indicates that the frequency density thresholds NRBi = NRBi +1, then the
frequency density KPTRS of the associated row where both these thresholds appear in Table 5.1.6.3-2 is disabled.

If either or both of the parameters PT-RS time density (LPT-RS) and PT-RS frequency density (KPT-RS), shown in Table
5.1.6.3-1 and Table 5.1.6.3-2, indicates that 'PT-RS not present', the UE shall assume that PT-RS is not present.

When the UE is receiving a PDSCH with allocation duration of 2 symbols with mapping type B as defined in sub-
clause 7.4.1.1.2 of [4, TS 38.211] and if LPT-RS is set to 2 or 4, the UE shall assume PT-RS is not transmitted.

When the UE is receiving a PDSCH with allocation duration of 4 symbols with mapping type B, and if LPT-RS is set to 4,
the UE shall assume PT-RS is not transmitted.

When a UE is receiving PDSCH for retransmission, if the UE is scheduled with an MCS index greater than V, where
V=28 for MCS Table 5.1.3.1-1 and V=27 for MCS Table 5.1.3.1-2 respectively, the MCS for the PT-RS time-density
determination is obtained from the DCI received for the same transport block in the initial transmission, which is
smaller than or equal to V.



The DL DM-RS port(s) associated with PT-RS port are assumed to be quasi co-located with respect to {QCL-TypeA'
and QCL-TypeD'}.If a UE is scheduled with one codeword, the PT-RS antenna port is associated with the lowest
indexed DM-RS antenna port among the DM-RS antenna ports assigned for the PDSCH.




                                                         ETSI
            Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 33 of 96

3GPP TS 38.214 version 15.2.0 Release 15                          31                           ETSI TS 138 214 V15.2.0 (2018-07)


If a UE is scheduled with two codewords, the PT-RS antenna port is associated with the lowest indexed DM-RS
antenna port among the DM-RS antenna ports assigned for the codeword with the higher MCS. If the MCS indices of
the two codewords are the same, the PT-RS antenna port is associated with the lowest indexed DM-RS antenna port
assigned for codeword 0.

5.1.7          Code block group based PDSCH transmission
5.1.7.1            UE procedure for grouping of code blocks to code block groups
If a UE is configured to receive code block group (CBG) based transmissions by receiving the higher layer parameter
codeBlockGroupTransmission for PDSCH, the UE shall determine the number of CBGs for atransport block reception
as

                                                       M = min(N , C ) ,

where N is the maximum number of CBGs per transport block as configured by
maxCodeBlockGroupsPerTransportBlock for PDSCH, and C is the number of code blocks in the transport block
according to the procedure defined in Subclause 7.2.3 of [5, TS 38.212].

Define M 1 = mod(C, M ) , K 1 = 
                                      C              C 
                                          , and K 2 =   .
                                      M              M 


If M 1 > 0 , CBG m, m = 0,1,..., M 1 − 1 , consists of code blocks with indices m ⋅ K1 + k , k = 0,1,..., K1 − 1 . CBG m,
m = M 1 , M 1 + 1,..., M − 1 , consists of code blocks with indices M 1 ⋅ K1 + (m − M 1 ) ⋅ K 2 + k , k = 0,1,..., K 2 − 1 .

5.1.7.2            UE procedure for receiving code block group based transmissions
If a UE is configured to receive code block group based transmissions by receiving the higher layer parameter
codeBlockGroupTransmission for PDSCH,
       The CBG transmission information (CBGTI) field of DCI format 1_1 is of length  ∙ 
                                                                                                            ⁄   ,
   -                                                                                                         bits, where
        is the value of the higher layer parameter maxNrofCodeWordsScheduledByDCI. If  = 2 the CBGTI
                                                          ⁄  
       field bits are mapped such that the first set of       ,
                                                                    bits starting from the MSB corresponds to the first
                                       ⁄
                                            
       TB while the second set of      ,
                                              bits corresponds to a second TB, if scheduled. The first M bits of each
                    ⁄
                   
       set of  ,
                          bits in the CBGTI field have an in-order one-to-one mapping with the M CBGs of the TB,
       with the MSB mapped to CBG #0.

   -   For initial transmission of a TB as indicated by the New Data Indicator field of the scheduling DCI, the UE may
       assume that all the code block groups are present.

   -   For a retransmission of a TB as indicated by the New Data Indicator field of the scheduling DCI, the UE may
       assume that

       -   The CBGTI field of the scheduling DCI indicates which CBGs of the TB are present in the transmission. A
           bit value of 0' in the CBGTI field indicates that the corresponding CBG is not transmitted and 1' indicates that
           it is transmitted.

       -   If the CBG flushing out information (CBGFI) field of the scheduling DCI is present, CBGFI set to 0'
           indicates that the earlier received instances of the same CBGs being transmitted may be corrupted, and
           CBGFI set to 1' indicates that the CBGs being retransmitted are combinable with the earlier received
           instances of the same CBGs.

       -   A CBG contains the same CBs as in the initial transmission of the TB.

5.2            UE procedure for reporting channel state information (CSI)
5.2.1          Channel state information framework
The time and frequency resources that can be used by the UE to report CSI are controlled by the gNB. CSI may consist
of Channel Quality Indicator (CQI), precoding matrix indicator (PMI), CSI-RS resource indicator (CRI), SS/PBCH
Block Resource indicator (SSBRI), layer indicator (LI), rank indicator (RI) and/or L1-RSRP.



                                                                 ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 34 of 96

3GPP TS 38.214 version 15.2.0 Release 15                  32                       ETSI TS 138 214 V15.2.0 (2018-07)


For CQI, PMI, CRI, SSBRI, LI, RI, L1-RSRP, a UE is configured by higher layers with N≥1 CSI-ReportConfig
Reporting Settings, M≥1 CSI-ResourceConfig Resource Settings, and one or two list(s) of trigger states (given by the
higher layer parameters aperiodicTriggerStateList and semiPersistentOnPUSCH-TriggerStateList). Each trigger state in
aperiodicTriggerStateList contains a list of associated CSI-ReportConfigs indicating the Resource Set IDs for channel
and optionally for interference. Each trigger state in semiPersistentOnPUSCH-TriggerStateList contains one associated
CSI-ReportConfig.

5.2.1.1          Reporting settings
Each Reporting Setting CSI-ReportConfig is associated with a single downlink BWP (indicated by higher layer
parameter bwp-Id) given in the associated CSI-ResourceConfig for channel measurement and contains the parameter(s)
for one CSI reporting band:codebook configuration including codebook subset restriction, time-domain behavior,
frequency granularity for CQI and PMI, measurement restriction configurations, and the CSI-related quantities to be
reported by the UE such as the layer indicator (LI), L1-RSRP, CRI, and SSBRI (SSB Resource Indicator).

The time domain behavior of the CSI-ReportConfig is indicated by the higher layer parameter reportConfigType and
can be set to 'aperiodic', 'semiPersistentOnPUCCH', 'semiPersistentOnPUSCH', or 'periodic'. For periodic and
semiPersistentOnPUCCH/semiPersistentOnPUSCH CSI reporting, the configured periodicity and slot offset applies in
the numerology of the UL BWP in which the CSI report is configured to be transmitted on. The higher layer parameter
reportQuantity indicates the CSI-related or L1-RSRP-related quantities to report. The reportFreqConfiguration
indicates the reporting granularity in the frequency domain, including the CSI reporting band and if PMI/CQI reporting
is wideband or sub-band. The timeRestrictionForChannelMeasurements parameter in CSI-ReportConfig can be
configured to enable time domain restriction for channel measurements and
timeRestrictionForInterferenceMeasurements can be configured to enable time domain restriction for interference
measurements. The CSI-ReportConfig can also contain CodebookConfig, which contains configuration parameters for
Type-I or Type II CSI including codebook subset restriction, and configurations of group based reporting.

5.2.1.2          Resource settings
Each CSI Resource Setting CSI-ResourceConfig contains a configuration of S≥1 CSI Resource Sets (given by higher
layer parameter csi-RS-ResourceSetList), with each CSI Resource Set consisting of CSI-RS resources (comprised of
either NZP CSI-RS or CSI-IM) and SS/PBCH Block resources used for L1-RSRP computation. Each CSI Resource
Setting is located in the DL BWP identified by the higher layer parameter bwp-id, and all CSI Resource Settings linked
to a CSI Report Setting have the same DL BWP.

The time domain behavior of the CSI-RS resources within a CSI Resource Setting are indicated by the higher layer
parameter resourceType and can be set to aperiodic, periodic, or semi-persistent. For periodic and semi-persistent CSI
Resource Settings, the number of CSI-RS Resource Sets configured is limited to S=1. For periodic and semi-persistent
CSI Resource Settings, the configured periodicity and slot offset is given in the numerology of its associated DL BWP,
as given by bwp-id. When a UE is configured with multiple CSI-ResourceConfigs consisting the same NZP CSI-RS
resource ID, the same time domain behavior shall be configured for the CSI-ResourceConfigs. When a UE is configured
with multiple CSI-ResourceConfigs consisting the same CSI-IM resource ID, the same time-domain behavior shall be
configured for the CSI-ResourceConfigs.

The following are configured via higher layer signaling for one or more CSI Resource Settings for channel and
interference measurement:

   -   CSI-IM resource for interference measurement as described in Subclause 5.2.2.4.

   -   NZP CSI-RS resource for interference measurement as described in Subclause 5.2.2.3.1.

   -   NZP CSI-RS resource for channel measurement as described in Subclause 5.2.2.3.1.

The UE may assume that the CSI-RS resource(s) for channel measurement and the CSI-IM/NZP CSI-RS resource(s) for
interference measurement configured for one CSI reporting are resource-wise 'QCL-TypeD'.

5.2.1.3          (void)
5.2.1.4          Reporting configurations
The UE shall calculate CSI parameters (if reported) assuming the following dependencies between CSI parameters (if
reported)

   -   LI shall be calculated conditioned on the reported CQI, PMI, RI and CRI



                                                         ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 35 of 96

3GPP TS 38.214 version 15.2.0 Release 15                   33                         ETSI TS 138 214 V15.2.0 (2018-07)


   -   CQI shall be calculated conditioned on the reported PMI, RI and CRI

   -   PMI shall be calculated conditioned on the reported RI and CRI

   -   RI shall be calculated conditioned on the reported CRI.

The Reporting configuration for CSI can be aperiodic (using PUSCH), periodic (using PUCCH) or semi-persistent
(using PUCCH, and DCI activated PUSCH). The CSI-RS Resources can be periodic, semi-persistent, or aperiodic.
Table 5.2.1.4-1 shows the supported combinations of CSI Reporting configurations and CSI-RS Resource
configurations and how the CSI Reporting is triggered for each CSI-RS Resource configuration. Periodic CSI-RS is
configured by higher layers. Semi-persistent CSI-RS is activated and deactivated as described in Subclause 5.2.1.5.2.
Aperiodic CSI-RS is configured and triggered/activated as described in Subclause 5.2.1.5.1.

    Table 5.2.1.4-1: Triggering/Activation of CSI Reporting for the possible CSI-RS Configurations.

   CSI-RS Configuration          Periodic CSI Reporting            Semi-Persistent CSI       Aperiodic CSI Reporting
                                                                         Reporting
 Periodic CSI-RS               No dynamic                       For reporting on PUCCH,      Triggered by DCI;
                               triggering/activation            the UE receives an           additionally, activation
                                                                activation command [10,      command [10, TS 38.321]
                                                                TS 38.321]; for reporting    possible as defined in
                                                                on PUSCH, the UE             Subclause 5.2.1.5.1.
                                                                receives triggering on DCI
 Semi-Persistent CSI-RS        Not Supported                    For reporting on PUCCH,      Triggered by DCI;
                                                                the UE receives an           additionally, activation
                                                                activation command [10,      command [10, TS 38.321]
                                                                TS 38.321]; for reporting    possible as defined in
                                                                on PUSCH, the UE             Subclause 5.2.1.5.1.
                                                                receives triggering on DCI
 Aperiodic CSI-RS              Not Supported                    Not Supported                Triggered by DCI;
                                                                                             additionally, activation
                                                                                             command [10, TS 38.321]
                                                                                             possible as defined in
                                                                                             Subclause 5.2.1.5.1.


When the UE is configured with higher layer parameter NZP-CSI-RS-ResourceSet and when the higher layer parameter
repetition is set to 'off', the UE shall determine a CRI from the supported set of CRI values as defined in Subclause
6.3.1.1.2 of [5, TS 38.212] and report the number in each CRI report. When the higher layer parameter repetition is set
to 'on', CRI is not reported. CRI reporting is not supported when the higher layer parameter codebookType is set to
'typeII' or to 'typeII-PortSelection'.

For a periodic or semi-persistent CSI report on PUCCH, the periodicity (measured in slots) is configured by the higher
layer parameter reportSlotConfig.

For a semi-persistent or aperiodic CSI report on PUSCH, the allowed slot offsets are configured by the higher layer
parameter reportSlotOffsetList. The offset is selected in the activating/triggering DCI.

For CSI reporting, a UE can be configured via higher layer signaling with one out of two possible subband sizes, where
                          SB
a subband is defined as N PRB contiguous PRBs and depends on the total number of PRBs in the bandwidth part
according to Table 5.2.1.4-2.



                                  Table 5.2.1.4-2: Configurable subband sizes

                         Bandwidth part (PRBs)                           Subband size (PRBs)
                                 < 24                                           N/A
                                24 – 72                                         4, 8
                               73 – 144                                        8, 16
                              145 – 275                                        16, 32




                                                          ETSI
                  Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 36 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                                34                              ETSI TS 138 214 V15.2.0 (2018-07)


The reportFreqConfiguration contained in a CSI-ReportConfig indicates the frequency granularity of the CSI Report. A
CSI reporting setting configuration defines a CSI reporting band as a subset of subbands of the bandwidth part, where
the reportFreqConfiguration indicates:

    -    the csi-ReportingBand as a contiguous or non-contiguous subset of subbands in the bandwidth part for which
         CSI shall be reported. The UE is not expected to be configured with a CSI reporting band which contains
         subbands where reference signals for channel and interference are not present.

    -    wideband CQI or subband CQI reporting, as configured by the higher layer parameter cqi-FormatIndicator.
         When wideband CQI reporting is configured, a wideband CQI is reported for each codeword for the entire CSI
         reporting band. When subband CQI reporting is configured, one CQI for each codeword is reported for each
         subband in the CSI reporting band.

    -    wideband PMI or subband PMI reporting as configured by the higher layer parameter pmi-FormatIndicator.
         When wideband PMI reporting is configured, a wideband PMI is reported for the entire CSI reporting band.
         When subband PMI reporting is configured, except with 2 antenna ports, a single wideband indication (i1 in
         Subclause 5.2.2.2) is reported for the entire CSI reporting band and one subband indication (i2 in subclause
         5.2.2.2) is reported for each subband in the CSI reporting band. When subband PMIs are configured with 2
         antenna ports, a PMI is reported for each subband in the CSI reporting band.

A CSI Reporting Setting is said to have a wideband frequency-granularity if

    -    reportQuantity is set to 'cri-RI-PMI-CQI', or 'cri-RI-LI-PMI-CQI', cqi-FormatIndicator indicates single CQI
         reporting and pmi-FormatIndicator indicates single PMI reporting, or

    -    reportQuantity is set to 'cri-RI-i1' or

    -    reportQuantity is set to 'cri-RI-CQI' or 'cri-RI-i1-CQI' and cqi-FormatIndicator indicates single CQI reporting,
         or

    -    reportQuantity is set to 'cri-RSRP' or 'ssb-Index-RSRP'

otherwise, the CSI Reporting Setting is said to have a subband frequency-granularity.
                                     SB
The first subband size is given by N PRB − N BWP
                                             start          SB
                                                                   (                          )
                                                   ,i mod N PRB and the last subband size given by

(  start
 N BWP   ,i   +     size
                  N BWP  ,i   )mod     SB
                                     N PRB   if   ( start
                                                  N BWP   ,i   +     size
                                                                   N BWP  ,i   )mod     SB
                                                                                      N PRB                 SB
                                                                                                  ≠ 0 and N PRB     (start
                                                                                                                if N BWP          size
                                                                                                                                      )
                                                                                                                           ,i + N BWP ,i mod N PRB = 0
                                                                                                                                               SB




When a UE is configured with higher layer parameter codebookType set to 'TypeI-SinglePanel' and pmi-
FormatIndicator is configured for single PMI reporting, the UE may be configured with reportQuantity to report:

    -    RI (if reported), CRI (if reported), and a PMI consisting of a single wideband indication ( i1 in Subclause
         5.2.2.2.1) for the entire CSI reporting band, or

    -    RI (if reported), CRI (if reported), CQI, and a PMI consisting of a single wideband indication ( i1 in Subclause
         5.2.2.2.1) for the entire CSI reporting band. The CQI is calculated conditioned on the reported i1 assuming
         PDSCH transmission with N p ≥ 1 precoders (corresponding to the same i1 but different i2 in sub-clause
         5.2.2.2.1), where the UE assumes that one precoder is randomly selected from the set of N p precoders for each
         PRG on PDSCH, where the PRG size for CQI calculation is configured by the higher layer parameter pdsch-
         BundleSizeForCSI

If a UE is configured with semi-persistent CSI reporting, the UE shall report CSI when both CSI-IM and NZP CSI-RS
resources are configured as periodic or semi-persistent. If a UE is configured with aperiodic CSI reporting, the UE shall
report CSI when both CSI-IM and NZP CSI-RS resources are configured as periodic, semi-persistent or aperiodic.

5.2.1.4.1                       Resource Setting configuration
For aperiodic CSI, each trigger state configured using the higher layer parameter CSI-AperiodicTriggerState is
associated with one or multiple CSI-ReportConfig where each CSI-ReportConfig is linked to periodic, or semi-
persistent, or aperiodic resource setting(s):




                                                                                       ETSI
            Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 37 of 96

3GPP TS 38.214 version 15.2.0 Release 15                   35                       ETSI TS 138 214 V15.2.0 (2018-07)


   -   When one Resource Setting is configured, the Resource Setting (given by higher layer parameter
       resourcesForChannelMeasurement) is for channel measurement for L1-RSRP computation.

   -   When two Resource Settings are configured, the first one Resource Setting (given by higher layer parameter
       resourcesForChannelMeasurement) is for channel measurement and the second one (given by either higher layer
       parameter csi-IM-ResourcesForInterference or higher layer parameter nzp-CSI-RS-ResourcesForInterference) is
       for interference measurement performed on CSI-IM or on NZP CSI-RS.

   -   When three Resource Settings are configured, the first Resource Setting (higher layer parameter
       resourcesForChannelMeasurement) is for channel measurement, the second one (given by higher layer
       parameter csi-IM-ResourcesForInterference) is for CSI-IM based interference measurement and the third one
       (given by higher layer parameter nzp-CSI-RS-ResourcesForInterference) is for NZP CSI-RS based interference
       measurement.

For semi-persistent or periodic CSI, each CSI-ReportConfig is linked to periodic or semi-persistent Resource Setting(s):

   -   When one Resource Setting (given by higher layer parameter resourcesForChannelMeasurement) is configured,
       the Resource Setting is for channel measurement for L1-RSRP computation.

   -   When two Resource Settings are configured, the first Resource Setting (given by higher layer parameter
       resourcesForChannelMeasurement) is for channel measurement and the second Resource Setting (given by
       higher layer parameter csi-IM-ResourcesForInterference) is used for interference measurement performed on
       CSI-IM.

If interference measurement is performed on CSI-IM, each CSI-RS resource for channel measurement is resource-wise
associated with a CSI-IM resource by the ordering of the CSI-RS resource and CSI-IM resource in the corresponding
resource sets. The number of CSI-RS resources for channel measurement equals to the number of CSI-IM resources.

If interference measurement is performed on NZP CSI-RS, a UE does not expect to be configured with more than one
NZP CSI-RS resource in the associated resource set within the resource setting for channel measurement. The UE
configured with the higher layer parameter nzp-CSI-RS-ResourcesForInterference may expect no more than 18 NZP
CSI-RS ports configured in a NZP CSI-RS resource set.

For CSI measurement(s), a UE assumes:

   -   each NZP CSI-RS port configured for interference measurement corresponds to an interference transmission
       layer.

   -   all interference transmission layers on NZP CSI-RS ports for interference measurement take into account the
       associated EPRE ratios configured in 5.2.2.3.1;

   -   other interference signal on REs of NZP CSI-RS resource for channel measurement, NZP CSI-RS resource for
       interference measurement, or CSI-IM resource for interference measurement.

5.2.1.4.2            Report Quantity Configurations
If the UE is configured with a CSI-ReportConfig with the higher layer parameter reportQuantity set to 'cri-RSRP', 'cri-
RI-PMI-CQI ', 'cri-RI-i1', 'cri-RI-i1-CQI', 'cri-RI-CQI' or 'cri-RI-LI-PMI-CQI', and  > 1 resources are configured in
the corresponding resource set for channel measurement, then the UE shall derive the CSI parameters other than CRI
conditioned on the reported CRI, where CRI k (k ≥ 0) corresponds to the configured (k+1)-th entry of associated nzp-
CSI-RSResource in the corresponding nzp-CSI-RS-ResourceSet for channel measurement, and (k+1)-th entry of
associated csi-IM-Resource in the corresponding csi-IM-ResourceSet (if configured) If  = 2 CSI-RS resources are
configured, each resource shall contain at most 16 CSI-RS ports. If 2 <  ≤ 8 CSI-RS resources are configured, each
resource shall contain at most 8 CSI-RS ports.

If the UE is configured with a CSI-ReportConfig with the higher layer parameter reportQuantity set to 'cri-RSRP' or
'ssb-Index-RSRP'

   -   if the UE is configured with the higher layer parameter groupBasedBeamReporting set to 'disabled', the UE is
       not required to update measurements for more than 64 [CSI-RS and or SSB] resources, and the UE shall report
       in a single report nrofReportedRS (higher layer configured) different [CRI or SSBRI (SSB Resource Indicator)]
       for each report setting.

   -   if the UE is configured with the higher layer parameter groupBasedBeamReporting set to 'enabled', the UE is not
       required to update measurements for more than 64 [CSI-RS and or SSB] resources, and the UE shall report in a



                                                         ETSI
            Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 38 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                       36                                 ETSI TS 138 214 V15.2.0 (2018-07)


       single reporting instance two different [CRI or SSBRI] for each report setting, where [CSI-RS and or SSB]
       resources can be received simultaneously by the UE either with a single spatial domain receive filter, or with
       multiple simultaneous spatial domain receive filters.

If the UE is configured with a CSI-ReportConfig with the higher layer parameter reportQuantity set to 'cri-RI-PMI-
CQI', ' cri-RI-i1', 'cri-RI-i1-CQI', 'cri-RI-CQI' or 'cri-RI-LI-PMI-CQI', then the UE is not expected to be configured with
more than 8 CSI-RS resources in a CSI-RS resource set contained within a resource setting that is linked to the CSI-
ReportConfig.

If the UE is configured with a CSI-ReportConfig with higher layer parameter reportQuantity set to 'cri-RSRP' or 'none'
and the CSI-ReportConfig is linked to a resource setting configured with the higher layer parameter resourceType set to
'aperiodic', then the UE is not expected to be configured with more than 16 CSI-RS resources in a CSI-RS resource set
contained within the resource setting.

If the UE is configured with a CSI-ReportConfig with the higher layer parameter reportQuantity set to 'cri-RI-PMI-
CQI', or 'cri-RI-LI-PMI-CQI', the UE shall report a preferred precoder matrix for the entire reporting band, or a
preferred precoder matrix per subband, according to Subclause 5.2.2.2.

If the UE is configured with a CSI-ReportConfig with the higher layer parameter reportQuantity set to 'cri-RI-CQI':

   -   the UE is configured with higher layer parameter non-PMI-PortIndication contained in a CSI-ReportConfig,
       where r ports are indicated in the order of layer ordering for rank r and each CSI-RS resource in the CSI resource
       setting is linked to the CSI-ReportConfig based on the order of the associated NZP-CSI-RS-ResourceId in the
       linked CSI resource setting for channel measurement given by higher layer parameter
       resourcesForChannelMeasurement. The higher layer parameter non-PMI-PortIndication contains a sequence
        p0(1) , p0( 2) , p1( 2) , p0(3) , p1(3) , p 2(3) ,..., p 0( R) , p1( R ) ,..., p R( R−)1 of port indices, where p0(ν ) ,..., pν(ν−)1 are the CSI-RS port
       indices associated with rank ν and R ∈ {1,2,..., min(8, P)} where P ∈ {1,2,4,8} is the number of ports in the CSI-
       RS resource.

   -   When calculating the CQI for a rank, the UE shall use the ports indicated for that rank for the selected CSI-RS
       resource. The precoder for the indicated ports shall be assumed to be the identity matrix.

If the UE is configured with a CSI-RS resource is configured with the higher layer parameter reportQuantity set to
'none', then the UE shall not report any quantity for the CSI-ReportConfig associated with the reportQuantity.
Otherwise, the UE shall report the quantity for the CSI-ReportConfig as configured by the associated reportQuantity.

The LI indicates which column of the precoder matrix of the reported PMI corresponds to the strongest layer of the
codeword corresponding to the largest reported wideband CQI. If two wideband CQIs are reported and have equal
value, the LI corresponds to strongest layer of the first codeword.

5.2.1.4.3                 L1-RSRP Reporting
For L1-RSRP computation

   -   the UE may be configured with CSI-RS resources, SS/PBCH Block resources or both CSI-RS and SS/PBCH
       block resources, when resource-wise quasi co-located with 'QCL-Type A' and 'QCL-TypeD'.

   -   the UE may be configured with CSI-RS resource setting up to 16 CSI-RS resource sets having up to 64 resources
       within each set. The total number of different CSI-RS resources over all resource sets is no more than 128.

For L1-RSRP reporting, if the higher layer parameter nrofReportedRS in CSI-ReportConfig is configured to be one, the
reported L1-RSRP value is defined by a 7-bit value in the range [-140, -44] dBm with 1dB step size, if the higher layer
parameter nrofReportedRS is configured to be larger than one, or if the higher layer parameter
groupBasedBeamReporting is configured as 'enabled', the UE shall use differential L1-RSRP based reporting, where the
largest measured value of L1-RSRP is quantized to a 7-bit value in the range [-140, -44] dBm with 1dB step size, and
the differential L1-RSRP is quantized to a 4-bit value. The differential L1-RSRP value is computed with 2 dB step size
with a reference to the largest measured L1-RSRP value which is part of the same L1-RSRP reporting instance. The
mapping between the reported L1-RSRP value and the measured quantity is described in [11, TS 38.133].




                                                                             ETSI
            Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 39 of 96

3GPP TS 38.214 version 15.2.0 Release 15                     37                        ETSI TS 138 214 V15.2.0 (2018-07)


5.2.1.5           Triggering/activation of CSI Reports and CSI-RS
5.2.1.5.1             Aperiodic CSI Reporting/Aperiodic CSI-RS
For CSI-RS resource sets associated with Resource Settings configured with the higher layer parameter resourceType
set to 'aperiodic', periodic', or semi-persistent', trigger states for Reporting Setting(s) (configured with the higher layer
parameter reportConfigType set to 'aperiodic') and/or Resource Setting for channel and/or interference measurement on
one or more component carriers are configured using the higher layer parameter CSI-AperiodicTriggerStateList. For
aperiodic CSI report triggering, a single set of CSI triggering states are higher layer configured, wherein the CSI
triggering states can be associated with any candidate DL BWP. A UE is not expected to receive more than one
aperiodic CSI report request for a given slot. A UE is not expected to be triggered with a CSI report for a non-active DL
BWP. A trigger state is initiated using the CSI request field in DCI.

   -   When all the bits of CSI request field in DCI are set to zero, no CSI is requested.

   -   When the number of configured CSI triggering states in CSI-AperiodicTriggerStateList is greater than 2 N TS − 1 ,
       where NTS is the number of bits in the DCI CSI request field, the UE receives a selection command [10, TS
       38.321] used to map up to 2 N TS − 1 trigger states to the codepoints of the CSI request field in DCI. NTS is
       configured by the higher layer parameter reportTriggerSize where N TS ∈ {0,1, 2, 3, 4, 5, 6} . When the HARQ/ACK
       corresponding to the PDSCH carrying the selection command is transmitted in the slot n, the corresponding
       action in [10, TS 38.321] and UE assumption on the mapping of the selected CSI trigger state(s) to the
       codepoint(s) of DCI CSI request field shall be applied starting from slot + 3               + 1.
                                                                                                ,µ




   -   When the number of CSI triggering states in CSI-AperiodicTriggerStateList is less than or equal to 2 N TS − 1 , the
       CSI request field in DCI directly indicates the triggering state and the UE's quasi co-location assumption.

   -   For each aperiodic CSI-RS resource in a CSI-RS resource set associated with each CSI triggering state, the UE is
       indicated the quasi co-location configuration of quasi co-location RS source(s) and quasi co-location type(s), as
       described in Subclause 5.1.5, through higher layer signaling of qcl-info which contains a list of references to
       TCI-State's for the aperiodic CSI-RS resources associated with the CSI triggering state. If a State referred to in
       the list is configured with a reference to an RS associated with 'QCL-TypeD', that RS may be an SS/PBCH block
       located in the same or different CC/DL BWP or a CSI-RS resource configured as periodic or semi-persistent
       located in the same or different CC/DL BWP.

   -   A non-zero codepoint of the CSI request field in the DCI is mapped to a CSI triggering state according to the
       order of the CSI triggering state ID in the up to 2೅ೄ − 1 trigger states with codepoint '1' mapped to the
       triggering state having the smallest triggering state ID

For a UE configured with the higher layer parameter CSI-AperiodicTriggerStateList, if a Resource Setting linked to a
CSI-ReportConfig has multiple aperiodic resource sets, only one of the aperiodic CSI-RS resource sets from the
Resource Setting is associated with the trigger state, and the UE is higher layer configured per trigger state per Resource
Setting to select the one CSI-IM/NZP CSI-RS resource set from the Resource Setting.

When aperiodic CSI-RS is used with aperiodic reporting, the CSI-RS offset is configured per resource set by the higher
layer parameter aperiodicTriggeringOffset. The CSI-RS triggering offset has the range of 0 to 4 slots. If all the
associated trigger states do not have the higher layer parameter qcl-Type set to 'QCL-TypeD' in the corresponding TCI
states, the CSI-RS triggering offset is fixed to zero. The aperiodic triggering offset of the CSI-IM follows offset of the
associated NZP CSI-RS for channel measurement.

The UE does not expect that aperiodic CSI-RS is transmitted before the OFDM symbol(s) carrying its triggering DCI.

If interference measurement is performed on aperiodic NZP CSI-RS, a UE is not expected to be configured with a
different aperiodic triggering offset of the NZP CSI-RS for interference measurement from the associated NZP CSI-RS
for channel measurement.

If the UE is configured with a single carrier, the UE is not expected to transmit more than one aperiodic CSI report
triggered by different DCIs on overlapping OFDM symbols.

5.2.1.5.2             Semi-persistent CSI/Semi-persistent CSI-RS
For semi-persistent reporting on PUSCH, a set of semi-persistent Reporting settings are higher layer configured by CSI-
SemiPersistentOnPUSCH-TriggerStateList, the CSI request field in DCI scrambled with SP-CSI-RNTI activates one of




                                                            ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 40 of 96

3GPP TS 38.214 version 15.2.0 Release 15                     38                            ETSI TS 138 214 V15.2.0 (2018-07)


the semi-persistent CSI reports and the PUCCH resource used for transmitting the CSI report are configured by
reportConfigType.

Semi-persistent reporting on PUCCH is activated by an activation command [10, TS 38.321], which selects one of the
semi-persistent Reporting Settings for use by the UE on the PUCCH. When the HARQ-ACK corresponding to the
PDSCH carrying the activation command is transmitted in slot n, the indicated semi-persistent Reporting Setting should
be applied starting from slot + 3 
                                           ,µ
                                               +1. If the field reportConfigType is not present, the UE shall report the
CSI on PUSCH.

For a UE configured with the higher layer parameter reportConfigType set to 'semiPersistentOnPUCCH' .

   -   when a UE receives an activation command [10, TS 38.321] for CSI-RS resource(s) for channel measurement
       and CSI-IM/NZP CSI-RS resource(s) for interference measurement associated with configured CSI resource
       setting(s), and when the HARQ-ACK corresponding to the PDSCH carrying the selection command is
       transmitted in slot n, the corresponding actions in [10, TS 38.321] and the UE assumptions (including QCL
       assumptions provided by a list of reference to TCI-State's, one per activated resource) on CSI-RS/CSI-IM
       transmission corresponding to the configured CSI-RS/CSI-IM resource configuration(s) shall be applied starting
       from slot + 3             + 1. If a TCI-State referred to in the list is configured with a reference to an RS
                              ,µ




       associated with 'QCL-TypeD', that RS can be an SS/PBCH block, periodic or semi-persistent CSI-RS located in
       same or different CC/DL BWP.

   -   when a UE receives a deactivation command [10, TS 38.321] for activated CSI-RS/CSI-IM resource(s)
       associated with configured CSI resource setting(s), and when the HARQ-ACK corresponding to the PDSCH
       carrying the selection command is transmitted in slot n, the corresponding actions in [10, TS 38.321] and UE
       assumption on cessation of CSI-RS/CSI-IM transmission corresponding to the deactivated CSI-RS/CSI-IM
       resource(s) shall apply starting from slot + 3           + 1. If a TCI-State referred to in the list is configured
                                                               ,µ




       with a reference to an RS associated with 'QCL-TypeD', that RS can be an SS/PBCH block, periodic or semi-
       persistent CSI-RS located in same or different CC/DL BWP.

A UE validates, for semi-persistent CSI activation or release, a DL semi-persistent assignment PDCCH on a DCI only if
the following conditions are met:

   -   the CRC parity bits of the DCI format are scrambled with a SP-CSI-RNTI provided by higher layer parameter
       sp-csi-RNTI

All fields for the DCI format are set according to Table 5.2.1.5.2-1 or Table 5.2.1.5.2-2.

If validation is achieved, the UE considers the information in the DCI format as a valid activation or valid release of
semi-persistent CSI transmission. If validation is not achieved, the UE considers the DCI format as having been
detected with a non-matching CRC.

          Table 5.2.1.5.2-1: Special fields for semi-persistent CSI activation PDCCH validation

                                                                        DCI format 0_1
                                       HARQ process number               set to all '0's
                                        Redundancy version                set to '00'


         Table 5.2.1.5.2-2: Special fields for semi-persistent CSI deactivation PDCCH validation

                                                                         DCI format 0_1
            HARQ process number                                             set to all '0's
         Modulation and coding scheme                                       set to all '1's
                                                    If higher layer configures RA type 0 only, set to all '0's;
                                                    If higher layer configures RA type 1 only, set to all '1's;
           Resource block assignment
                                             If higher layer configures dynamic switch between RA type 0 and 1,
                                                        then if MSB is'0', set to all '0's; else, set to all '1's
               Redundancy version                                            set to '00'


If the UE has an active semi-persistent CSI-RS/CSI-IM resource configuration, or an active semi-persistent ZP CSI-RS
resource set configuration, and has not received a deactivation command, the semi-persistent CSI-RS/CSI-IM resource
configuration or the semi-persistent ZP CSI-RS resource set configurations are considered to be active in the DL BWP
which is active when the resource sets are activated, otherwise they are considered suspended.



                                                           ETSI
               Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 41 of 96

3GPP TS 38.214 version 15.2.0 Release 15                     39                        ETSI TS 138 214 V15.2.0 (2018-07)


If the UE is configured with carrier deactivation, the following resources configured in the carrier in activated state
would also be deactivated and need re-activation configuration(s): semi-persistent CSI-RS/CSI-RS resource, semi-
persistent CSI reporting on PUCCH, semi-persistent SRS, semi-persistent ZP CSI-RS resource set.

5.2.1.6            CSI processing criteria
The UE indicates the number of supported simultaneous CSI calculations  . If a UE supports  simultaneous
CSI calculations it is said to have  CSI processing units for processing CSI reports across all configured cells. If L
CPUs are occupied for calculation of CSI reports in a given OFDM symbol, the UE has  −  unoccupied CPUs. If
a UE receives an aperiodic CSI request for N CSI reports, where each CSI report = 0, … ,  − 1 has  CSI-RS
                                                                                                          !(   )




resources in the CSI-RS resource set for channel measurement, the UE is not required to update the  −  requested
CSI reports with lowest priority (according to Subclause 5.2.5), where 0 ≤  ≤  is the largest value such that
∑"!#$ 
       (!
           ≤  −  holds.
           )




The UE is not required to update a periodic or semi-persistent CSI report if  −  ≤  on the earliest one of the
first symbol of the latest CSI-RS/CSI-RS resource earlier than the corresponding CSI reference resource of the CSI
report.

Processing of a CSI report occupies a number of CPUs for a number of symbols as follows:

   -   A CSI report with CSI-ReportConfig with higher layer parameter reportQuantity set to 'cri-RSRP' or 'none'
       occupies one CPU.

   -   A CSI report with CSI-ReportConfig with higher layer parameter reportQuantity set to 'cri-RSRP' or 'none'
       occupies  CPUs, where  is the number of CSI-RS resources in the CSI-.RS resource set for channel
       measurement.

   -   A CSI report aperiodically triggered without transmitting a PUSCH with either transport block or HARQ-ACK
       or both when L = 0 CPUs are occupied, where the CSI corresponds to wideband frequency-granularity and to at
       most 4 CSI-RS ports in a single resource without CRI report and where codebookType is set to 'TypeI-
       SinglePanel' or where reportQuantity is set to 'cri-RI-CQI', occupies  CPUs.

The CPU(s) are occupied for a number of OFDM symbols as follows:

   -   A periodic or semi-persistent CSI report occupies CPU(s) from the first symbol of the earliest one of the for each
       CSI-RS/CSI-IM resource for channel or interference measurement, respective latest CSI-RS/CSI-IM occasion no
       later than the corresponding CSI reference resource until the last symbol of the PUSCH/PUCCH carrying the
       report.

   -   An aperiodic CSI report used with periodic or semi-persistent CSI-RS occupies CPU(s) from the first symbol of
       the earliest one of each CSI-RS/CSI-IM resource for channel or interference measurement respective latest CSI-
       RS/CSI-IM occasions no later than the corresponding CSI reference resource until the last symbol of the PUSCH
       carrying the report.

   -   An aperiodic CSI report used with aperiodic CSI-RS occupies a CPU from the first symbol after the PDCCH
       triggering the CSI report until the last symbol of the PUSCH carrying the report.

In any slot, the UE is not expected to have more active CSI-RS ports or active CSI-RS resources than reported as
capability. NZP CSI-RS resource is active in a duration of time defined as follows. For aperiodic CSI-RS, starting from
the end of the PDCCH containing the request and ending at the end of the PUSCH containing the report associated with
this aperiodic CSI-RS. For semi-persistent CSI-RS, starting from the end of when the activation command is applied,
and ending at the end of when the deactivation command is applied. For periodic CSI-RS, starting when the periodic
CSI-RS is configured by higher layer signalling, and ending when the periodic CSI-RS configuration is released.

5.2.2           Channel state information
5.2.2.1            Channel quality indicator (CQI)
The CQI indices and their interpretations are given in Table 5.2.2.1-2 or Table 5.2.2.1-4 for reporting CQI based on
QPSK, 16QAM and 64QAM. The CQI indices and their interpretations are given in Table 5.2.2.1-3 for reporting CQI
based on QPSK, 16QAM, 64QAM and 256QAM.




                                                           ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 42 of 96

3GPP TS 38.214 version 15.2.0 Release 15                   40                          ETSI TS 138 214 V15.2.0 (2018-07)


Based on an unrestricted observation interval in time unless specified otherwise in this Subclause, [and an unrestricted
observation interval in frequency-TBD], the UE shall derive for each CQI value reported in uplink slot n the highest
CQI index which satisfies the following condition:

   -   A single PDSCH transport block with a combination of modulation scheme, target code rate and transport block
       size corresponding to the CQI index, and occupying a group of downlink physical resource blocks termed the
       CSI reference resource, could be received with a transport block error probability not exceeding:

       -   0.1, if the higher layer parameter cqi-Table in CSI-ReportConfig configures 'table1' (corresponding to Table
           5.2.2.1-2), or 'table2' (corresponding to Table 5.2.2.1-3), or

       -   0.00001, if the higher layer parameter cqi-Table in CSI-ReportConfig configures 'table3' (corresponding to
           Table 5.2.2.1-4).

If a UE is not configured with higher layer parameter timeRestrictionForChannelMeasurements, the UE shall derive the
channel measurements for computing CSI value reported in uplink slot n based on only the NZP CSI-RS, no later than
the CSI reference resource, (defined in TS 38.211[4]) associated with the CSI resource setting.

If a UE is configured with higher layer parameter timeRestrictionForChannelMeasurements in CSI-ReportConfig, the
UE shall derive the channel measurements for computing CSI reported in uplink slot n based on only the most recent,
no later than the CSI reference resource, occasion of NZP CSI-RS (defined in [4, TS 38.211]) associated with the CSI
resource setting.

If a UE is not configured with higher layer parameter timeRestrictionForInterferenceMeasurements, the UE shall derive
the interference measurements for computing CSI value reported in uplink slot n based on only the CSI-IM and/or NZP
CSI-RS for interference measurement no later than the CSI reference resource associated with the CSI resource setting.

If a UE is configured with higher layer parameter timeRestrictionForInterferenceMeasurements in CSI-ReportConfig,
the UE shall derive the interference measurements for computing the CSI value reported in uplink slot n based on the
most recent, no later than the CSI reference resource, occasion of CSI-IM and/or NZP CSI-RS for interference
measurement (defined in [4, TS 38.211]) associated with the CSI resource setting.

For each sub-band index s, a 2-bit sub-band differential CQI is defined as:

   -   Sub-band Offset level (s) = sub-band CQI index (s) - wideband CQI index.

The mapping from the 2-bit sub-band differential CQI values to the offset level is shown in Table 5.2.2.1-1

                  Table 5.2.2.1-1: Mapping sub-band differential CQI value to offset level

                        Sub-band differential CQI value                       Offset level
                                      0                                            0
                                      1                                            1
                                      2                                           ≥2
                                      3                                           ≤-1


A combination of modulation scheme and transport block size corresponds to a CQI index if:

   -   the combination could be signaled for transmission on the PDSCH in the CSI reference resource according to the
       Transport Block Size determination described in Subclause 5.1.3.2, and

   -   the modulation scheme is indicated by the CQI index, and

   -   the combination of transport block size and modulation scheme when applied to the reference resource results in
       the effective channel code rate which is the closest possible to the code rate indicated by the CQI index. If more
       than one combination of transport block size and modulation scheme results in an effective channel code rate
       equally close to the code rate indicated by the CQI index, only the combination with the smallest of such
       transport block sizes is relevant.




                                                          ETSI
         Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 43 of 96

3GPP TS 38.214 version 15.2.0 Release 15             41                     ETSI TS 138 214 V15.2.0 (2018-07)


                                     Table 5.2.2.1-2: 4-bit CQI Table

                         CQI index     modulation     code rate x 1024    efficiency
                             0                         out of range
                             1              QPSK               78          0.1523
                             2              QPSK              120          0.2344
                             3              QPSK              193          0.3770
                             4              QPSK              308          0.6016
                             5              QPSK              449          0.8770
                             6              QPSK              602          1.1758
                             7             16QAM              378          1.4766
                             8             16QAM              490          1.9141
                             9             16QAM              616          2.4063
                            10             64QAM              466          2.7305
                            11             64QAM              567          3.3223
                            12             64QAM              666          3.9023
                            13             64QAM              772          4.5234
                            14             64QAM              873          5.1152
                            15             64QAM              948          5.5547


                                     Table 5.2.2.1-3: 4-bit CQI Table 2

                         CQI index     modulation     code rate x 1024    efficiency
                             0                            out of range
                            1               QPSK                78          0.1523
                            2               QPSK                193         0.3770
                            3               QPSK                449         0.8770
                            4              16QAM                378         1.4766
                            5              16QAM                490         1.9141
                            6              16QAM                616         2.4063
                            7              64QAM                466         2.7305
                            8              64QAM                567         3.3223
                            9              64QAM                666         3.9023
                            10             64QAM                772         4.5234
                            11             64QAM                873         5.1152
                            12             256QAM               711         5.5547
                            13             256QAM               797         6.2266
                            14             256QAM               885         6.9141
                            15             256QAM               948         7.4063


                                     Table 5.2.2.1-4: 4-bit CQI Table 3

                         CQI index     modulation     code rate x 1024    efficiency
                             0                         out of range
                             1              QPSK               30          0.0586
                             2              QPSK               50          0.0977
                             3              QPSK               78          0.1523
                             4              QPSK              120          0.2344
                             5              QPSK              193          0.3770
                             6              QPSK              308          0.6016
                             7              QPSK              449          0.8770
                             8              QPSK              602          1.1758
                             9             16QAM              378          1.4766
                            10             16QAM              490          1.9141
                            11             16QAM              616          2.4063
                            12             64QAM              466          2.7305
                            13             64QAM              567          3.3223
                            14             64QAM              666          3.9023
                            15             64QAM              772          4.5234




                                                    ETSI
            Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 44 of 96

3GPP TS 38.214 version 15.2.0 Release 15                     42                          ETSI TS 138 214 V15.2.0 (2018-07)


5.2.2.1.1             CSI reference resource definition
The CSI reference resource for a serving cell is defined as follows:

   -   In the frequency domain, the CSI reference resource is defined by the group of downlink physical resource
       blocks corresponding to the band to which the derived CQI value relates.

   -   In the time domain, for a UE configured with a single CSI resource set for the serving cell, the CSI reference
       resource for a CSI reporting in uplink slot n is defined by a single downlink slot n-nCQI_ref,

       -   where for periodic and semi-persistent CSI reporting

           -   if a single CSI-RS resource is configured for channel measurement nCQI_ref is the smallest value greater
               than or equal to 4 ⋅ 2%&' ವಽ ೆಽ , such that it corresponds to a valid downlink slot, or
                                        (µ    ,µ       )




           -   if multiple CSI-RS resources are configured for channel measurement nCQI_ref is the smallest value greater
               than or equal to 5⋅ 2%&' ವಽ ೆಽ , such that it corresponds to a valid downlink slot.
                                       (µ    ,µ    )




       -   where for aperiodic CSI reporting, if the UE is indicated by the DCI to report CSI in the same slot as the CSI
           request, nCQI_ref is such that the reference resource is in the same valid downlink slot as the corresponding CSI
                                                                                               
           request, otherwise nCQI_ref is the smallest value greater than or equal to Z ' / N symb
                                                                                              slot
                                                                                                   , such that slot n-nCQI_ref
           corresponds to a valid downlink slot, where Z' corresponds to the delay requirement as defined in Subclause
           5.4.

       -   when periodic or semi-persistent CSI-RS/CSI-IM is used for channel/interference measurements, the UE is
           not expected to measure channel/interference on the CSI-RS/CSI-IM whose last OFDM symbol is received
           up to Z' symbols before transmission time of the first OFDM symbol of the aperiodic CSI reporting.

A slot in a serving cell shall be considered to be a valid downlink slot if:

   -   it comprises at least one higher layer configured downlink or flexible symbol, and

   -   it does not fall within a configured measurement gap for that UE, and

   -   the active DL BWP in the slot is the same as the DL BWP for which the CSI reporting is performed, and

   -   there is at least one CSI-RS transmission occasion for channel measurement and CSI-RS and/or CSI-IM
       occasion for interference measurement in DRS Active Time no later than CSI reference resource for which the
       CSI reporting is performed.

If there is no valid downlink slot for the CSI reference resource corresponding to a CSI Report Setting in a serving cell,
CSI reporting is omitted for the serving cell in uplink slot n.

When deriving CSI feedback, the UE is not expected that a NZP CSI -RS resource for channel measurement overlaps
with CSI-IM resource for interference measurement or NZP CSI -RS resource for interference measurement.

In the CSI reference resource, the UE shall assume the following for the purpose of deriving the CQI index, and if also
configured, for deriving PMI and RI:

   -   The first 2 OFDM symbols are occupied by control signaling.

   -   The number of PDSCH and DM-RS symbols is equal to 12.

   -   The same bandwidth part subcarrier spacing configured as for the PDSCH reception

   -   The bandwidth as configured for the corresponding CQI report.

   -   The reference resource uses the CP length and subcarrier spacing configured for PDSCH reception

   -   No resource elements used by primary or secondary synchronization signals or PBCH.

   -   Redundancy Version 0.

   -   The ratio of PDSCH EPRE to CSI-RS EPRE is as given in Subclause 4.1.

   -   Assume no REs allocated for NZP CSI-RS and ZP CSI-RS.



                                                            ETSI
            Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 45 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                43                      ETSI TS 138 214 V15.2.0 (2018-07)


   -   Assume the same number of front loaded DM-RS symbols as the maximum front-loaded symbols configured by
       the higher layer parameter maxLength in DMRS-DownlinkConfig.

   -   Assume the same number of additional DM-RS symbols as the additional symbols configured by the higher
       layer parameter dmrs-AdditionalPosition.

   -   Assume the PDSCH symbols are not containing DM-RS.

   -   Assume PRB bundling size of 2 PRBs.

   -   The PDSCH transmission scheme where the UE may assume that PDSCH transmission would be performed
       with up to 8 transmission layers as defined in Subclause 7.3.1.4 of [4, TS 38.211]. For CQI calculation, the UE
       should assume that PDSCH signals on antenna ports in the set [1000,…, 1000+ν-1] for ν layers would result in
       signals equivalent to corresponding symbols transmitted on antenna ports [3000,…, 3000+P-1], as given by

                                           y (3000) (i )                   x ( 0) (i ) 
                                                                                         
                                                  M               = W (i)  M 
                                           y ( 3000+ P −1) (i )            x (ν −1) (i ) 
                                                                                         


                    [                 ]
                                      T
       where x (i ) = x ( 0) (i )... x (ν −1) (i) is a vector of PDSCH symbols from the layer mapping defined in Subclause
       7.3.1.4 of [4, TS 38.211], P ∈ [1,2,4,8,12,16,24,32] is the number of CSI-RS ports. If only one CSI-RS port is
       configured, W(i) is 1. If the higher layer parameter reportQuantity in CSI-ReportConfig for which the CQI is
       reported is set to either 'cri-RI-PMI-CQI' or 'cri-RI-LI-PMI-CQI', W(i) is the precoding matrix corresponding to
       the reported PMI applicable to x(i). If the higher layer parameter reportQuantity in CSI-ReportConfig for which
       the CQI is reported is set to 'cri-RI-CQI', W(i) is the precoding matrix corresponding to the procedure described
       in Subclause 5.2.1.4.2. If the higher layer parameter reportQuantity in CSI-ReportConfig for which the CQI is
       reported is set to 'cri-RI-i1-CQI', W(i) is the precoding matrix corresponding to the reported i1 according to the
       procedure described in Subclause 5.2.1.4.The corresponding PDSCH signals transmitted on antenna ports
       [3000,…,3000 + P - 1] would have a ratio of EPRE to CSI-RS EPRE equal to the ratio given in Subclause 4.1.

5.2.2.2          Precoding matrix indicator (PMI)
5.2.2.2.1            Type I Single-Panel Codebook
For 2 antenna ports {3000, 3001} and the UE configured with higher layer parameter codebookType set to 'typeI-
SinglePanel' each PMI value corresponds to a codebook index given in Table 5.2.2.2.1-1. The UE is configured with the
higher layer parameter twoTX-CodebookSubsetRestriction. The bitmap parameter twoTX-CodebookSubsetRestriction
forms the bit sequence a5 ,..., a1 , a0 where a0 is the LSB and a5 is the MSB and where a bit value of zero indicates that
PMI reporting is not allowed to correspond to the precoder associated with the bit. Bits 0 to 3 are associated
respectively with the codebook indices 0 to 3 for υ = 1 layer, and bits 4 and 5 are associated respectively with the
codebook indices 0 and 1 for υ = 2 layers.




                                                                      ETSI
            Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 46 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                                44                                                  ETSI TS 138 214 V15.2.0 (2018-07)


 Table 5.2.2.2.1-1: Codebooks for 1-layer and 2-layer CSI reporting using antenna ports 3000 to 3001

                                     Codebook                                       Number of layers υ
                                       index                                            1                                               2

                                                                                    1 1                                   1 1 1 
                                               0                                                                                 
                                                                                     2 1                                  2 1 − 1

                                                                                    1       1                             1 1 1 
                                               1                                                                                  
                                                                                        2    j                            2  j − j

                                                                                    1       1
                                               2                                                                                      -
                                                                                    2        −1

                                                                                1        1 
                                               3                                                                                      -
                                                                                    2   − j 



For 4 antenna ports {3000, 3001, 3002, 3003}, 8 antenna ports {3000, 3001, …, 3007}, 12 antenna ports {3000, 3001,
…, 3011}, 16 antenna ports {3000, 3001, …, 3015}, 24 antenna ports {3000, 3001, …, 3023}, and 32 antenna ports
{3000, 3001, …, 3031}, and the UE configured with higher layer parameter codebookType set to 'typeI-SinglePanel',
except when the number of layers υ ∈ {2,3, 4} (where υ is the associated RI value), each PMI value corresponds to
three codebook indices i1,1 , i1,2 , i2 . When the number of layers υ ∈ {2,3, 4} , each PMI value corresponds to four
codebook indices i1,1 , i1,2 , i1,3 , i2 . The composite codebook index i1 is defined by

                                                      i1,1 i1,2       υ ∉ {2,3, 4}
                                                i1 = 
                                                      i1,1 i1,2 i1,3  υ ∈ {2,3, 4}

The codebooks for 1-8 layers are given respectively in Tables 5.2.2.2.1-5, 5.2.2.2.1-6, 5.2.2.2.1-7, 5.2.2.2.1-8, 5.2.2.2.1-
9, 5.2.2.2.1-10, 5.2.2.2.1-11, and 5.2.2.2.1-12. The mapping from i1,3 to k1 and k2 for 2-layer reporting is given in
Table 5.2.2.2.1-3. The mapping from i1,3 to k1 and k2 for 3-layer and 4-layer reporting when PCSI-RS < 16 is given in
Table 5.2.2.2.1-4. The quantities ϕ n , θ p , um , vl , m , and v%l , m are given by

                                      ϕ n = e jπ n 2
                                     θ p = e jπ p      4


                                              j
                                                  2π m
                                                                                            j
                                                                                                2π m ( N 2 −1)     
                                            
                                           1 e
                                                  O2 N 2
                                                                            L           e          O2 N 2                 N2 >1
                                     um =                                                                        
                                                                                                                 
                                                                              1                                          N2 =1
                                                                                                         2π l ( N1 −1)          T
                                                                  2π l                                                     
                                                               j                                     j
                                    vl , m    =  um       e       O1 N1
                                                                           um       L            e          O1 N1
                                                                                                                         um 
                                                                                                                           
                                                                                                                           
                                                                                                         4π l ( N1 2 −1)            T
                                                                  4π l                                                       
                                                               j                                     j
                                    v%l , m   =  um       e       O1 N1
                                                                           um       L            e            O1 N1
                                                                                                                           um 
                                                                                                                             
                                                                                                                             

   -   The values of N 1 and N 2 are configured with the higher layer parameter n1-n2, respectively. The supported
       configurations of (N1, N 2 ) for a given number of CSI-RS ports and the corresponding values of ( O1 , O2 ) are
       given in Table 5.2.2.2.1-2. The number of CSI-RS ports, PCSI-RS , is 2 N 1 N 2 .

   -   UE shall only use i1,2 = 0 and shall not report i1,2 if the value of N2 is 1.




                                                                                    ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 47 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                  45                           ETSI TS 138 214 V15.2.0 (2018-07)


The bitmap parameter n1-n2 forms the bit sequence a Ac −1 ,..., a1 , a0 where a0 is the LSB and a Ac −1 is the MSB and
where a bit value of zero indicates that PMI reporting is not allowed to correspond to any precoder associated with the
bit. The number of bits is given by Ac = N1O1 N2O2 . Except when the number of layers υ ∈ {3, 4} and the number of
antenna ports is 16, 24, or 32, bit aN2O2l + m is associated with all precoders based on the quantity vl ,m ,
       K
l = 0, , N1O1 − 1 , m = 0,   K, N O −1 . When the number of layers υ ∈{3, 4} and the number of antenna ports is 16, 24,
                                      2 2
or 32,

   -   bits a( N O ( 2l −1)+ m ) mod N O N O , aN 2O2 ( 2l ) + m , and a N2O2 ( 2l +1) + m are each associated with all precoders based on the
                                  K, N O                         K, N O −1 ;
                2 2                   1 1 2 2


       quantity v%l ,m , l = 0,           1 1   2 − 1 , m = 0,       2 2

   -   if one or more of the associated bits is zero, then PMI reporting is not allowed to correspond to any precoder
       based on v%l ,m .

The bitmap parameter typeI-SinglePanel-ri‑Restriction forms the bit sequence r7 ,..., r1 , r0 where r0 is the LSB and r7 is
the MSB. When ri is zero, i ∈ {0,1,          K,7} , PMI and RI reporting are not allowed to correspond to any precoder
associated with υ = i + 1 layers.



                       Table 5.2.2.2.1-2: Supported configurations of (N1, N 2 ) and (O1 ,O2 )

                          Number of
                 CSI-RS antenna ports, PCSI-RS
                                                                          ( N1 , N 2 )                   (O1,O2 )
                                      4                                     (2,1)                          (4,1)
                                                                            (2,2)                          (4,4)
                                      8
                                                                            (4,1)                          (4,1)
                                                                            (3,2)                          (4,4)
                                      12
                                                                            (6,1)                          (4,1)
                                                                            (4,2)                          (4,4)
                                      16
                                                                            (8,1)                          (4,1)
                                                                            (4,3)                          (4,4)
                                      24                                    (6,2)                          (4,4)
                                                                           (12,1)                          (4,1)
                                                                            (4,4)                          (4,4)
                                      32                                    (8,2)                          (4,4)
                                                                           (16,1)                          (4,1)


                    Table 5.2.2.2.1-3: Mapping of i1,3 to k1 and k2 for 2-layer CSI reporting

                                           N1 > N 2 > 1      N1 = N 2          N1 = 2, N2 = 1   N1 > 2, N2 = 1
                               i1,3
                                           k1        k2     k1       k2         k1       k2      k1         k2
                                  0        0         0      0        0          0        0       0          0
                                  1        O1        0      O1       0          O1       0       O1         0
                                  2         0        O2      0       O2                          2O1        0
                                  3        2O1        0     O1       O2                          3O1        0




                                                                        ETSI
         Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 48 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                      46                                          ETSI TS 138 214 V15.2.0 (2018-07)


 Table 5.2.2.2.1-4: Mapping of i1,3 to k1 and k2 for 3-layer and 4-layer CSI reporting when PCSI-RS < 16

                         N1 = 2, N2 = 1       N1 = 4, N2 = 1               N1 = 6, N2 = 1               N1 = 2, N2 = 2               N1 = 3, N2 = 2
             i1,3
                          k1       k2           k1            k2             k1            k2            k1               k2          k1            k2
              0           O1       0            O1            0              O1             0            O1               0           O1           0
              1                                2O1            0             2O1             0            0             O2             0            O2
              2                                3O1            0             3O1             0            O1            O2             O1           O2
              3                                                             4O1             0                                         2O1             0


    Table 5.2.2.2.1-5: Codebook for 1-layer CSI reporting using antenna ports 3000 to 2999+PCSI-RS

                                                               codebookMode = 1
                                               i1,1                         i1, 2                  i2
                                     0,1,    K, N O −1
                                                  1 1              0,   K, N O −1
                                                                               2 2              0,1, 2,3        Wi(1),i
                                                                                                                   1,1 1,2    , i2

                                                                                      1      vl , m 
                                                              , m, n =
                                                      where Wl(1)                                    .
                                                                                    PCSI-RS ϕn vl ,m 



                                                         codebookMode = 2, N 2 > 1
                                                                                                         i2
                  i1,1               i1, 2
                                                               0                            1                             2                       3
                  NO
          0,1,..., 1 1 − 1
                                       N O
                               0,1,..., 2 2 − 1          W2(i1) ,2 i ,0               W2(i1) , 2i ,1            W2(i1) ,2 i , 2             W2(i1) ,2 i ,3
                                                             1,1    1, 2                  1,1    1, 2               1,1    1, 2                 1,1    1, 2
                   2                    2
                                                                                                         i2
                  i1,1               i1, 2
                                                               4                            5                             6                       7
                  NO
          0,1,..., 1 1 − 1
                                       N O
                               0,1,..., 2 2 − 1         W2(i1) +1, 2i ,0             W2(i1) +1, 2i ,1          W2(i1) +1, 2i , 2           W2(i1) +1, 2i ,3
                                                            1,1      1, 2                1,1      1, 2             1,1      1, 2               1,1      1, 2
                   2                    2
                                                                                                         i2
                  i1,1               i1, 2
                                                               8                            9                         10                         11
                  NO
          0,1,..., 1 1 − 1
                                       N O
                               0,1,..., 2 2 − 1         W2(i1) ,2i +1,0              W2(i1) , 2i +1,1          W2(i1) , 2i +1, 2           W2(i1) ,2i +1,3
                                                            1,1   1, 2                   1,1    1, 2               1,1    1, 2                 1,1   1, 2
                   2                    2
                                                                                                         i2
                  i1,1               i1, 2
                                                              12                           13                         14                         15
                  NO
          0,1,..., 1 1 − 1
                                       N O
                               0,1,..., 2 2 − 1        W2(i1) +1, 2i +1,0           W2(i1) +1, 2i +1,1        W2(i1) +1, 2i +1, 2       W2(i1) +1, 2i +1,3
                                                           1,1      1, 2                1,1      1, 2             1,1      1, 2             1,1      1, 2
                   2                    2
                                                                                      1      vl , m 
                                                              , m, n =
                                                      where Wl(1)                                    .
                                                                                    PCSI-RS ϕn vl ,m 




                                                                            ETSI
         Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 49 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                     47                                               ETSI TS 138 214 V15.2.0 (2018-07)


                                                     codebookMode = 2, N 2 = 1

                            i1,1             i1, 2                                                i2
                                                              0                        1                     2                             3
                              NO
                      0,1,..., 1 1 − 1         0         W2(1)
                                                            i1,1 ,0,0             W2(1)
                                                                                     i1,1 ,0,1          W2(1)
                                                                                                           i1,1 ,0,2                W2(1)
                                                                                                                                       i1,1 ,0,3
                               2

                            i1,1             i1, 2                                                i2
                                                              4                        5                     6                             7
                              NO
                      0,1,..., 1 1 − 1         0       W2(1)
                                                          i1,1 +1,0,0           W2(1)
                                                                                   i1,1 +1,0,1         W2(1)
                                                                                                          i1,1 +1,0,2              W2(1)
                                                                                                                                      i1,1 +1,0,3
                               2

                            i1,1             i1, 2                                                i2
                                                              8                        9                    10                            11
                              NO
                      0,1,..., 1 1 − 1         0       W2(1)
                                                          i1,1 + 2,0,0          W2(1)
                                                                                   i1,1 + 2,0,1        W2(1)
                                                                                                          i1,1 + 2,0,2            W2(1)
                                                                                                                                     i1,1 + 2,0,3
                               2

                            i1,1             i1, 2                                                i2
                                                             12                        13                   14                            15
                              NO
                      0,1,..., 1 1 − 1         0       W2(1)
                                                          i1,1 + 3,0,0          W2(1)
                                                                                   i1,1 + 3,0,1        W2(1)
                                                                                                          i1,1 + 3,0,2            W2(1)
                                                                                                                                     i1,1 + 3,0,3
                               2
                                                                                   1     vl , m 
                                                        , m, n =
                                                where Wl(1)                                      .
                                                                                PCSI-RS ϕn vl ,m 


    Table 5.2.2.2.1-6: Codebook for 2-layer CSI reporting using antenna ports 3000 to 2999+PCSI-RS

                                                           codebookMode = 1
                                   i1,1                             i1, 2                   i2
                        0,1,   K, N O −1
                                      1 1               0,   K, N O −1 2 2                  0,1           Wi (2),i
                                                                                                              1,1 1,1   + k1 ,i1,2 ,i1,2 + k 2 ,i2

                                                                            1       vl , m                 vl ′ ,m′   
                                     where Wl(2)                =                                                     .
                                             ,l ' , m , m ' , n
                                                                        2 PCSI-RS ϕn vl ,m             −ϕn vl ′ ,m′ 
                      and the mapping from i1,3 to k1 and k2 is given in Table 5.2.2.2.1-3.




                                                                            ETSI
            Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 50 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                                                 48                                                         ETSI TS 138 214 V15.2.0 (2018-07)


                                                                             codebookMode = 2, N 2 > 1
                                                                                                                                                  i2
                          i1,1                         i1,2
                                                                                                                 0                                                                     1

                0,   K    NO
                         , 1 1 −1
                           2
                                         0,   K    NO
                                                  , 2 2 −1
                                                    2
                                                                                          W2(2)
                                                                                             i1,1 ,2 i1,1 + k1 ,2 i1,2 ,2 i1,2 + k 2 ,0                          W2(2)
                                                                                                                                                                    i1,1 ,2i1,1 + k1 ,2i1,2 ,2 i1,2 + k 2 ,1

                                                                                                                                                  i2
                          i1,1                         i1,2
                                                                                                                 2                                                                     3

                0,   K    NO
                         , 1 1 −1
                           2
                                         0,   K    NO
                                                  , 2 2 −1
                                                    2
                                                                                       W2(2)
                                                                                          i1,1 +1,2i1,1 +1+ k1 ,2i1,2 ,2 i1,2 + k 2 ,0                      W2(2)
                                                                                                                                                               i1,1 +1,2i1,1 +1+ k1 ,2i1,2 ,2 i1,2 + k 2 ,1

                                                                                                                                                  i2
                          i1,1                         i1,2
                                                                                                                 4                                                                     5

                0,   K    NO
                         , 1 1 −1
                           2
                                         0,   K    NO
                                                  , 2 2 −1
                                                    2
                                                                                          W2(2)
                                                                                             i1,1 ,2i1,1 + k1 ,2i1,2 +1,2i1,2 +1+ k2 ,0                        W2(2)
                                                                                                                                                                  i1,1 ,2i1,1 + k1 ,2i1,2 +1,2i1,2 +1+ k2 ,1


                                                                                                                                                  i2
                          i1,1                         i1,2
                                                                                                                 6                                                                     7

                0,   K    NO
                         , 1 1 −1
                           2
                                         0,   K    NO
                                                  , 2 2 −1
                                                    2
                                                                                     W2(2)
                                                                                        i1,1 +1,2i1,1 +1+ k1 ,2i1,2 +1,2i1,2 +1+ k 2 ,0                W2(2)
                                                                                                                                                          i1,1 +1,2i1,1 +1+ k1 ,2i1,2 +1,2i1,2 +1+ k 2 ,1


                                                                                                         1       vl , m                         vl ′ ,m′
                                                                                                                                                        
                                                     where Wl(2)                =                                                                      .
                                                             ,l ' , m , m ' , n
                                                                                                     2 PCSI-RS ϕn vl ,m                 −ϕn vl ′ ,m′ 
                                 and the mapping from i1,3 to k1 and k2 is given in Table 5.2.2.2.1-3.



                                                                             codebookMode = 2, N 2 = 1
                                                                                                                                    i2
                 i1,1            i1,2
                                                              0                                           1                                             2                                                3

       0,   K    NO
                , 1 1 −1
                  2
                                 0            W2(2)
                                                 i1,1 ,2i1,1 + k1 ,0,0,0                     W2(2)
                                                                                                i1,1 ,2i1,1 + k1 ,0,0,1               W2(2)
                                                                                                                                         i1,1 +1,2 i1,1 +1+ k1 ,0,0,0                      W2(2)
                                                                                                                                                                                              i1,1 +1,2i1,1 +1+ k1 ,0,0,1

                                                                                                                                    i2
                 i1,1            i1,2
                                                              4                                           5                                             6                                                7

       0,   K    NO
                , 1 1 −1
                  2
                                 0        W2(2)
                                             i + 2,2i
                                                 1,1          1,1   + 2+ k1 ,0,0,0        W2(2)
                                                                                             i + 2,2i
                                                                                               1,1        1,1   + 2 + k1 ,0,0,1       W2(2)
                                                                                                                                         i + 3,2 i
                                                                                                                                           1,1          1,1   + 3 + k1 ,0,0,0              W2(2)
                                                                                                                                                                                              i + 3,2i
                                                                                                                                                                                                1,1     1,1   + 3+ k1 ,0,0,1


                                                                                                         1       vl , m                         vl ′ ,m′
                                                                                                                                                        
                                                     where Wl(2)                =                                                                      .
                                                             ,l ' , m , m ' , n
                                                                                                     2 PCSI-RS ϕn vl ,m                 −ϕn vl ′ ,m′ 
                                        and the mapping from i1,3 to k1 is given in Table 5.2.2.2.1-3.


    Table 5.2.2.2.1-7: Codebook for 3-layer CSI reporting using antenna ports 3000 to 2999+PCSI-RS

                                                                       codebookMode = 1-2, PCSI-RS < 16
                                              i1,1                                           i1,2                             i2
                                  0,    K, N O −1
                                                1 1                           0,1,     K, N O − 1 2 2                       0,1             Wi (3),i
                                                                                                                                                   1,1 1,1    + k1 ,i1,2 ,i1,2 + k 2 ,i2

                                                                                                1     vl , m                        vl ′, m′                vl ,m
                                                 ,l ′, m, m′.n =
                                         where Wl(3)                                                                                                             .
                                                                                           3PCSI-RS ϕn vl ,m                     ϕ n vl ′,m′         −ϕn vl ,m 
                                 and the mapping from i1,3 to k1 and k2 is given in Table 5.2.2.2.1-4.




                                                                                                      ETSI
         Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 51 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                          49                                                  ETSI TS 138 214 V15.2.0 (2018-07)


                                                   codebookMode = 1-2, PCSI-RS ≥ 16
                                         i1,1                        i1,2                     i1,3               i2

                             0,   K, N2O − 11 1           0,   K, N O −1   2 2             0,1, 2,3             0,1              Wi (3),i
                                                                                                                                      1,1 1,2   , i1,3 ,i2


                                                                    v%l ,m                            v%l ,m                       v%l ,m 
                                                                                                                                          
                                                            1       θ p v%l ,m                      −θ p v%l ,m             θ p v%l ,m 
                             where Wl ,m, p,n =
                                     (3)
                                                                                                                                            .
                                                          3PCSI-RS  ϕn v%l , m                      ϕn v%l ,m               −ϕn v%l , m 
                                                                                                                                           
                                                                   ϕ θ v%                      −ϕnθ p v%l ,m               −ϕnθ p v%l ,m 
                                                                    n p l ,m



    Table 5.2.2.2.1-8: Codebook for 4-layer CSI reporting using antenna ports 3000 to 2999+PCSI-RS

                                                   codebookMode = 1-2, PCSI-RS < 16
                                     i1,1                             i1,2                      i2
                            0,   K, N O −1
                                         1 1              0,1,   K, N O − 1 2 2                0,1               Wi (4),i
                                                                                                                      1,1 1,1   + k1 ,i1,2 ,i1,2 + k 2 ,i2

                                                                1     vl , m                vl ′,m′             vl ,m                    vl ′,m′ 
                                ,l ′, m, m′.n =
                        where Wl(4)                                                                                                              .
                                                          4 PCSI-RS ϕn vl ,m             ϕn vl ′,m′ −ϕn vl ,m                      −ϕn vl ′,m′ 
                        and the mapping from i1,3 to k1 and k2 is given in Table 5.2.2.2.1-4.



                                                   codebookMode = 1-2, PCSI-RS ≥ 16
                                  i1,1                              i1,2                        i1,3                   i2

                       0,   K, N2O − 1
                                    1 1                  0,   K, N O −1
                                                                      2 2                   0,1, 2,3                  0,1                 Wi (4),i
                                                                                                                                                 1,1 1,2     , i1,3 ,i2


                                                             v%l , m                       v%l ,m                    v%l ,m                       v%l ,m             
                                                                                                                                                                     
                                                     1       θ p v%l , m                −θ p v%l ,m               θ p v%l ,m                −θ p v%l ,m 
                            , m, p, n =
                    where Wl(4)                                                                                                                          .
                                                  4 PCSI-RS  ϕn v%l ,m                   ϕn v%l ,m              −ϕn v%l ,m                  −ϕn v%l ,m
                                                                                                                                                          
                                                            ϕ θ v%                     −ϕnθ p v%l ,m           −ϕnθ p v%l ,m               ϕnθ p v%l ,m 
                                                             n p l ,m



    Table 5.2.2.2.1-9: Codebook for 5-layer CSI reporting using antenna ports 3000 to 2999+PCSI-RS

                                                               codebookMode = 1-2
                                                  i1,1                           i1,2                  i2
                   N2 > 1                   0,K, N O −1
                                                    1 1               0,   K, N O −1
                                                                                   2 2                 0,1         Wi (5),i       + O1 ,i1,1 + O1 ,i1,2 , i1,2 ,i1,2 + O2 , i2

                                            0,K, N O − 1
                                                                                                                        1,1 1,1


               N1 > 2, N2 = 1                       1 1                           0                    0,1              Wi(5),i + O ,i + 2O ,0,0,0,i
                                                                                                                          1,1 1,1  1 1,1   1        2



                                                                 1       vl , m               vl ,m             vl ′,m′           vl ′,m′             vl ′′,m′′ 
                            ,l ′,l ′′, m, m′.m′′, n =
                    where Wl(5)                                                                                                                                      .
                                                              5PCSI-RS ϕn vl ,m           −ϕn vl ,m            vl ′,m′          −vl ′,m′             vl ′′,m′′ 




                                                                                 ETSI
                 Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 52 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                                         50                                                    ETSI TS 138 214 V15.2.0 (2018-07)


   Table 5.2.2.2.1-10: Codebook for 6-layer CSI reporting using antenna ports 3000 to 2999+PCSI-RS

                                                                               codebookMode = 1-2
                                                                   i1,1                          i1,2                     i2
                                N2 > 1                  0,K, N O −1   1 1           0,   K, N O −1 2 2                    0,1        Wi (6),i         + O1 ,i1,1 + O1 ,i1,2 , i1,2 ,i1,2 + O2 , i2

                                                        0,K, N O − 1
                                                                                                                                            1,1 1,1


                          N1 > 2, N2 = 1                              1 1                        0                        0,1               Wi(6),i + O ,i + 2O ,0,0,0,i
                                                                                                                                              1,1 1,1  1 1,1   1        2



                                                                          1      vl , m             vl ,m            vl ′,m′               vl ′,m′              vl ′′,m′′          vl ′′,m′′  
                                ,l ′,l ′′, m, m′.m′′, n =
                        where Wl(6)                                                                                                                                                           .
                                                                     6 PCSI-RS ϕn vl ,m         −ϕn vl ,m ϕn vl ′,m′                   −ϕn vl ′,m′             vl ′′,m′′         −vl ′′,m′′ 


   Table 5.2.2.2.1-11: Codebook for 7-layer CSI reporting using antenna ports 3000 to 2999+PCSI-RS

                                                                               codebookMode = 1-2
                                                          i1,1                           i1,2                    i2

                 N1 = 4, N2 = 1                  0,K, N2O − 1  1 1                       0                      0,1                  Wi(7),i
                                                                                                                                            1,1 1,1   +O1 ,i1,1 +2O1 ,i1,1 +3O1 ,0,0,0,0,i2

                 N1 > 4, N2 = 1                  0,K, N O − 1  1 1                       0                      0,1                  Wi(7),i          +O1 ,i1,1 +2O1 ,i1,1 +3O1 ,0,0,0,0,i2

                                                 0,K, N O − 1                    K, N O −1
                                                                                                                                            1,1 1,1


                 N1 = 2, N2 = 2                                1 1             0,            2 2                0,1              Wi (7),i + O ,i ,i + O ,i ,i ,i + O ,i + O ,i
                                                                                                                                   1,1 1,1   1 1,1 1,1 1 1,2 1,2 1,2 2 1,2 2 2



                                                 0,K, N O − 1                  0,K,
                                                                                    NO                                           Wi (7),i
                 N1 > 2, N2 = 2                                1 1                      −1   2 2                0,1                 1,1 1,1   + O1 , i1,1 ,i1,1 + O1 , i1,2 , i1,2 , i1,2 + O2 , i1,2 + O2 , i2
                                                                                     2
                 N1 > 2, N2 > 2                  0,K, N O − 1  1 1             0,K, N O − 1  2 2                0,1              Wi (7),i
                                                                                                                                    1,1 1,1   + O1 , i1,1 ,i1,1 + O1 , i1,2 , i1,2 , i1,2 + O2 , i1,2 + O2 , i2

                                                                       1       vl , m             vl ,m             vl ′,m′        vl ′′,m′′            vl ′′,m′′          vl ′′′,m′′′         vl ′′′,m′′′  
                       ,l ′,l ′′,l ′′′, m, m′.m′′, m′′′, n =
               where Wl(7)                                                                                                                                                                                       .
                                                                   7 PCSI-RS ϕn vl ,m         −ϕn vl ,m ϕn vl ′,m′                vl ′′,m′′          −vl ′′,m′′           vl ′′′,m′′′        −vl ′′′,m′′′ 


   Table 5.2.2.2.1-12: Codebook for 8-layer CSI reporting using antenna ports 3000 to 2999+PCSI-RS

                                                                               codebookMode = 1-2
                                                       i1,1                           i1,2                           i2

          N1 = 4, N2 = 1                    0, K, N2O − 11 1
                                                                                         0                           0,1                      Wi(8),i
                                                                                                                                                    1,1 1,1   +O1 ,i1,1 +2O1 ,i1,1 +3O1 ,0,0,0,0,i2

          N1 > 4, N2 = 1                     0,K, N O − 11 1                             0                           0,1                      Wi(8),i         +O1 ,i1,1 +2O1 ,i1,1 +3O1 ,0,0,0,0,i2

                                             0,K, N O − 1                       K, N O −1
                                                                                                                                                    1,1 1,1


          N1 = 2, N2 = 2                                 1 1                  0,          2 2                        0,1                 Wi (8),i + O ,i ,i + O ,i ,i ,i + O ,i + O ,i
                                                                                                                                           1,1 1,1   1 1,1 1,1 1 1,2 1,2 1,2 2 1,2 2 2



                                             0,K, N O − 1                     0,K,
                                                                                   NO                                                    Wi (8),i
          N1 > 2, N2 = 2                                 1 1                           −1 2 2                        0,1                     1,1 1,1   + O1 , i1,1 ,i1,1 + O1 , i1,2 , i1,2 , i1,2 + O2 , i1,2 + O2 , i2
                                                                                    2
          N1 > 2, N2 > 2                     0,K, N O − 11 1                  0,K, N O − 12 2                        0,1                 Wi (8),i
                                                                                                                                             1,1 1,1   + O1 , i1,1 ,i1,1 + O1 , i1,2 , i1,2 , i1,2 + O2 , i1,2 + O2 , i2

                                                              1    vl , m               vl ,m             vl ′,m′             vl ′,m′           vl ′′,m′′            vl ′′,m′′           vl ′′′,m′′′         vl ′′′,m′′′
               ,l ′,l ′′,l ′′′, m, m′.m′′, m′′′, n =
       where Wl(8)                                                                                                                                                                                                      .
                                                        8PCSI-RS ϕn vl ,m         −ϕn vl ,m ϕn vl ′,m′                   −ϕn vl ′,m′           vl ′′,m′′          −vl ′′,m′′            vl ′′′,m′′′      −vl ′′′,m′′′ 


5.2.2.2.2                        Type I Multi-Panel Codebook
For 8 antenna ports {3000, 3001, …, 3007}, 16 antenna ports {3000, 3001, …, 3015}, and 32 antenna ports {3000,
3001, …, 3031}, and the UE configured with higher layer parameter codebookType set to 'typeI-MultiPanel',

   -      The values of N g , N 1 and N 2 are configured with the higher layer parameters ng-n1-n2. The supported

                                        (                      )
          configurations of N g , N1 , N 2 for a given number of CSI-RS ports and the corresponding values of ( O1 , O2 )
          are given in Table 5.2.2.2.2-1. The number of CSI-RS ports, PCSI-RS , is 2 N g N1 N2 .




                                                                                                ETSI
             Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 53 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                         51                             ETSI TS 138 214 V15.2.0 (2018-07)


   -    When N g = 2 , codebookMode shall be set to either '1' or '2'. When N g = 4 , codebookMode shall be set to '1'.

The bitmap parameter ng-n1-n2 forms the bit sequence a Ac −1 ,..., a1 , a0 where a0 is the LSB and a Ac −1 is the MSB and
where a bit value of zero indicates that PMI reporting is not allowed to correspond to any precoder associated with the
bit. The number of bits is given by Ac = N1O1 N2O2 . Bit aN2O2l + m is associated with all precoders based on the quantity
          K, N O −1 , m = 0,K, N O −1 , as defined below. The bitmap parameter ri Restriction forms the bit
vl ,m , l = 0,                                                                                                          ‑

sequence r ,..., r , r where r is the LSB and r is the MSB. When r is zero, i ∈ {0,1,K,3} , PMI and RI reporting
                        1 1                    2 2

             3       1 0              0                      3                                    i
are not allowed to correspond to any precoder associated with υ = i + 1 layers.

                          Table 5.2.2.2.2-1: Supported configurations of N g , N1 , N 2 and (O1 ,O2 ) (             )
                              Number of
                     CSI-RS antenna ports, PCSI-RS                           ( N g , N1 , N 2 )                         (O1,O2 )
                                          8                                      (2,2,1)                                    (4,1)
                                                                                 (2,4,1)                                    (4,1)
                                          16                                     (4,2,1)                                    (4,1)
                                                                                 (2,2,2)                                    (4,4)
                                                                                 (2,8,1)                                    (4,1)
                                                                                 (4,4,1)                                    (4,1)
                                          32
                                                                                 (2,4,2)                                    (4,4)
                                                                                 (4,2,2)                                    (4,4)


Each PMI value corresponds to the codebook indices i1 and i2 , where i1 is the vector

                                                    i1,1 i1,2     i1,4           υ =1
                                               i1 = 
                                                     i1,1 i1,2    i1,3      i1,4  υ ∈ {2,3, 4}

and υ is the associated RI value. When codebookMode is set to '1', i1,4 is

                                                                   i1,4,1          Ng = 2
                                                 i1,4 =                                     .
                                                         i1,4,1 i1,4,2 i1,4,3  N g = 4

When codebookMode is set to '2', i1,4 and i2 are

                                                            i1,4 = i1,4,1 i1,4,2 
                                                                                            .
                                                           i2 = i2,0       i2,1 i2,2 

The mapping from i1,3 to k1 and k2 for 2-layer reporting is given in Table 5.2.2.2.1-3. The mapping from i1,3 to k1
and k2 for 3-layer and 4-layer reporting is given in Table 5.2.2.2.2-2.

   -    UE shall only use i1,2 = 0 and shall not report i1,2 if the value of N2 is 1.

                 Table 5.2.2.2.2-2: Mapping of i1,3 to k1 and k2 for 3-layer and 4-layer CSI reporting

                              N1 = 2, N2 = 1    N1 = 4, N2 = 1               N1 = 8, N2 = 1           N1 = 2, N2 = 2          N1 = 4, N2 = 2
                   i1,3
                               k1         k2       k1            k2             k1          k2            k1    k2              k1      k2
                    0          O1         0        O1            0              O1          0             O1    0               O1       0
                    1                             2O1            0            2O1           0             0     O2                  0   O2
                    2                             3O1            0            3O1           0             O1    O2              O1      O2
                    3                                                         4O1           0                                  2O1       0




                                                                                ETSI
            Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 54 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                                52                                             ETSI TS 138 214 V15.2.0 (2018-07)


Several quantities are used to define the codebook elements. The quantities ϕ n , a p , bn , um , and vl , m are given by

                                           ϕ n = e jπ n 2
                                           a p = e jπ 4 e jπ p         2


                                            bn = e− jπ 4 e jπ n 2
                                                       2π m                                   2π m ( N 2 −1)     
                                           um =  
                                                       j
                                                 1 e O2 N 2                L         e
                                                                                            j
                                                                                                   O2 N 2          
                                                                                                                   
                                                                                                                            N2 >1
                                                                                                                 
                                                                                1                                         N2 =1
                                                                     2π l                                2π l ( N1 −1)            T
                                                                                                                             
                                          vl ,m   =  um
                                                    
                                                             e
                                                                 j
                                                                     O1 N1
                                                                             um       L          e
                                                                                                     j
                                                                                                            O1 N1
                                                                                                                           um 
                                                                                                                              
                                                                                                                             

Furthermore, the quantities Wl ,m, gp, n and Wl ,m, pg , n ( N g ∈ {2, 4} ) are given by
                                   1, N ,1                 2, N ,1



                                                           vl , m                                                                 vl , m 
                                                     
                                               1     
                                                        ϕ n vl ,m                                                 1
                                                                                                                          
                                                                                                                          
                                                                                                                               −ϕn vl , m 
                             ,m, p ,n =
                           Wl1,2,1                                                       ,m, p ,n =
                                                                                      Wl 2,2,1
                                             PCSI-RS  ϕ p1 vl , m                                               PCSI-RS      ϕ p1 vl , m 
                                                                                                                                          
                                                     ϕϕ v 
                                                      n p1 l , m                                                        
                                                                                                                          
                                                                                                                            −ϕ nϕ p1 vl , m 
                                                              vl , m                                                              vl , m 
                                                     
                                                     
                                                          ϕ n vl , m                                                    
                                                                                                                          
                                                                                                                                −ϕ n vl , m 
                                                      ϕ p vl , m                                                             ϕ p1 vl ,m 
                                                             1
                                                                                                                                          
                                                      ϕ nϕ p1 vl , m                                                     −ϕ nϕ p1 vl , m 
                                               1                                                                    1
                             ,m, p ,n =
                           Wl1,4,1                                                       ,m, p ,n =
                                                                                      Wl 2,4,1
                                                                                                                                          
                                             PCSI-RS  ϕ p2 vl , m                                               PCSI-RS      ϕ p2 vl ,m 
                                                     
                                                      ϕϕ v 
                                                      n p2 l , m 
                                                                                                                          
                                                                                                                          
                                                                                                                            −ϕ nϕ p2 vl , m 
                                                                                                                                             
                                                      ϕ v                                                                    ϕ p3 vl ,m 
                                                            p3 l , m
                                                                                                                                          
                                                     ϕ nϕ p vl , m                                                       −ϕ nϕ p vl , m 
                                                            3                                                                   3         

where

                                                                            p1                         Ng = 2
                                                      p=                                                              ,
                                                         [ p1               p2       p3 ] N g = 4

                        1, N ,2            2, N ,2
and the quantities Wl ,m, gp, n and Wl ,m, pg , n ( N g = 2 ) are given by

                                                               vl , m                                                              vl , m 
                                                     
                                               1     
                                                          ϕ n0 vl , m                                             1
                                                                                                                          
                                                                                                                          
                                                                                                                                −ϕ n0 vl , m 
                            , m, p,n =
                          Wl1,2,2                                                      ,m, p,n =
                                                                                      Wl 2,2,2                                               
                                             PCSI-RS  a p1 bn1 vl , m                                           PCSI-RS  a p1 bn1 vl , m 
                                                      a p bn vl , m                                                      − a p bn vl , m 
                                                      2 2                                                                     2  2         

where

                                                                     p = [ p1          p2 ]
                                                                                                           .
                                                                     n = [ n0         n1 n2 ]

The codebooks for 1-4 layers are given respectively in Tables 5.2.2.2.2-3, 5.2.2.2.2-4, 5.2.2.2.2-5, and 5.2.2.2.2-6.




                                                                                      ETSI
         Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 55 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                           53                                                 ETSI TS 138 214 V15.2.0 (2018-07)


    Table 5.2.2.2.2-3: Codebook for 1-layer CSI reporting using antenna ports 3000 to 2999+PCSI-RS

                                                             codebookMode = 1, N g ∈ {2, 4}

                                 i1,1                        i1,2            i1,4,q , q = 1,      K, N      g    −1              i2
                    0,   K, N O −1 1 1          0,   K, N O −1 2 2                       0,1, 2,3                          0,1, 2,3                Wi(1),i
                                                                                                                                                        1,1 1,2   ,i1,4 ,i2
                                                                                                  1, N ,1
                                                                    where Wl ,m, p,n = Wl ,m, gp,n .
                                                                            (1)




                                                                codebookMode = 2, N g = 2

                          i1,1                        i1,2               i1,4,q , q = 1, 2            i2,0             i2,q , q = 1, 2
               0,   K, N O −1
                            1 1           0,   K, N O −12 2                 0,1, 2,3               0,1, 2,3                      0,1                      Wi(1),i
                                                                                                                                                               1,1 1,2   ,i1,4 ,i2
                                                                                          1, N g ,2
                                                                    where     ,m, p,n = Wl ,m, p,n
                                                                            Wl(1)                           .


    Table 5.2.2.2.2-4: Codebook for 2-layer CSI reporting using antenna ports 3000 to 2999+PCSI-RS

                                                             codebookMode = 1, N g ∈ {2, 4}

                         i1,1                        i1,2                i1,4,q , q = 1,   K, N      g    −1          i2
               0,   K, N O −1
                            1 1           0,   K, N O −12 2                         0,1, 2,3                          0,1         Wi (2),i
                                                                                                                                       1,1 1,1   + k1 ,i1,2 ,i1,2 + k 2 , i1,4 ,i2

                                                                                    1    W 1, N g ,1              2, N ,1
                                                        ,l ′, m, m′, p , n =
                                                where Wl(2)                                                     Wl′,m′,g p,n 
                                                                                  2       l , m, p , n

                                 and the mapping from i1,3                to k1 and k2 is given in Table 5.2.2.2.1-3.



                                                                codebookMode = 2, N g = 2

                         i1,1                        i1,2               i1,4,q , q = 1, 2         i2,q , q = 0,1, 2
              0,   K, N O −1
                           1 1            0,   K, N O −1
                                                       2 2                  0,1, 2,3                        0,1                    Wi (2),i
                                                                                                                                        1,1 1,1   + k1 ,i1,2 ,i1,2 + k 2 , i1,4 ,i2

                                                                                    1    W 1, N g ,2              2, N ,2
                                                        ,l ′, m, m′, p , n =
                                                where Wl(2)                                                     Wl′,m′,g p,n 
                                                                                  2       l , m, p , n

                                 and the mapping from i1,3                to k1 and k2 is given in Table 5.2.2.2.1-3.


    Table 5.2.2.2.2-5: Codebook for 3-layer CSI reporting using antenna ports 3000 to 2999+PCSI-RS

                                                             codebookMode = 1, N g ∈ {2, 4}

                         i1,1                        i1,2                i1,4,q , q = 1,   K, N      g    −1          i2
               0,   K, N O −1
                            1 1           0,   K, N O −12 2                         0,1, 2,3                          0,1         Wi (3),i
                                                                                                                                       1,1 1,1   + k1 ,i1,2 ,i1,2 + k 2 , i1,4 ,i2

                                                                             1   W 1, N g ,1            1, N ,1             2, N ,1
                                                 ,l ′, m, m′, p , n =
                                         where Wl(3)                                               Wl ′,m′g, p,n Wl ,m, pg ,n 
                                                                             3    l , m, p , n             

                                 and the mapping from i1,3                to k1 and k2 is given in Table 5.2.2.2.2-2.




                                                                                 ETSI
             Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 56 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                               54                                          ETSI TS 138 214 V15.2.0 (2018-07)


                                                                 codebookMode = 2, N g = 2

                              i1,1                     i1,2                i1,4,q , q = 1, 2         i2,q , q = 0,1, 2
                       0,   K, N O −1
                                1 1            0,   K, N O −1
                                                          2 2                   0,1, 2,3                      0,1                  Wi (3),i
                                                                                                                                         1,1 1,1   + k1 ,i1,2 ,i1,2 + k 2 , i1,4 ,i2

                                                                                1   W 1, N g ,2           1, N ,2             2, N ,2
                                                     ,l ′ , m , m ′ , p , n =
                                             where Wl(3)                                             Wl ′,m′g, p,n Wl ,m, pg , n 
                                                                               3     l , m, p , n            

                                      and the mapping from i1,3             to k1 and k2 is given in Table 5.2.2.2.2-2.


       Table 5.2.2.2.2-6: Codebook for 4-layer CSI reporting using antenna ports 3000 to 2999+PCSI-RS

                                                               codebookMode = 1, N g ∈ {2, 4}

                               i1,1                     i1,2                i1,4,q , q = 1,   K, N     g   −1          i2
                       0,   K, N O −1
                                 1 1            0,   K, N O −1
                                                           2 2                          0,1, 2,3                      0,1         Wi (4),i
                                                                                                                                     1,1 1,1   + k1 ,i1,2 ,i1,2 + k 2 , i1,4 ,i2

                                                                       1    W 1, N g ,1         1, N ,1             2, N ,1         2, N ,1
                                               ,l ′, m, m′, p, n =
                                       where Wl(4)                                           Wl′,m′g, p,n Wl ,m, pg ,n Wl ′,m′,g p,n 
                                                                        4    l , m, p , n                                                             

                                      and the mapping from i1,3 to k1 and k2 is given in Table 5.2.2.2.2-2.



                                                                 codebookMode = 2, N g = 2

                              i1,1                     i1,2                i1,4,q , q = 1, 2         i2,q , q = 0,1, 2
                       0,   K, N O −1
                                1 1            0,   K, N O −1
                                                          2 2                   0,1, 2,3                      0,1                  Wi (4),i
                                                                                                                                         1,1 1,1   + k1 ,i1,2 ,i1,2 + k 2 , i1,4 ,i2

                                                                       1    W 1, N g ,2         1, N ,2             2, N ,2         2, N ,2
                                               ,l ′, m, m′, p, n =
                                       where Wl(4)                                           Wl′,m′g, p,n Wl ,m, pg ,n Wl ′,m′,g p,n 
                                                                        4    l , m, p , n                                                             

                                      and the mapping from i1,3 to k1 and k2 is given in Table 5.2.2.2.2-2.


5.2.2.2.3                     Type II Codebook
For 4 antenna ports {3000, 3001, …, 3003}, 8 antenna ports {3000, 3001, …, 3007}, 12 antenna ports {3000, 3001, …,
3011}, 16 antenna ports {3000, 3001, …, 3015}, 24 antenna ports {3000, 3001, …, 3023}, and 32 antenna ports {3000,
3001, …, 3031}, and the UE configured with higher layer parameter codebookType set to 'typeII'

   -     The values of N 1 and N 2 are configured with the higher layer parameter n1-n2-codebookSubsetRestriction. The
         supported configurations of (N1, N 2 ) for a given number of CSI-RS ports and the corresponding values of
         ( O1 , O2 )   are given in Table 5.2.2.2.1-2. The number of CSI-RS ports, PCSI-RS , is 2 N 1 N 2 .

   -     The value of L is configured with the higher layer parameter numberOfBeams, where L = 2 when PCSI-RS = 4
         and L ∈ {2,3, 4} when PCSI-RS > 4 .

   -     The value of NPSK is configured with the higher layer parameter phaseAlphabetSize, where N PSK ∈ {4,8} .

   -     The UE is configured with the higher layer parameter subbandAmplitude set to 'true' or 'false'.

   -     The UE shall not report RI > 2.

When υ ≤ 2 , where υ is the associated RI value, each PMI value corresponds to the codebook indices i1 and i2 where




                                                                                     ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 57 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                                                 55                       ETSI TS 138 214 V15.2.0 (2018-07)


                                              i1,1                       i1,4,1                                   υ =1
                                  i1 =  
                                                           i1,2   i1,3,1
                                                i1,1   i1,2   i1,3,1    i1,4,1      i1,3,2          i1,4,2  υ = 2

                                        i2,1,1                                                 subbandAmplitude = 'false', υ = 1
                                                                                                                                        ..
                                       
                                        i2,1,1 i2,1,2                                           subbandAmplitude = 'false', υ = 2
                                  i2 =  
                                        i2,1,1 i2,2,1                                          subbandAmplitude = 'true', υ = 1
                                        i2,1,1 i2,2,1 i2,1,2                     i2,2,2        subbandAmplitude = 'true', υ = 2
                                       

The L vectors combined by the codebook are identified by the indices i1,1 and i1,2 , where

                                                                             i1,1 = [ q1 q2 ]
                                                                                      K, O −1}
                                                                             q1 ∈ {0,1,
                                                                             q ∈ {0,1,K, O − 1}
                                                                                                              1

                                                                               2                              2


                                                                             
                                                                             
                                                                      i1,2 ∈ 0,1,
                                                                             
                                                                                            K,  N LN   1       2       
                                                                                                                       − 1 .
                                                                                                                            
                                                                                                                      

Let

                                                                                     K, n
                                                                             n1 =  n1(0) ,                  ( L −1) 
                                                                                                              1       

                                                                             n = n ,K , n
                                                                               2
                                                                                         (0)
                                                                                         2
                                                                                                              ( L −1) 
                                                                                                              2       

                                                                            n ∈ {0,1,K , N − 1}
                                                                             (i )
                                                                             1                                1

                                                                            n ∈ {0,1,K , N − 1}
                                                                             (i )
                                                                             2                                2


and

                                                                                         x 
                                                                                          x ≥ y
                                                                           C ( x, y ) =  y       .
                                                                                         0    x< y
                                                                                        

where the values of C ( x, y ) are given in Table 5.2.2.2.3-1.

Then the elements of n1 and n2 are found from i1,2 using the algorithm:

            s−1 = 0
           for i = 0,    K, L −1
                Find the largest x* ∈ { L − 1 − i,                           K, N N     1       2                                                           (
                                                                                                    − 1 − i} in Table 5.2.2.2.3-1 such that i1,2 − si −1 ≥ C x , L − i
                                                                                                                                                              *
                                                                                                                                                                         )
                              (
                 ei = C x* , L − i                    )
                 si = si −1 + ei
                 n( ) = N1 N 2 − 1 − x*
                   i


                 n1( ) = n( ) mod N1
                   i              i


                           ( n( ) − n( ) )
                                      i               i
                  (i )                            1
                 n2      =
                                          N1

When n1 and n2 are known, i1,2 is found using:

           n( ) = N1n2( ) + n1( ) where the indices i = 0,1,
             i            i               i
                                                                                                K, L −1 are assigned such that n( ) increases as i increases
                                                                                                                                             i




                                                                                                     ETSI
               Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 58 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                             56                                 ETSI TS 138 214 V15.2.0 (2018-07)


                     L −1
                            (                           )
               i1,2 =  C N1 N 2 − 1 − n( ) , L − i , where C ( x, y ) is given in Table 5.2.2.2.3-1.
                     i =0
                                         i




    -   If N 2 = 1 , q2 = 0 and n2(i ) = 0 for i = 0,1,               K, L −1, and q            2   is not reported.

    -   When ( N1 , N 2 ) = (2,1) , n1 = [ 0,1] and n2 = [ 0, 0] , and i1,2 is not reported.

    -   When ( N1 , N 2 ) = (4,1) and L = 4 , n1 = [ 0,1, 2,3] and n2 = [ 0, 0, 0, 0] , and i1,2 is not reported.

    -   When ( N1 , N 2 ) = (2, 2) and L = 4 , n1 = [ 0,1,0,1] and n2 = [ 0, 0,1,1] , and i1,2 is not reported.

                                  Table 5.2.2.2.3-1: Combinatorial coefficients C ( x, y )

                                                    y
                                                                  1              2                    3            4
                                         x
                                               0                  0              0                    0            0
                                               1                  1              0                    0            0
                                               2                  2              1                    0            0
                                               3                  3              3                    1            0
                                               4                  4              6                    4            1
                                               5                  5             10                   10            5
                                               6                  6             15                   20           15
                                               7                  7             21                   35           35
                                               8                  8             28                   56           70
                                               9                  9             36                   84          126
                                              10               10               45                  120          210
                                              11               11               55                  165          330
                                              12               12               66                  220          495
                                              13               13               78                  286          715
                                              14               14               91                  364          1001
                                              15               15              105                  455          1365



The strongest coefficient on layer l , l = 1,           K ,υ is identified by i           1,3,l     ∈ {0,1,   K, 2L −1} .
The amplitude coefficient indicators i1,4,l and i2,2,l are

                                                         i1,4,l =  kl(1)    (1)
                                                                        ,0 , kl ,1 ,  K, k(1)       
                                                                                          l ,2 L −1 

                                                         i2,2,l =  kl(2)    (2)
                                                                        ,0 , kl ,1   ,K , k
                                                                                          (2)       
                                                                                          l ,2 L −1 

                                                             ,i ∈ {0,1,
                                                          kl(1)           K, 7}
                                                          kl(2)
                                                             ,i   ∈ {0,1}

for l = 1,   K,υ . The mapping from k        (1)
                                             l ,i   to the amplitude coefficient pl(1)
                                                                                    ,i is given in Table 5.2.2.2.3-2 and the mapping

from kl(2)                               (2)
        ,i to the amplitude coefficient pl ,i is given in Table 5.2.2.2.3-3. The amplitude coefficients are represented by


                                                        pl(1) =  pl(1)    (1)
                                                                      ,0 , pl ,1 ,    K, p    (1)       
                                                                                              l ,2 L −1 

                                                        pl(2) =  pl(2)    (2)
                                                                      ,0 , pl ,1     ,K , p   (2)       
                                                                                              l ,2 L −1 




                                                                                ETSI
               Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 59 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                            57                                            ETSI TS 138 214 V15.2.0 (2018-07)


for l = 1,   K ,υ .
                                   Table 5.2.2.2.3-2: Mapping of elements of i1,4,l : kl(1)     (1)
                                                                                         ,i to pl ,i


                                                                 kl(1)
                                                                    ,i                   pl(1)
                                                                                            ,i

                                                                     0                    0
                                                                     1                   1 64
                                                                     2                   1 32
                                                                     3                   1 16
                                                                     4                    18
                                                                     5                    14
                                                                     6                    12
                                                                     7                    1


                                  Table 5.2.2.2.3-3: Mapping of elements of i2,2,l : kl(2)     (2)
                                                                                        ,i to pl ,i


                                                                 kl(2)
                                                                    ,i                   pl(2)
                                                                                            ,i

                                                                     0                    12
                                                                     1                    1


The phase coefficient indicators are

                                                       i2,1,l = cl ,0 , cl ,1 ,   K, c   l ,2 L −1 
                                                                                                     

for l = 1,   K ,υ .
The amplitude and phase coefficient indicators are reported as follows:

    -   The indicators kl(1)
                          ,i = 7 , kl(2)
                                      ,i = 1 , and cl ,i 1,3,l = 0 ( l = 1,                      K,υ ). k    (1)
                                                                                                            l ,i1,3,l
                                                                                                                        , kl(2)
                                                                                                                             ,i
                                                                                                                                , and cl ,i1,3,l are not reported for
                  K ,υ .
                                 1,3,l         1,3,l                                                                         1,3,l


        l = 1,

    -   The remaining 2 L − 1 elements of i1,4,l ( l = 1,                K,υ ) are reported, where k                       (1)
                                                                                                                           l ,i   ∈ {0,1,   K, 7} . Let M   l   ( l = 1,   K ,υ )
                                                            ,i > 0 .
        be the number of elements of i1,4,l that satisfy kl(1)

    -   The remaining 2 L − 1 elements of i2,1,l and i2,2,l ( l = 1,                      K,υ ) are reported as follows:
        -     When subbandAmplitude is set to 'false',

              -        ,i = 1 for l = 1,
                    kl(2)                  K,υ , and i = 0,1,K,2L −1 . i                 2,2,l    is not reported for l = 1,             K ,υ .
              -    For l = 1,   K,υ , the elements of i      2,1,l                                                     ,i > 0 , i ≠ i1,3,l , as
                                                                     corresponding to the coefficients that satisfy kl(1)
                   determined by the reported elements of i1,4,l , are reported, where cl ,i ∈ {0,1,                                     K, N   PSK   − 1} and the
                   remaining 2 L − M l elements of i2,1,l are not reported and are set to cl ,i = 0 .

        -     When subbandAmplitude is set to 'true',

              -    For l = 1,   K,υ , the elements of i      2,2,l   and i2,1,l corresponding to the min M l , K
                                                                                                                 (2)
                                                                                                                     − 1 strongest   (            )
                   coefficients (excluding the strongest coefficient indicated by i1,3,l ), as determined by the corresponding



                                                                              ETSI
                  Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 60 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                                                  58                       ETSI TS 138 214 V15.2.0 (2018-07)


                                                                            ,i ∈ {0,1} and cl ,i ∈ {0,1,
                       reported elements of i1,4,l , are reported, where kl(2)                                                         K, N   PSK   − 1} . The values of

                                                                                                                           (
                         K (2) are given in Table 5.2.2.2.3-4. The remaining 2L − min M l , K (2) elements of i2,2,l are not       )
                                                  ,i = 1 . The elements of i2,1,l corresponding to the M l − min M l , K
                       reported and are set to kl(2)
                                                                                                                         (2)
                                                                                                                                                      (         ) weakest
                       non-zero coefficients are reported, where cl ,i ∈ {0,1, 2,3} . The remaining 2 L − M l elements of i2,1,l are
                       not reported and are set to cl ,i = 0 .


                                             , x and kl , y , of the reported elements of i1,4,l are identical ( kl , x = kl , y ), then
                       When two elements, kl(1)       (1)                                                         (1)      (1)
                 -

                       element min ( x, y ) is prioritized to be included in the set of the min M l , K
                                                                                                        (2)
                                                                                                                               (
                                                                                                            − 1 strongest coefficients    )
                       for i2,1,l and i2,2,l ( l = 1,                        K,υ ) reporting.
         Table 5.2.2.2.3-4: Full resolution subband coefficients when subbandAmplitude is set to 'true'

                                                                                               L              K (2)
                                                                                               2               4
                                                                                               3               4
                                                                                               4               6


The codebooks for 1-2 layers are given in Table 5.2.2.2.3-5, where the indices m1(i ) and m2(i ) are given by

                                                                                            m1(i ) = O1n1(i ) + q1
                                                                                            m2(i ) = O2 n2(i ) + q2

for i = 0,1,     K, L −1, and the quantities ϕ                                  l ,i   , um , and vl , m are given by

           e j 2π cl ,i N PSK        subbandAmplitude = 'false'
           
           e j 2π cl ,i N PSK
                                                                                                  (               )                ,i > 0
                                      subbandAmplitude = 'true', min M l , K (2) strongest coefficients (including i1,3,l ) with kl(1)
ϕ l , i =  j 2π c 4
           e
           
                    l ,i
                                                                                                          (
                                      subbandAmplitude = 'true', M l − min M l , K (2) weakest coefficients with kl(1) )
                                                                                                                    ,i > 0

           
           1                         subbandAmplitude = 'true', 2 L − M l coefficients with kl(1)
                                                                                                ,i = 0

                       2π m                         2π m ( N 2 −1)     
um =  
           
            1    e
                       j
                         O2 N 2
                                      L       e
                                                  j
                                                         O2 N 2          
                                                                         
                                                                                N2 >1
                                                                                                                                                                           .
                                                                       
                                        1                                     N2 =1
                             2π l                              2π l ( N1 −1)           T
                                                                                 
vl , m   = um
           
                     e
                         j
                             O1 N1
                                     um       L        e
                                                           j
                                                                  O1 N1
                                                                               um 
                                                                                  
                                                                                 




                                                                                                        ETSI
               Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 61 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                                                     59                                                       ETSI TS 138 214 V15.2.0 (2018-07)


          Table 5.2.2.2.3-5: Codebook for 1-layer and 2-layer CSI reporting using antenna ports 3000 to
                                                   2999+PCSI‑RS

  Layers

      υ =1                                                               Wq(1,)q ,n ,n , p(1) , p(2) ,i                      = Wq1 ,q ,n ,n , p(1) , p(2) ,i
                                                                                 1    2   1       2   1      1       2,1,1            1       2   1   2   1       1       2,1,1


                                                                                                             1       W 1                                                                                         
      υ=2                           Wq(2),q , n ,n , p(1) , p(2) ,i          (1)  (2)                 =               q1 , q2 , n1 , n2 , p1(1) , p1(2) ,i2,1,1
                                                                                                                                                                           Wq2, q ,n ,n , p(1) , p(2) ,i          
                                         1   2   1   2   1      1   2,1,1 , p2 , p2 , i2,1,2
                                                                                                              2                                                                  1   2   1   2   2   2   2,1,2   
                                                                                                                                    L −1
                                                                                                                                                                                   
                                                                                              1                                      vm( i ) , m( i ) pl(1)
                                                                                                                                              1      2
                                                                                                                                                               , i pl , i ϕl ,i
                                                                                                                                                                     (2)
                                                                                                                                                                                    
                   where   Wql ,q                (1) (2)       =                                                              i =0                                                 ,            l = 1, 2 ,
                                  2 , n1 , n2 , pl , pl , cl                         2 L −1                                   L −1                                                 
                                                                      N1 N 2  ( p p                                 ) 
                              1
                                                                                                              (2) 2
                                                                                                                                                        , i + L pl ,i + Lϕl , i + L 
                                                                                                                                    vm( i ) , m( i ) pl(1)
                                                                                                      (1)                                                          (2)
                                                                                                      l ,i    l ,i           
                                                                                     i =0                                     i =0   1         2
                                                                                                                                                                                    
                                                                        (1)
 and the mappings from i1 to q1 , q2 , n1 , n2 , p1 , and    p2(1) , and from i2 to i2,1,1 , i2,1,2 , p1(2) and p2(2) are as described
 above, including the ranges of the constituent indices of i1 and i2 .


When the UE is configured with higher layer parameter codebookType set to 'typeII', thebitmap parameter typeII-
RI‑Restriction forms the bit sequence r1 , r0 where r0 is the LSB and r1 is the MSB. When ri is zero, i ∈ {0,1} , PMI
and RI reporting are not allowed to correspond to any precoder associated with υ = i + 1 layers. The bitmap parameter
n1-n2‑codebookSubsetRestriction forms the bit sequence B = B1 B2 where bit sequences B1 , and B2 are concatenated to
form B . To define B1 and B2 , first define the O1O2 vector groups G ( r1 , r2 ) as


                                                     {
                              G ( r1 , r2 ) = vN1r1 + x1 , N2 r2 + x2 : x1 = 0,1,                            K, N −1; x  1            2       = 0,1,      K, N −1}    2


for

                                                                                   K, O −1} .
                                                                          r1 ∈ {0,1,
                                                                          r ∈ {0,1,K , O − 1}
                                                                                                              1

                                                                             2                                   2


The UE shall be configured with restrictions for 4 vector groups indicated by r1 , r2                                                                     ( ( ) ( ) ) for k = 0,1, 2, 3 and identified
                                                                                                                                                              k             k


by the group indices

                                                                             g ( ) = O1r2( ) + r1( )
                                                                                k         k       k



               K
for k = 0,1, , 3 , where the indices are assigned such that g ( ) increases as k increases. The remaining vector groups
                                                               k

are not restricted.

      -    If N 2 = 1 , g ( ) = k for k = 0,1,
                           k
                                                               K , 3 , and B is empty.    1


      -
                              (10)
           If N 2 > 1 , B1 = b1       Lb( ) is the binary representation of the integer β
                                             1
                                                 0
                                                                                                                                                          1
                                                                                                                                                                     (10 )
                                                                                                                                                              where b1
                                                                                                                                                                                           ( 0)
                                                                                                                                                                           is the MSB and b1 is the
           LSB. β1 is found using:


                                                                                     (                                                    )
                                                                         3
                                                               β1 =  C O1O2 − 1 − g ( k ) , 4 − k ,
                                                                       k =0

                                                                                                      (k ) (k )
           where C ( x, y ) is defined in Table 5.2.2.2.3-1. The group indices g ( ) and indicators r1 , r2
                                                                                  k
                                                                                                                for                                                                           (             )
            k = 0,1, 2, 3 may be found from β1 using the algorithm:

                      s−1 = 0
                     for k = 0,   K, 3

                                                                                                          ETSI
             Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 62 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                                         60                                       ETSI TS 138 214 V15.2.0 (2018-07)


                           Find the largest x* ∈ {3 − k ,                     K, O O −1 − k} such that β − s
                                                                                        1 2                                        1   k −1       (
                                                                                                                                              ≥ C x* , 4 − k   )
                                       (
                           ek = C x* , 4 − k            )
                           sk = sk −1 + ek
                           g ( ) = O1O2 − 1 − x*
                              k


                           r1( ) = g ( ) mod O1
                              k       k


                                      ( g( ) − r( ) )
                                           k            k
                            (k )                    1
                           r2       =
                                               O1

                       ( 0) (1) ( 2) ( 3)                                    (k)
The bit sequence B2 = B2 B2 B2 B2 is the concatenation of the bit sequences B2 for k = 0,1,                                                                K , 3 , corresponding
                                               (k)
to the group indices g ( ) . The bit sequence B2 is defined as
                        k



                                                                    B2( ) = b2( 1 2 )
                                                                       k       k ,2 N N −1
                                                                                                      L b(    2
                                                                                                               k ,0 )



                                                                                                           (1)
Bits b2(
         k ,2( N1 x2 + x1 ) +1) ( k ,2( N1 x2 + x1 ) )
                                                       indicate the maximum allowed amplitude coefficient pl ,i for the vector in group g ( )
                                                                                                                                           k
                               b2
indexed by x1 , x2 , where the maximum amplitude coefficients are given in Table 5.2.2.2.3-6.

               Table 5.2.2.2.3-6: Maximum allowed amplitude coefficients for restricted vectors

                                                                                                                        Maximum
                                                                               Bits                                     Amplitude
                                                            ( k ,2( N1 x2 + x1 ) +1) ( k ,2( N1 x2 + x1 ) )             Coefficient
                                                        b2                         b2
                                                                                                                           pl(1)
                                                                                                                              ,i
                                                                                00                                          0
                                                                                01                                          14
                                                                                10                                          12
                                                                                11                                          1


5.2.2.2.4                  Type II Port Selection Codebook
For 4 antenna ports {3000, 3001, …, 3003}, 8 antenna ports {3000, 3001, …, 3007}, 12 antenna ports {3000, 3001, …,
3007}, 16 antenna ports {3000, 3001, …, 3015}, 24 antenna ports {3000, 3001, …, 3023}, and 32 antenna ports {3000,
3001, …, 3031}, and the UE configured with higher layer parameter codebookType set to 'typeII-PortSelection'

    -   The number of CSI-RS ports is given by PCSI-RS ∈ {4,8,12,16, 24,32} as configured by higher layer parameter
        nrofPorts.

    -   The value of L is configured with the higher layer parameter numberOfBeams , where L = 2 when PCSI-RS = 4
        and L ∈ {2,3, 4} when PCSI-RS > 4 .

    -   The value of d is configured with the higher layer parameter portSelectionSamplingSize, where d ∈ {1, 2,3, 4}
                        PCSI-RS           
        and d ≤ min                   , L .
                               2          


    -   The value of NPSK is configured with the higher layer parameter phaseAlphabetSize, where N PSK ∈ {4,8} .

    -   The UE is configured with the higher layer parameter subbandAmplitude set to 'true' or 'false'.

    -   The UE shall not report RI > 2.




                                                                                              ETSI
               Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 63 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                           61                                            ETSI TS 138 214 V15.2.0 (2018-07)


The UE is also configured with the higher layer parameter typeII-PortSelectionRI‑Restriction. The bitmap parameter
typeII-PortSelectionRI‑Restriction forms the bit sequence r1 , r0 where r0 is the LSB and r1 is the MSB. When ri is
zero, i ∈ {0,1} , PMI and RI reporting are not allowed to correspond to any precoder associated with υ = i + 1 layers.

When υ ≤ 2 , where υ is the associated RI value, each PMI value corresponds to the codebook indices i1 and i2 where

                               
                               i1,1 i1,3,1 i1,4,1                              υ =1
                          i1 = 
                                i1,1 i1,3,1 i1,4,1 i1,3,2
                                                                    i1,4,2  υ = 2
                                i2,1,1                                 subbandAmplitude = 'false', υ = 1
                                                                                                                                       .
                               
                                i2,1,1 i2,1,2                          subbandAmplitude = 'false', υ = 2
                          i2 = 
                                i2,1,1 i2,2,1                          subbandAmplitude = 'true', υ = 1
                               
                                i2,1,1 i2,2,1 i2,1,2
                                                             i2,2,2  subbandAmplitude = 'true', υ = 2

The L antenna ports per polarization are selected by the index i1,1 , where

                                                            
                                                     i1,1 ∈ 0,1,    K,  P 2d
                                                                               CSI-RS        
                                                                                             − 1 .
                                                                                             
                                                            

The strongest coefficient on layer l , l = 1,       K ,υ is identified by i               1,3,l   ∈ {0,1,   K, 2L −1} .
The amplitude coefficient indicators i1,4,l and i2,2,l are

                                                      i1,4,l =  kl(1)    (1)
                                                                     ,0 , kl ,1 ,   K, k  (1)       
                                                                                          l ,2 L −1 

                                                     i2,2,l =  kl(2)    (2)
                                                                    ,0 , kl ,1     ,K , k (2)       
                                                                                          l ,2 L −1 

                                                         ,i ∈ {0,1,
                                                      kl(1)            K, 7}
                                                         ,i ∈ {0,1}
                                                      kl(2)

for l = 1,   K,υ . The mapping from k      (1)
                                           l ,i    to the amplitude coefficient pl(1)
                                                                                   ,i is given in Table 5.2.2.2.3-2 and the mapping

from kl(2)                               (2)
        ,i to the amplitude coefficient pl ,i is given in Table 5.2.2.2.3-3. The amplitude coefficients are represented by


                                                     pl(1) =  pl(1)    (1)
                                                                   ,0 , pl ,1 ,   K, p      (1)       
                                                                                            l ,2 L −1 

                                                     pl(2) =  pl(2)    (2)
                                                                   ,0 , pl ,1    ,K , p     (2)       
                                                                                            l ,2 L −1 


for l = 1,   K ,υ .
The phase coefficient indicators are

                                                      i2,1,l = cl ,0 , cl ,1 ,   K, c l ,2 L −1 
                                                                                                  

for l = 1,   K ,υ .
The amplitude and phase coefficient indicators are reported as follows:

    -   The indicators kl(1)
                          ,i = 7 , kl(2)
                                      ,i = 1 , and cl ,i 1,3,l = 0 ( l = 1,                  K,υ ). k      (1)
                                                                                                          l ,i1,3,l
                                                                                                                      , kl(2)
                                                                                                                           ,i
                                                                                                                              , and cl ,i1,3,l are not reported for
                 K ,υ .
                             1,3,l         1,3,l                                                                           1,3,l


        l = 1,

    -   The remaining 2 L − 1 elements of i1, 4,l ( l = 1,             K,υ ) are reported, where k                        (1)
                                                                                                                          l ,i     ∈ {0,1,   K, 7} . Let M   l   ( l = 1,   K ,υ )
                                                             ,i > 0 .
        be the number of elements of i1, 4,l that satisfy kl(1)




                                                                             ETSI
                   Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 64 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                             62                                 ETSI TS 138 214 V15.2.0 (2018-07)


        -   The remaining 2 L − 1 elements of i2,1,l and i2,2,l ( l = 1,                   K,υ ) are reported as follows:
            -     When subbandAmplitude is set to 'false',

                  -          ,i = 1 for l = 1,
                          kl(2)                  K,υ , and i = 0,1,K,2L −1 . i            2,2,l   is not reported for l = 1,     K ,υ .
                  -       For l = 1,   K,υ , the M    l   − 1 elements of i2,1,l corresponding to the coefficients that satisfy kl(1)
                                                                                                                                   ,i > 0 ,

                          i ≠ i1,3,l , as determined by the reported elements of i1,4,l , are reported, where cl ,i ∈ {0,1,                          K, N   PSK   − 1} and
                          the remaining 2 L − M l elements of i2,1,l are not reported and are set to cl ,i = 0 .

            -     When subbandAmplitude is set to 'true',

                  -       For l = 1,   K,υ , the elements of i     2,2,l   and i2,1,l corresponding to the min M l , K
                                                                                                                       (2)
                                                                                                                            (
                                                                                                                           − 1 strongest     )
                          coefficients (excluding the strongest coefficient indicated by i1,3,l ), as determined by the corresponding

                                                                               ,i ∈ {0,1} and cl ,i ∈ {0,1,
                          reported elements of i1,4,l , are reported, where kl(2)                                               K, N   PSK   − 1} . The values of

                                                                                                           (            )
                          K (2) are given in Table 5.2.2.2.3-4. The remaining 2L − min M l , K (2) elements of i2,2,l are not

                                                     ,i = 1 . The elements of i2,1,l corresponding to the M l − min M l , K
                          reported and are set to kl(2)
                                                                                                                            (2)
                                                                                                                                                 (           ) weakest
                          non-zero coefficients are reported, where cl ,i ∈ {0,1, 2,3} . The remaining 2 L − M l elements of i2,1,l are
                          not reported and are set to cl ,i = 0 .


                                                , x and kl , y , of the reported elements of i1,4,l are identical ( kl , x = kl , y ), then
                          When two elements, kl(1)       (1)                                                         (1)      (1)
                  -

                          element min ( x, y ) is prioritized to be included in the set of the min M l , K
                                                                                                           (2)
                                                                                                                    (              )
                                                                                                               − 1 strongest coefficients
                          for i2,1,l and i2,2,l ( l = 1,   K,υ ) reporting.
The codebooks for 1-2 layers are given in Table 5.2.2.2.4-1, where the quantity ϕ l ,i is given by

          e j 2π cl ,i   N PSK
                                  subbandAmplitude = 'false'
          
          e j 2π cl ,i
          
                          N PSK
                                                                            (             )                                     ,i > 0
                                  subbandAmplitude = 'true', min M l , K (2) strongest coefficients (including i1,3,l ) with kl(1)
ϕl ,i   =  j 2π c
          e
          
                   l ,i   4
                                                                                 (                )             ,i > 0
                                  subbandAmplitude = 'true', M l − min M l , K (2) weakest coefficients with kl(1)

          
          1                      subbandAmplitude = 'true', 2 L − M l coefficients with kl(1)
                                                                                            ,i = 0


and vm is a PCSI-RS 2 -element column vector containing a value of 1 in element ( m mod PCSI-RS 2 ) and zeros
elsewhere (where the first element is element 0).




                                                                                 ETSI
              Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 65 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                                             63                                                     ETSI TS 138 214 V15.2.0 (2018-07)


       Table 5.2.2.2.4-1: Codebook for 1-layer and 2-layer CSI reporting using antenna ports 3000 to
                                                2999+PCSI‑RS

    Layers

       υ =1                                                                           Wi (1), p(1) , p(2) ,i            = Wi1 , p(1) , p(2) ,i
                                                                                              1,1    1    1     2,1,1            1,1   1      1     2,1,1


                                                                                                                1       W 1                                                            
       υ=2                                       Wi (2), p(1) , p(2) ,i              (1)  (2)            =               i1,1 , p1(1) , p1(2) ,i2,1,1
                                                                                                                                                            Wi 2 , p(1) , p(2) ,i       
                                                     1,1       1       1    2,1,1 , p2 , p2 , i2,1,2
                                                                                                                 2                                               1,1   2   2   2,1,2   
                                                                                                                    L −1
                                                                                                                                                         
                                                                                      1                              vi1,1d + i pl(1) , i pl ,i ϕ l , i 
                                                                                                                                             (2)


                         where   Wi l , p(1) p(2) ,i               =                                           i =0                                      ,            l = 1, 2 ,
                                                                           2 L −1                              L −1                                      
                                                                           (p                           ) 
                                     1,1   l   , l    2 ,1,l
                                                                                                    (2) 2
                                                                                                                                   , i + L pl ,i + Lϕl ,i 
                                                                                                                     vi1,1d + i pl(1)
                                                                                       (1)                                                   (2)
                                                                                       l ,i   p     l ,i      
                                                                           i =0                                i =0                                      
                                           (1)                     (1)                                                                 (2)                  (2)
 and the mappings from i1 to i1,1 , p1 , and p2 and from i2 to i2,1,1 , i2,1,2 , p1 , and p2                                                                       are as described above, including
 the ranges of the constituent indices of i1 and i2 .



5.2.2.3            Reference signal (CSI-RS)
5.2.2.3.1               NZP CSI-RS
The UE can be configured with one or more NZP CSI-RS resource set configuration(s) as indicated by the higher layer
parameters CSI-ResourceConfig, and NZP-CSI-RS-ResourceSet. Each NZP CSI-RS resource set consists of K≥1 NZP
CSI-RS resource(s).

The following parameters for which the UE shall assume non-zero transmission power for CSI-RS resource are
configured via the higher layer parameter NZP-CSI-RS-Resource for each CSI-RS resource configuration:

   -    nzp-CSI-RS-ResourceId determines CSI-RS resource configuration identity.

   -    periodicityAndOffset defines the CSI-RS periodicity and slot offset for periodic/semi-persistent CSI-RS. All the
        CSI-RS resources within one set are configured with the same periodicity, while the slot offset can be same or
        different for different CSI-RS resources.

   -    CSI-RS-resourceMapping defines the number of ports, CDM-type, and OFDM symbol and subcarrier occupancy
        of the CSI-RS resource within a slot that are given in Subclause 7.4.1.5 of [4, TS 38.211].

   -    nrofPorts in CSI-RS-ResourceMapping defines the number of CSI-RS ports, where the allowable values are
        given in Subclause 7.4.1.5 of [4, TS 38.211].

   -    density in CSI-RS-ResourceMapping defines CSI-RS frequency density of each CSI-RS port per PRB, and CSI-
        RS PRB offset in case of the density value of 1/2, where the allowable values are given in Subclause 7.4.1.5 of
        [4, TS 38.211]. For density 1/2, the odd/even PRB allocation indicated in density is with respect to the common
        resource block grid.

   -    cdm-Type in CSI-RS-ResourceMapping defines CDM values and pattern, where the allowable values are given in
        Subclause 7.4.1.5 of [4, TS 38.211].

   -    powerControlOffset: which is the assumed ratio of PDSCH EPRE to NZP CSI-RS EPRE when UE derives CSI
        feedback and takes values in the range of [-8, 15] dB with 1 dB step size.

   -    powerControlOffsetSS: which is the assumed ratio of SS/PBCH block EPRE to NZP CSI-RS EPRE.

   -    scramblingID defines scrambling ID of CSI-RS with length of 10 bits.

   -    bwp-Id in CSI-ResourceConfig defines which bandwidth part the configured CSI-RS is located in.

   -    repetition in NZP-CSI-RS-ResourceSet is associated with a CSI-RS resource set and defines whether a repetition
        in conjunction with spatial domain transmission filter is on/off at gNB-side as described in Subclause 5.1.6.1.2.
        and can be configured only when the higher layer parameter reportQuantity associated with all the reporting
        settings linked with the CSI-RS resource set is set to 'cri-RSRP' or 'none'.



                                                                                                    ETSI
            Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 66 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                64                               ETSI TS 138 214 V15.2.0 (2018-07)


   -   qcl-InfoPeriodicCSI-RS contains a reference to a TCI-State indicating QCL source RS(s). If the TCI-State is
       configured with a reference to an RS with 'QCL-TypeD' association, that RS may be an SS/PBCH block located
       in the same or different CC/DL BWP or a CSI-RS resource configured as periodic located in the same or
       different CC/DL BWP.

   -   trs-Info in NZP-CSI-RS-ResourceSet is associated with a CSI-RS resource set and for which the UE can assume
       that the antenna port with the same port index of the configured NZP CSI-RS resources in the NZP-CSI-RS-
       ResourceSet is the same as described in Subclause 5.1.6.1.1 and can be configured only when the higher layer
       parameter reportQuantity associated with all the reporting settings linked with the CSI-RS resource set is
       unconfigured or set to 'none'.

All CSI-RS resources within one set are configured with same bwp-Id, same density and same nrofPorts, except for the
NZP CSI-RS resources used for interference measurement.

The bandwidth and initial CRB index of a CSI-RS resource within a BWP, as defined in Subclause 7.4.1.5 of [4, TS
38.211], are determined based on the higher layer parameters nrofRBs and startingRB, respectively, within the CSI-
FrequencyOccupation IE configured by the higher layer parameter freqBand within the CSI-RS-ResourceMapping IE.
Both nrofRBs and startingRB are configured as integer multiples of 4 RBs, and the reference point for startingRB is
CRB 0 on the common resource block grid. If ‫ܰ < ܤܴ݃݊݅ݐݎܽݐݏ‬஻ௐ௉         ௦௧௔௥௧ , the UE shall assume that the initial CRB index of
the CSI-RS resource is ܰ௜௡௜௧௜௔௟ ோ஻ = ܰ஻ௐ௉௦௧௔௥௧ , otherwise ܰ
                                                            ௜௡௜௧௜௔௟ ோ஻ = ‫ ܤܴ݃݊݅ݐݎܽݐݏ‬. If ݊‫ܰ > ݏܤܴ݂݋ݎ‬஻ௐ௉ + ܰ஻ௐ௉ −
                                                                                                           ௦௜௭௘      ௦௧௔௥௧
ܰ௜௡௜௧௜௔௟ ோ஻ , the UE shall assume that the bandwidth of the CSI-RS resource is ܰ஼ௌூିோௌ = ܰ஻ௐ௉ + ܰ஻ௐ௉ − ܰ௜௡௜௧௜௔௟ ோ஻ ,
                                                                                       ஻ௐ        ௦௜௭௘       ௦௧௔௥௧
               ஻ௐ
otherwise ܰ஼ௌூିோௌ    = ݊‫ݏܤܴ݂݋ݎ‬. In all cases, the UE shall expect that ܰ஼ௌூିோௌ ஻ௐ    ≥ min(24, ܰ஻ௐ௉
                                                                                                  ௦௜௭௘ ).

5.2.2.4              Channel State Information – Interference Measurement (CSI-IM)
The UE can be configured with one or more CSI-IM resource set configuration(s) as indicated by the higher layer
parameter CSI-IM-ResourceSet. Each CSI-IM resource set consists of K≥1 CSI-IM resource(s).

The following parameters are configured via higher layer parameter CSI-IM-Resource for each CSI-IM resource
configuration:

   -   csi-IM-ResourceId determines CSI-IM resource configuration identity

   -   subcarrierLocation-p0 or subcarrierLocation-p1 defines subcarrier occupancy of the CSI-IM resource within a
       slot for csi-IM-ResourceElementPattern set to 'pattern0' or 'pattern1', respectively.

   -   symbolLocation-p0 or subcarrierLocation-p1 defines OFDM symbol location of the CSI-IM resource within a
       slot for csi-IM-ResourceElementPattern set to 'pattern0' or 'pattern1', respectively.

   -   periodicityAndOffset defines the CSI-IM periodicity and slot offset for periodic/semi-persistent CSI-IM.

   -   freqBand includes parameters to enable configuration of frequency-occupancy of CSI-IM

In each of the PRBs configured by freqBand, the UE shall assume each CSI-IM resource is located in,

   -   resource elements (k CSI − IM , l CSI − IM ) , (k CSI − IM , l CSI − IM + 1) , (k CSI − IM + 1, l CSI − IM ) and
       (k CSI − IM   + 1, l CSI − IM + 1) , if csi-IM-ResourceElementPattern is set to 'pattern0',

   -   resource elements (k CSI − IM , l CSI − IM ) , (k CSI − IM + 1, l CSI − IM ) , (k CSI − IM + 2, l CSI − IM ) and (k CSI − IM + 3, l CSI − IM )
       if csi-IM-ResourceElementPattern is set to 'pattern1',

where k CSI − IM and lCSI − IM are the configured frequency-domain location and time-domain location, respectively, given
by the higher layer parameters in the above list.

5.2.3          CSI reporting using PUSCH
A UE shall perform aperiodic CSI reporting using PUSCH on serving cell c upon successful decoding.
An aperiodic CSI report carried on the PUSCH supports wideband, and sub-band frequency granularities. An aperiodic
CSI report carried on the PUSCH supports Type I and Type II CSI.

A UE shall perform semi-persistent CSI reporting on the PUSCH upon successful decoding of a DCI format 0_1 which
activates a semi-persistent CSI trigger state. DCI format 0_1 contains a CSI request field which indicates the semi-
persistent CSI trigger state to activate or deactivate. Semi-persistent CSI reporting on the PUSCH supports Type I and



                                                                       ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 67 of 96

3GPP TS 38.214 version 15.2.0 Release 15                     65                        ETSI TS 138 214 V15.2.0 (2018-07)


Type II CSI with wideband, and sub-band frequency granularities. The PUSCH resources and MCS shall be allocated
semi-persistently by an uplink DCI.

CSI reporting on PUSCH can be multiplexed with uplink data on PUSCH. CSI reporting on PUSCH can also be
performed without any multiplexing with uplink data from the UE.

Type I CSI feedback is supported for CSI Reporting on PUSCH. Type I sub-band CSI is supported for CSI Reporting
on the PUSCH. Type II CSI is supported for CSI Reporting on the PUSCH.

For Type I and Type II CSI feedback on PUSCH, a CSI report comprises of two parts. Part 1 is used to identify the
number of information bits in Part 2. Part 1 shall be transmitted in its entirety before Part 2 and may be used to identify
the number of information bits in Part 2.

   -   For Type I CSI feedback, Part 1 contains RI (if reported), CRI (if reported), CQI for the first codeword. Part 2
       contains PMI and contains the CQI for the second codeword when RI>4.

   -   For Type II CSI feedback, Part 1 has a fixed payload size and contains RI, CQI, and an indication of the number
       of non-zero wideband amplitude coefficients per layer for the Type II CSI (see sub-clause 5.2.2). The fields of
       Part 1 – RI, CQI, and the indication of the number of non-zero wideband amplitude coefficients for each layer –
       are separately encoded. Part 2 contains the PMI of the Type II CSI. Part 1 and 2 are separately encoded.

A Type II CSI report that is carried on the PUSCH shall be computed independently from any Type II CSI report that is
carried on the PUCCH formats 1, 3, or 4 (see sub-clause 5.2.4 and 5.2.2).

When the higher layer parameter reportQuantity is configured with one of the values 'cri-RSRP' or 'ssb-Index-RSRP',
the CSI feedback consists of a single part.

For both Type I and Type II reports configured for PUCCH but transmitted on PUSCH, the encoding scheme follows
that of PUCCH as described in Subclause 5.2.4.

When CSI reporting on PUSCH comprises two parts, the UE may omit a portion of the Part 2 CSI. Omission of Part 2
CSI is according to the priority order shown in Table 5.2.3-1, where N Rep is the number of CSI reports in one slot.
Priority 0 is the highest priority and priority 2N Rep is the lowest priority and the CSI report numbers correspond to the
order of the associated Prii,CSI(y,k,c,s) value as defined in Subclause 5.2.5. When omitting Part 2 CSI information for a
particular priority level, the UE shall omit all of the information at that priority level.

                              Table 5.2.3-1: Priority reporting levels for Part 2 CSI

                                                      Priority 0:
                                     Part 2 wideband CSI for CSI reports 1 to N Rep
                                                       Priority 1:
                                  Part 2 subband CSI of even subbands for CSI report 1
                                                       Priority 2:
                                  Part 2 subband CSI of odd subbands for CSI report 1
                                                       Priority 3:
                                  Part 2 subband CSI of even subbands for CSI report 2
                                                       Priority 4:
                                  Part 2 subband CSI of odd subbands for CSI report 2

                                                              ⁞
                                                    Priority 2 N Rep − 1 :
                                Part 2 subband CSI of even subbands for CSI report N Rep
                                                     Priority 2N Rep :
                                Part 2 subband CSI of odd subbands for CSI report N Rep


When the UE is scheduled to transmit a transport block on PUSCH multiplexed with a CSI report, Part 2 CSI is omitted
only when the UCI code rate for transmitting all of Part 2 would be greater than a threshold code rate cT , where




                                                            ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 68 of 96

3GPP TS 38.214 version 15.2.0 Release 15                        66                         ETSI TS 138 214 V15.2.0 (2018-07)


                                                             cMCS
                                                      cT =
                                                             βoffset
                                                              CSI-2



   -   cMCS is the target PUSCH code rate from Table 6.1.4.1-1.

   -   β offset
         CSI-2
                is the CSI offset value from Table 9.3-2 of [6, TS 38.213].

Part 2 CSI is omitted level by level, beginning with the lowest priority level until the lowest priority level is reached
which causes the UCI code rate to be less than or equal to cT .

When part 2 CSI is transmitted on PUSCH with no transport block, lower priority bits are omitted until Part 2 CSI code
rate is below a threshold code rate cT lower than one, where

                                                             CSI − part1
                                                           β offset
                                                    cT =     CSI − part2
                                                                           ⋅ rCSI −1
                                                           β offset

         CSI − part1       CSI − part2
   -   β offset      and β offset      are the CSI offset value from Table 9.3-2 of [6, TS 38.213].

   -   [ rCSI−1 is based on the code rate calculated at UE or signaled in DCI.]

If the UE is in an active semi-persistent CSI reporting configuration on PUSCH, the CSI reporting is suspended when
either the downlink BWP or the uplink BWP is changed. A re-activation command is required to enables the semi-
persistent CSI reporting.

5.2.4         CSI reporting using PUCCH
A UE is semi-statically configured by higher layers to perform periodic CSI Reporting on the PUCCH. A UE can be
configured by higher layers for multiple periodic CSI Reports corresponding to one or more higher layer configured
CSI Reporting Setting Indications, where the associated CSI Measurement Links and CSI Resource Settings are higher
layer configured. Periodic CSI reporting on PUCCH formats 2, 3, 4 supports Type I CSI with wideband granularity.

A UE shall perform semi-persistent CSI reporting on the PUCCH applied starting from slot n + 3ܰ௦௟௢௧       + 1 after
                                                                                                         ௦௨௕௙௥௔௠௘   ,µ




the HARQ-ACK corresponding to the PDSCH carrying the selection command [10, TS 38.321] is transmitted in slot n.
The selection command will contain one or more Reporting Setting Indications where the associated CSI Measurement
Links and CSI Resource Settings are configured. Semi-persistent CSI reporting on the PUCCH supports Type I CSI.
Semi-persistent CSI reporting on the PUCCH format 2 supports Type I CSI with wideband frequency granularity. Semi-
persistent CSI reporting on PUCCH formats 3 or 4 supports Type I Sub-band CSI and Type II CSI with wideband
frequency granularity.

When the PUCCH carry Type I CSI with wideband frequency granularity, the CSI payload carried by the PUCCH
format 2 and PUCCH formats 3, or 4 are identical and the same irrespective of RI (if reported), CRI (if reported). For
type I CSI sub-band reporting on PUCCH formats 3, or 4, the payload is split into two parts. The first part contains RI
(if reported), CRI (if reported), CQI for the first codeword. The second part contains PMI and contains the CQI for the
second codeword when RI > 4.

A semi-persistent report carried on the PUCCH formats 3 or 4 supports Type II CSI feedback, but only Part 1 of Type II
CSI feedback (See sub-clause 5.2.2 and 5.2.3). Supporting Type II CSI reporting on the PUCCH formats 3 or 4 is a UE
capability. A Type II CSI report (Part 1 only) carried on PUCCH formats 3 or 4 shall be calculated independently of
any Type II CSI reports carried on the PUSCH (see sub-clause 5.2.3).

When the UE is configured with CSI Reporting on PUCCH formats 2, 3 or 4, each PUCCH resource is configured for
each candidate UL BWP.

If the UE is in an active semi-persistent CSI reporting configuration on PUCCH, and has not received a deactivation
command, the CSI reporting takes place when the BWP in which the reporting is configured to take place is the active
BWP, otherwise the CSI reporting is suspended.

A UE is not expected to report CSI with a payload size larger than 115 bits when configured with PUCCH format 4.




                                                               ETSI
            Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 69 of 96

3GPP TS 38.214 version 15.2.0 Release 15                        67                          ETSI TS 138 214 V15.2.0 (2018-07)


5.2.5          Priority rules for CSI reports
CSI reports are associated with a priority value Pri௜஼ௌூ ሺ‫ݕ‬, ݇ , ܿ , ‫ݏ‬ሻ = 2 ∙ ܰ௖௘௟௟௦ ∙ ‫ܯ‬௦ ∙ ‫ ݕ‬+ ܰ௖௘௟௟௦ ∙ ‫ܯ‬௦ ∙ ݇ + ‫ܯ‬௦ ∙ ܿ + ‫ݏ‬
where

   -    y = 0 for aperiodic CSI reports to be carried on PUSCH y = 1 for semi-persistent CSI reports to be carried on
       PUSCH, y = 2 for semi-persistent CSI reports to be carried on PUCCH and y = 3 for periodic CSI reports to be
       carried on PUCCH;

   -    k = 0 for CSI reports carrying L1-RSRP and k = 1 for CSI reports not carrying L1-RSRP;

   -   c is the serving cell index and ܰ௖௘௟௟௦ is the value of the higher layer parameter maxNrofServingCells;

   -   s is the reportConfigID and M s is the value of the higher layer parameter maxNrofCSI-ReportConfigurations.

A first CSI report is said to have priority over second CSI report if the associated Pri iCSI ( y, k , c, s ) value is lower for the
first report than for the second report.

Two CSI reports are said to collide if the time occupancy of the physical channels scheduled to carry the CSI reports
overlap in at least one OFDM symbol and are transmitted on the same carrier. When a UE is configured to transmit two
colliding CSI reports, the following rules apply (for CSI reports transmitted on PUSCH, as described in Subclause
5.2.3; for CSI reports transmitted on PUCCH, as described in Subclause 5.2.4):

   -   The CSI report with higher Pri iCSI ( y, k , c, s ) value shall not be sent by the UE.

If a semi-persistent CSI report to be carried on PUSCH collides with PUSCH data transmission, when the starting
symbols between the two channels are aligned, the CSI report shall not be transmitted by the UE.

5.3            UE PDSCH processing procedure time
If the first uplink symbol of the physical channel which carries the HARQ-ACK information, as defined by the assigned
HARQ-ACK timing K1 and the PUSCH or PUCCH resource to be used and including the effect of the timing advance,
starts no earlier than at symbol L1 then the UE shall provide a valid HARQ-ACK message, where L1 is defined as the
                                                         (
next uplink symbol with its CP starting after Tproc,1 = ( N1 + d1,1 + d1,2 )(2048 + 144) ⋅ κ 2
                                                                                                −μ
                                                                                                     ) ⋅T
                                                                                                        C   after the end of the last
symbol of the PDSCH carrying the TB being acknowledged.

   -   N1 is based on µ of table 5.3-1 and table 5.3-2 for UE processing capability 1 and 2 respectively, where µ
       corresponds to the one of (µ PDCCH, µ PDSCH, µ UL) resulting with the largest Tproc,1, where the µ PDCCH corresponds to
       the subcarrier spacing of the PDCCH scheduling the PDSCH, the µ PDSCH corresponds to the subcarrier spacing of
       the scheduled PDSCH, and µ UL corresponds to the subcarrier spacing of the uplink channel with which the
       HARQ-ACK is to be transmitted, and κ is defined in subclause 4.41 of [4, TS 38.211].

   -   If HARQ-ACK is transmitted on PUCCH, then d1,1 = 0,

   -   If HARQ-ACK is transmitted on PUSCH, then d1,1 = 1.

   -   If the UE is configured with multiple active component carriers, the first uplink symbol which carries the
       HARQ-ACK information further includes the effect of timing difference between the component carriers as
       given in [11, TS 38.133].

   -   If the PDSCH is mapping type A as given in subclause 7.4.1.1 of [4, TS 38.211], and the last symbol of PDSCH
       is on the i-th symbol of the slot where i < 7, then d1,2 = 7 - i,

   -   For UE processing capability 1: If the PDSCH is mapping type B as given in subclause 7.4.1.1 of [4, TS 38.211],
       and

       -   if the number of PDSCH symbols allocated is 4, then d1,2 = 3

       -   if the number of PDSCH symbols allocated is 2, thend1,2 = 3+d, where d is the number of overlapping
           symbols of the scheduling PDCCH and the scheduled PDSCH.




                                                               ETSI
             Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 70 of 96

3GPP TS 38.214 version 15.2.0 Release 15                       68                         ETSI TS 138 214 V15.2.0 (2018-07)


   -   For UE processing capability 2: If the PDSCH is mapping type B as given in subclause 7.4.1.1 of [4, TS 38.211],
       if the number of PDSCH symbols allocated is 2 or 4, then d1,2 is the number of overlapping symbols of the
       scheduling PDCCH and the scheduled PDSCH..

   -   For UE processing capability 2 with scheduling limitation when µ = 1, if the scheduled RB allocation exceeds
       136 RBs, the UE defaults to capability 1 processing time.

Otherwise the UE may not provide a valid HARQ-ACK corresponding to the scheduled PDSCH. The value of Tproc,1 is
used both in the case of normal and extended cyclic prefix.

                    Table 5.3-1: PDSCH processing time for PDSCH processing capability 1

                                                 PDSCH decoding time N1 [symbols]
                             dmrs-AdditionalPosition = pos0 in       dmrs-AdditionalPosition ≠ pos0 in
             μ               DMRS-DownlinkConfig in either of        DMRS-DownlinkConfig in either of
                                dmrs-DownlinkForPDSCH-                   dmrs-DownlinkForPDSCH-
                                  MappingTypeA, dmrs-                      MappingTypeA, dmrs-
                            DownlinkForPDSCH-MappingTypeB           DownlinkForPDSCH-MappingTypeB
             0                               8                                      13
             1                              10                                      13
             2                              17                                      20
             3                              20                                      24


                    Table 5.3-2: PDSCH processing time for PDSCH processing capability 2

                                              PDSCH decoding time N1 [symbols]
                       dmrs-AdditionalPosition = pos0 in           dmrs-AdditionalPosition ≠ pos0 in
        μ              DMRS-DownlinkConfig in either of            DMRS-DownlinkConfig in either of
                    dmrs-DownlinkForPDSCH-MappingTypeA,         dmrs-DownlinkForPDSCH-MappingTypeA,
                    dmrs-DownlinkForPDSCH-MappingTypeB          dmrs-DownlinkForPDSCH-MappingTypeB
         0                              3                                        [13]
         1                             4.5                                       [13]
         2                  9 for frequency range 1                              [20]



5.4              UE CSI computation time
When the CSI request field on a DCI triggers a CSI report(s) on PUSCH, the UE shall provide valid CSI report(s),

   -   if the first uplink symbol to carry the corresponding CSI report(s) including the effect of the timing advance,
       starts no earlier than at symbol Zref , and

   -   if the first uplink symbol to carry the corresponding CSI report including the effect of the timing advance, starts
       no earlier than at symbol Z'ref,

where Zref is defined as the next uplink symbol with its CP starting after   ( ( Z + d ) (2048 +144) ⋅κ2 ) ⋅T
                                                                                                        −μ
                                                                                                               C   after the end
of the last symbol of the PDCCH triggering the CSI report, and where Z'ref, is defined as the next uplink symbol with its
CP starting after    (( Z + d ) ⋅ (2048 +144) ⋅κ 2 ) ⋅T after the end of the last symbol in time of: the last symbol of
                        '                       −μ
                                                      C

aperiodic CSI-RS resource for channel measurements, the last symbol of aperiodic CSI-IM used for interference
measurements, and the last symbol of aperiodic NZP CSI-RS for interference measurement, when aperiodic CSI-RS is
used for channel measurement for triggered CSI report n,

When the CSI request field on a DCI triggers a CSI report(s) on PUSCH, if the first uplink symbol to carry the
corresponding CSI report(s) including the effect of the timing advance, starts no earlier than at symbol Zref,

   -   the UE may ignore the scheduling DCI if no HARQ-ACK or transport block is multiplexed on the PUSCH, or

   -   the UE drops the CSI for the triggered CSI reports if either HARQ-ACK or transport block is multiplexed on the
       PUSCH,

When the CSI request field on a DCI triggers a CSI report(s) on PUSCH, if the first uplink symbol to carry the
corresponding CSI report including the effect of the timing advance, starts no earlier than at symbol Z'ref,




                                                              ETSI
                  Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 71 of 96

3GPP TS 38.214 version 15.2.0 Release 15                      69                       ETSI TS 138 214 V15.2.0 (2018-07)


    -   the UE may ignore the scheduling DCI if the number of triggered reports is one and no HARQ-ACK or transport
        block is multiplexed on the PUSCH

    -   Otherwise, the UE is not required to update the CSI for the triggered CSI report n.

Z and Z' are defined as:

ܼ = ௠ୀ଴maxெିଵ(ܼ௠ ) and ܼ′ = ௠ୀ଴maxெିଵ(ܼ′௠ ), where M is the number of updated CSI report(s) according to Subclause
5.2.1.6, (ܼ௠ , ܼ௠ᇱ ) corresponds to the m-th requested CSI report and is defined as
            ,…,                      ,…,




    - (ܼଵ , ܼଵᇱ ) of the table 5.4-1 if the CSI is triggered without a PUSCH with either transport block or HARQ-ACK or
        both when L = 0 CPUs are occupied (according to Subclause 5.2.1.6) and the CSI to be transmitted corresponds
        to wideband frequency-granularity where the CSI corresponds to at most 4 CSI-RS ports in a single resource
        without CRI report and where CodebookType is set to 'TypeI-SinglePanel' or where reportQuantity is set to 'cri-
        RI-CQI', or

    -   (ܼଵ , ܼଵᇱ) of the table 5.4-2 if the CSI is triggered without a PUSCH with either a transport block or HARQ-ACK
        or both and the CSI to be transmitted corresponds to wideband frequency-granularity where the CSI corresponds
        to at most 4 CSI-RS ports in a single resource without CRI report and where CodebookType is set to 'TypeI-
        SinglePanel' or where reportQuantity is set to 'cri-RI-CQI', or

    -   If reportQuantity is set to 'cri-RSRP' or 'ssb-Index-RSRP', ܼ′௠ is according to UE reported capability and ܼ௠ is
        FFS, or

    -   (ܼଶ, ܼଶᇱ) of table 5.4-2 otherwise.
    -   µ of table 5.4-1 and table 5.4-2 corresponds to the min (µ PDCCH, µ CSI-RS, µ UL) where the µ PDCCH corresponds to
        the subcarrier spacing of the PDCCH with which the DCI was transmitted and µ UL corresponds to the subcarrier
        spacing of the PUSCH with which the CSI report is to be transmitted and µ CSI-RS corresponds to the minimum
        subcarrier spacing of the aperiodic CSI-RS triggered by the DCI

    -   d = 0 if the CSI is not multiplexed with a PUSCH with either a transport block or HARQ-ACK of both. If CSI is
        multiplexed with a PUSCH with either a transport block or HARQ-ACK of both, d = 2 for µ = 0,1, d = 3 for µ =
        2 and d = 3 for µ = 4

                                 Table 5.4-1: CSI computation delay requirement 1

                                   μ                         Z1 [symbols]
                                                    Z1                        Z'1
                                    0            [9 or 10]                  [7 or 8]
                                    1               13                         11
                                    2               25                         21
                                    3               43                         36


                                 Table 5.4-2: CSI computation delay requirement 2

        μ                        Z1 [symbols]                                          Z2 [symbols]
                           Z1                      Z'1                        Z2                         Z'2
        0                  22                      16                         40                          37
        1                  33                      30                         72                          69
        2                  44                      42                        141                         140
        3                  97                      85                        152                         140




6                  Physical uplink shared channel related procedure
6.1                UE procedure for transmitting the physical uplink shared
                   channel
PUSCH transmission(s) can be dynamically scheduled by an UL grant in a DCI, or semi-statically configured to operate
according to Subclause 6.1.2.3 and according to Subclause 5.8.2 of [10, TS 38.321] upon the reception of higher layer
parameter of configuredGrantConfig including rrc-ConfiguredUplinkGrant without the detection of an UL grant in a



                                                             ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 72 of 96

3GPP TS 38.214 version 15.2.0 Release 15                  70                       ETSI TS 138 214 V15.2.0 (2018-07)


DCI, or configurdGrantConfig not including rrc-ConfiguredUplinkGrant semi-persistently scheduled by an UL grant in
a DCI after the reception of higher layer parameter configurdGrantConfig not including rrc-ConfiguredUplinkGrant.

A UE shall upon detection of a PDCCH with a configured DCI format 0_0 or 0_1 transmit the corresponding PUSCH as
indicated by that DCI. For any two HARQ process IDs in a given cell, if the UE is scheduled to start a PUSCH
transmission in symbol j by a PDCCH in symbol i, the UE is not expected to be scheduled to transmit a PUSCH starting
earlier than symbol j by a PDCCH starting later than symbol i.

For PUSCH scheduled by DCI format 0_0 on a cell, the UE shall transmit PUSCH according to the spatial relation, if
applicable, corresponding to the PUCCH resource with the lowest ID within the active UL BWP of the cell, as
described in sub-clause 9.2.1 of [6, TS 38.213].

For uplink, 16 HARQ processes per cell is supported by the UE.

6.1.1        Transmission schemes
Two transmission schemes are supported for PUSCH: codebook based transmission and non-codebook based
transmission. The UE is configured with codebook based transmission when the higher layer parameter txConfig in
PUSCH-Config is set to 'codebook', the UE is configured non-codebook based transmission when the higher layer
parameter txConfig is set to 'nonCodebook'. If the higher layer parameter txConfig is not configured, the PUSCH
transmission is based on one PUSCH antenna port, which is triggered by DCI format 0_0.

6.1.1.1          Codebook based UL transmission
For codebook based transmission, if PUSCH is scheduled by DCI format 0_1, the UE determines its PUSCH
transmission precoder based on SRI, TPMI and the transmission rank from the DCI, given by DCI fields of SRS
resource indicator and Precoding information and number of layers in subclause 7.3.1.1.2 of [TS 38.212], where the
TPMI is used to indicate the precoder to be applied over the antenna ports {0…ν-1} and that corresponds to the SRS
resource selected by the SRI when multiple SRS resources are configured, or if a single SRS resource is configured
TPMI is used to indicate the precoder to be applied over the antenna ports {0…ν-1} and that corresponds to the SRS
resource. The transmission precoder is selected from the uplink codebook that has a number of antenna ports equal to
higher layer parameter nrofSRS-Ports in SRS-Config, as defined in Subclause 6.3.1.5 of [4, TS 38.211]. When the UE is
configured with the higher layer parameter txConfig set to 'codebook', the UE is configured with at least one SRS
resource. The indicated SRI in slot n is associated with the most recent transmission of SRS resource identified by the
SRI, where the SRS resource is prior to the PDCCH carrying the SRI before slot n.

For codebook based transmission, the UE determines its codebook subsets based on TPMI and upon the reception of
higher layer parameter codebookSubset in PUSCH-Config which may be configured with
'fullAndPartialAndNonCoherent', or 'partialAndNonCoherent' , or 'nonCoherent' depending on the UE capability. The
maximum transmission rank may be configured by the higher parameter maxRank in PUSCH-Config .

A UE reporting its UE capability of 'partialAndNonCoherent' transmission shall not expect to be configured by
codebookSubset with 'fullAndPartialAndNonCoherent'.

A UE reporting its UE capability of 'Non-Coherent' transmission shall not expect to be configured by codebookSubset
with 'fullAndPartialAndNonCoherent' or with 'partialAndNonCoherent '.

A UE shall not expect to be configured with the higher layer parameter codebookSubset set to 'partialAndNonCoherent'
when higher layer parameter nrofSRS-Ports in an SRS-ResourceSet with usage set to 'codeBook' indicates that two SRS
antenna ports are configured.

For codebook based transmission, the UE may be configured with a single SRS-ResourceSet set to 'codeBook' and only
one SRS resource can be indicated based on the SRI from within the SRS resource set. The maximum number of
configured SRS resources for codebook based transmission is 2. If aperiodic SRS is configured for a UE, the SRS
request field in DCI triggers the transmission of aperiodidc SRS resources.

When multiple SRS resources are configured by SRS-ResourceSet with usage set to 'codeBook', the UE shall expect that
higher layer parameters nrofSRS-Ports in SRS-ResourceSet in SRS-ResourceSet shall be configured with the same value
for all these SRS resources.

6.1.1.2          Non-Codebook based UL transmission
For non-codebook based transmission, the UE can determine its PUSCH precoder and transmission rank based on the
wideband SRI when multiple SRS resources are configured, where the SRI is given by the SRS resource indicator in



                                                         ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 73 of 96

3GPP TS 38.214 version 15.2.0 Release 15                     71                         ETSI TS 138 214 V15.2.0 (2018-07)


DCI according to subclause 7.3.1.1.2 of [5, 38.212], or the SRI is given by srs-ResourceIndicator according to
subclause 6.1.2.3. The UE shall use one or multiple SRS resources for SRS transmission, where the number of SRS
resources which can be configured to the UE for simultaneously transmission in the same RBs is a UE capability. Only
one SRS port for each SRS resource is configured. Only one SRS resource set can be configured with higher layer
parameter usage in SRS-ResourceSet set to 'nonCodebook'. The maximum number of SRS resources that can be
configured for non-codebook based uplink transmission is 4. The indicated SRI in slot n is associated with the most
recent transmission of SRS resource identified by the SRI, where the SRS resource is prior to the PDCCH carrying the
SRI before slot n.

For non-codebook based transmission, the UE can calculate the precoder used for the transmission of precoded SRS
based on measurement of an associated NZP CSI-RS resource. A UE can be configured with only one NZP CSI-RS
resource for the SRS resource set with higher layer parameter usage in SRS-ResourceSet set to 'nonCodebook'.

   -   If aperiodic SRS resource set is configured, the associated NZP-CSI-RS for UL channel measurement is
       indicated via SRS request field in DCI format 0_1 and 1_1, where AperiodicSRS-ResourceTrigger (indicating
       the association among aperiodic SRS triggering state), triggered SRS resource(s) srs-ResourceSetId, csi-RS
       (indicating the associated NZP-CSI-RS-ResourceId for UL channel measurement) are higher layer configured in
       SRS-ResourceSet. A UE is not expected to update the SRS precoding information if the gap from the last symbol
       of the reception of the aperiodic NZP-CSI-RS resource and the first symbol of the aperiodic SRS transmission is
       less than 42 OFDM symbols.

   -   If the UE configured with aperiodic SRS associated with aperiodic NZP CSI-RS resource, the presence of the
       associated CSI-RS is indicated by the SRS request field if the value of the SRS request field is not '00' as in
       Table 7.3.1.1.2-24 of [5, TS 38.212]. The CSI-RS is located in the same slot as the SRS request field, while any
       of the tci-States for aperiodic CSI-RS shall not be configured with 'QCL-Type-D'.

   -   If periodic or semi-persistent SRS resource set is configured, the NZP-CSI-RS-ResourceConfigID for
       measurement is indicated via higher layer parameter associatedCSI-RS in SRS-ResourceSet.

The UE shall perform one-to-one mapping from the indicated SRI(s) to the indicated DM-RS ports(s) in the DCI format
0_1 in increasing order.

For non-codebook based transmission, the UE does not expect to be configured with both spatialRelationInfo for SRS
resource and associatedCSI-RS in SRS-Config for SRS resource set.

For non-codebook based transmission, the UE can be scheduled with DCI format 0_1 when at least one SRS resource is
configured in SRS-ResourceSet with usage set to 'nonCodebook'.

6.1.2         Resource allocation
6.1.2.1           Resource allocation in time domain
When the UE is scheduled to transmit a transport block and no CSI report, or the UE is scheduled to transmit a transport
block and a CSI report on PUSCH by a DCI, the Time domain resource assignment field value m of the DCI provides a
row index m + 1 to an allocated table. The determination of the used resource allocation table is defined in sub-clause
6.1.2.1.1. The indexed row defines the slot offset K2, the start and length indicator SLIV, or directly the start symbol S and
the allocation length L, and the PUSCH mapping type to be applied in the PUSCH transmission.

When the UE is scheduled to transmit a PUSCH with no transport block and with a CSI report by a CSI request field on
a DCI, the Time-domain resource assignment field value m of the DCI provides a row index m + 1 to an allocated table.
The determination of the applied resource allocation table is defined in sub-clause 6.1.2.1.1. The indexed row defines the
start and length indicator SLIV, or directly the start symbol S and the allocation length L, and the PUSCH mapping type
to be applied in the PUSCH transmission and K2 is determined based on the corresponding list entries
Y j , j = 0,..., N Rep − 1 of the higher layer parameter reportSlotConfig in CSI-ReportConfig for the N Rep triggered CSI
Reporting Settings. The ith codepoint of K2 s determined as K 2 = max Y j where Y j (i ) is the ith codepoint of Y j .
                                                                       j


                                                                                       2 μ PUSCH   
   -   The slot where the UE shall transmit the PUSCH is determined by K2 as n ⋅                    + K2   where n is the slot
                                                                                    
                                                                                       2 μ PDCCH   
                                                                                                    
       with the scheduling DCI, K2 is based on the numerology of PUSCH, and μ PUSCH and μ PDCCH are the subcarrier
       spacing configurations for PUSCH and PDCCH, respectively, and




                                                            ETSI
            Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 74 of 96

3GPP TS 38.214 version 15.2.0 Release 15                         72                     ETSI TS 138 214 V15.2.0 (2018-07)


   -   The starting symbol S relative to the start of the slot, and the number of consecutive symbols L counting from the
       symbol S allocated for the PUSCH are determined from the start and length indicator SLIV of the indexed row:

              if ( L − 1) ≤ 7 then

                     SLIV = 14 ⋅ ( L − 1) + S

              else

                     SLIV = 14 ⋅ (14 − L + 1) + (14 − 1 − S )

           where 0 < L ≤ 14 − S , and

   -   The PUSCH mapping type is set to Type A or Type B as defined in Subclause 6.4.1.1.3 of [4, TS 38.211] as
       given by the indexed row.

The UE shall consider the S and L combinations defined in table 6.1.2.1-1 as valid PUSCH allocations

                                       Table 6.1.2.1-1: Valid S and L combinations

    PUSCH                             Normal cyclic prefix                             Extended cyclic prefix
  mapping type              S              L               S+L                 S            L                 S+L
    Type A                  0           {4,…,14}         {4,…,14}              0         {4,…,12}          {4,…,12}
    Type B               {0,…,13}       {1,…,14}         {1,…,14}           {0,…,12}     {1,…,12}          {1,…,12}


When the UE is configured with aggregationFactorUL > 1, the same symbol allocation is applied across the
aggregationFactorUL consecutive slots and the PUSCH is limited to a single transmission layer. The UE shall repeat
the TB across the aggregationFactorUL consecutive slots applying the same symbol allocation in each slot. The
redundancy version to be applied on the nth transmission occasion of the TB is determined according to table 6.1.2.1-2.

                      Table 6.1.2.1-2: Redundancy version when aggregationFactorUL > 1

 rvid indicated by the DCI                          rvid to be applied to nth transmission occasion
  scheduling the PUSCH               n mod 4 = 0             n mod 4 = 1          n mod 4 = 2       n mod 4 = 3
              0                          0                       2                    3                 1
              2                          2                       3                    1                 0
              3                          3                       1                    0                 2
              1                          1                       0                    2                 3


If the UE procedure for determining slot configuration, as defined in subclause 11.1 of [6, TS 38.213], determines
symbols of a slot allocated for PUSCH as downlink symbols, the transmission on that slot is omitted for multi-slot
PUSCH transmission.

6.1.2.1.1               Determination of the resource allocation table to be used for PUSCH
Table 6.1.2.1.1-1 defines which PUSCH time domain resource allocation configuration to apply. Either a default
PUSCH time domain allocation A according to table 6.1.2.1.1-2, is applied, or the higher layer configured pusch-
AllocationList in either pusch-ConfigCommon or pusch-Config is applied.

Table 6.1.2.1.1-4 defines the subcarrier spacing specific values j. j is used in determination of ‫ܭ‬ଶ in conjunction to
table 6.1.2.1.1-2, for normal CP or table 6.1.2.1.1.-3 for extended CP, where µ௉௎ௌ஼ு is the subcarrier spacing
configurations for PUSCH.

Table 6.1.2.1.1-5 defines the additional subcarrier spacing specific slot delay value for the first transmission of for
MSG3 scheduled by the RAR. When the UE transmits a MSG3 scheduled by RAR, the Δ value specific to MSG3
subcarrier spacing µ PUSCH is applied in addition to the K2 value.




                                                                ETSI
          Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 75 of 96

3GPP TS 38.214 version 15.2.0 Release 15               73                      ETSI TS 138 214 V15.2.0 (2018-07)


                  Table 6.1.2.1.1-1: Applicable PUSCH time domain resource allocation

      RNTI           PDCCH search             pusch-          pusch-Config       PUSCH time domain resource
                        space            ConfigCommon        includes pusch-         allocation to apply
                                         includes pusch-      AllocationList
                                          AllocationList
  PUSCH scheduled by MAC RAR as                 No                  -                       Default A
  described in subclause 8.2 of [6, TS         Yes                               pusch-AllocationList provided in
                38.213]                                                              pusch-ConfigCommon
   C-RNTI, TC-         Any common               No                  -                       Default A
      RNTI             search space             Yes                              pusch-AllocationList provided in
                      associated with                                                pusch-ConfigCommon
                       CORESET 0
   C-RNTI, CS-         Any common               No                 No                       Default A
      RNTI           search space not           Yes                No            pusch-AllocationList provided in
                      associated with                                                pusch-ConfigCommon
                       CORESET 0,            No/Yes               Yes            pusch-AllocationList provided in
                                                                                          pusch-Config
                    UE specific search
                         space


           Table 6.1.2.1.1-2: Default PUSCH time domain resource allocation A for normal CP

                Row index          PUSCH               ࡷ૛                S                L
                                 mapping type
                     1             Type A                j                0               14
                     2             Type A                j                0               12
                     3             Type A                j                0               10
                     4             Type B                j                2               10
                     5             Type B                j                4               10
                     6             Type B                j                4               8
                     7             Type B                j                4               6
                     8             Type A              j+1                0               14
                     9             Type A              j+1                0               12
                     10            Type A              j+1                0               10
                     11            Type A              j+2                0               14
                     12            Type A              j+2                0               12
                     13            Type A              j+2                0               10
                     14            Type B                j                8                6
                     15            Type A              j+3                0               14
                     16            Type A              j+3                0               10


         Table 6.1.2.1.1-3: Default PUSCH time domain resource allocation A for extended CP

                Row index          PUSCH               K2                S                L
                                 mapping type
                     1             Type A                j                0               8
                     2             Type A                j                0               12
                     3             Type A                j                0               10
                     4             Type B                j                2               10
                     5             Type B                j                4               4
                     6             Type B                j                4               8
                     7             Type B                j                4               6
                     8             Type A              j+1                0               8
                     9             Type A              j+1                0               12
                     10            Type A              j+1                0               10
                     11            Type A              j+2                0                6
                     12            Type A              j+2                0               12
                     13            Type A              j+2                0               10
                     14            Type B                j                8                4
                     15            Type A              j+3                0                8
                     16            Type A              j+3                0               10




                                                      ETSI
            Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 76 of 96

3GPP TS 38.214 version 15.2.0 Release 15                      74                     ETSI TS 138 214 V15.2.0 (2018-07)


                                        Table 6.1.2.1.1-4: Definition of value j

                                              µPUSCH                    j
                                                0                       1
                                                1                       1
                                                2                       2
                                                3                       3


                                       Table 6.1.2.1.1-5: Definition of value Δ

                                              µPUSCH                    Δ
                                                0                       2
                                                1                       3
                                                2                       4
                                                3                       6


6.1.2.2           Resource allocation in frequency domain
The UE shall determine the resource block assignment in frequency domain using the resource allocation field in the
detected PDCCH DCI. Two uplink resource allocation schemes type 0 and type 1 are supported. Uplink resource
allocation scheme type 0 is supported for PUSCH only when transform precoding is disabled. Uplink resource allocation
scheme type 1 is supported for PUSCH for both cases when transform precoding is enabled or disabled.

If the scheduling DCI is configured to indicate the uplink resource allocation type as part of the Frequency domain
resource assignment field by setting a higher layer parameter resourceAllocation in pusch-Config to 'dynamicswitch',
the UE shall use uplink resource allocation type 0 or type 1 as defined by this DCI field. Otherwise the UE shall use the
uplink frequency resource allocation type as defined by the higher layer parameter resourceAllocation.

The UE shall assume that when the scheduling PDCCH is received with DCI format 0_0, then uplink resource
allocation type 1 is used.

If a bandwidth part indicator field is not configured in the scheduling DCI, the RB indexing for uplink type 0 and type 1
resource allocation is determined within the UE's active bandwidth part. If a bandwidth part indicator field is configured
in the scheduling DCI, the RB indexing for uplink type 0 and type 1 resource allocation is determined within the UE's
bandwidth part indicated by bandwidth part indicator field value in the DCI, except for the case when DCI format 0_0 is
decoded in any PDCCH common search space in CORESET 0 in which case the initial bandwidth part shall be used.
The UE shall upon detection of PDCCH intended for the UE determine first the uplink bandwidth part and then the
resource allocation within the bandwidth part.

6.1.2.2.1             Uplink resource allocation type 0
In uplink resource allocation of type 0, the resource block assignment information includes a bitmap indicating the
Resource Block Groups (RBGs) that are allocated to the scheduled UE where a RBG is a set of consecutive virtual
resource blocks defined by higher layer parameter rbg-Size configured in pusch-Config and the size of the bandwidth
part as defined in Table 6.1.2.2.1-1.

                                       Table 6.1.2.2.1-1: Nominal RBG size P

                Carrier Bandwidth Part Size               Configuration 1            Configuration 2
                           1 – 36                                2                          4
                          37 – 72                               4                          8
                          73 – 144                              8                          16
                         145 – 275                              16                         16


                                                                           size
The total number of RBGs ( N RBG ) for a uplink bandwidth part i of size N BWP, i PRBs is given by



         (
NRBG =  NBWP
          size
               ,i + ( NBWP,i mod P) / P
                       start           
                                       )       where


   -   the size of the first RBG is RBG0size = P − N BWP
                                                     start
                                                           ,i mod P ,




                                                             ETSI
              Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 77 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                          75                   ETSI TS 138 214 V15.2.0 (2018-07)


   -                                   size
       the size of the last RBG is RBGlast  = N BWP
                                                start
                                                               (
                                                             size              start
                                                                                       )  size
                                                                                               (            )
                                                      ,i + N BWP ,i mod P if N BWP ,i + N BWP ,i mod P > 0 and P otherwise.


   -   the size of all other RBG is P.

The bitmap is of size N RBG bits with one bitmap bit per RBG such that each RBG is addressable. The RBGs shall be
indexed in the order of increasing frequency of the bandwidth part and starting at the lowest frequency. The order of
RBG bitmap is such that RBG 0 to RBG N RBG − 1 are mapped from MSB to LSB of the bitmap. The RBG is allocated
to the UE if the corresponding bit value in the bitmap is 1, the RBG is not allocated to the UE otherwise.

6.1.2.2.2                    Uplink resource allocation type 1
In uplink resource allocation of type 1, the resource block assignment information indicates to a scheduled UE a set of
                                                                                                                                 size
contiguously allocated non-interleaved virtual resource blocks within the active carrier bandwidth part of size                N BWP
PRBs except for the case when DCI format 0_0 is decoded in the Type0-PDCCH common search space in CORESET 0
                                                                     size
in which case the initial bandwidth part of size                   N BWP  shall be used.

An uplink type 1 resource allocation field consists of a resource indication value (RIV) corresponding to a starting
virtual resource block ( RBstart ) and a length in terms of contiguously allocated resource blocks L RBs . The resource
indication value is defined by

                         
   if ( L RBs − 1) ≤ N BWP
                       size
                            /2           then

          RIV = N BWP
                  size
                       ( LRBs − 1) + RBstart

   else

          RIV = N BWP
                  size     size
                       ( N BWP  − L RBs + 1) + ( N BWP
                                                   size
                                                        − 1 − RBstart )

where L RBs ≥ 1 and shall not exceed N BWP − RBstart .
                                                        size


                                                                                                      initial
When the DCI size for DCI format 0_0 in USS is derived from the initial BWP with size N BW                P
                                                                                                              but applied to another
                            active
active BWP with size of N B W P , a downlink type 1 resource block assignment field consists of a resource indication
value (RIV) corresponding to a starting resource block RB start = 0, K , 2 ⋅ K , , ( N BW          K
                                                                                           P − 1) ⋅ K
                                                                                       initial
                                                                                                       and a length in terms of
virtually contiguously allocated resource blocks L RBs = K , 2 ⋅ K , , N BW P ⋅ K .
                                                                         initial
                                                                                           K
The resource indication value is defined by

   if (L 'RBs −1) ≤  NBWP / 2 then
                        initial




          RIV = N BWP
                  initial
                          ( L ' RBs − 1) + RB ' start

   else

          RIV = N BWP
                  initial     initial
                          ( N BWP     − L ' RBs + 1) + ( N BWP
                                                           initial
                                                                   − 1 − RB 'start )

where L ' RBs = LRBs K , RB 'start = RBstart K and where L 'RBs shall not exceed N BWP
                                                                                   initial
                                                                                           − RB ' start .


                        , K is the maximum value from set {1, 2, 4, 8} which satisfies K ≤  NBWP / NBWP  ; otherwise K = 1.
                                                                                               active initial
       W P > N BW P
If N Bactive   initia l




6.1.2.3                 Resource allocation for uplink transmission with configured grant
When PUSCH resource allocation is semi-statically configured by higher layer parameter ConfiguredGrantConfig in
BWP information element, and the PUSCH transmission corresponding to the configured grant triggered, the following
higher layer parameters are applied in the transmission:




                                                                                ETSI
            Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 78 of 96

3GPP TS 38.214 version 15.2.0 Release 15                    76                        ETSI TS 138 214 V15.2.0 (2018-07)


   -   For Type 1 PUSCH transmissions with a configured grant, the following parameters are given in
       ConfiguredGrantConfig:

       -    The higher layer parameter timeDomainAllocation value m provides a row index m+1 pointing to an
            allocated table, indicating a combination of start symbol and length and PUSCH mapping type, where the
            table selection follows the rules for the UE specific search space, as defined in sub-clause 6.1.2.1.1;

       -    Frequency domain resource allocation is determined by the higher layer parameter
            frequencyDomainAllocation according to the procedure in Subclause 6.1.2.2 for a given resource allocation
            type indicated by resourceAllocation;

       -    The IMCS is provided by higher layer parameter mcsAndTBS;

       -    Number of DM-RS CDM groups, DM-RS ports, SRS resource indication and DM-RS sequence initialization
            are determined as in Subclause 7.3.1.1 of [5, TS 38.212], and the antenna port value, the bit value for DM-RS
            sequence initialization, precoding information and number of layers, SRS resource indicator are provided by
            antennaPort, dmrs-SeqInitialization, precodingAndNumberOfLayers, and srs-ResourceIndicator
            respectively;

       -    When frequency hopping is enabled, the frequency offset between two frequency hops can be configured by
            higher layer parameter frequencyHoppingOffset.

   -   For Type 2 PUSCH transmissions with a configured grant: the resource allocation follows the higher layer
       configuration according to [10, TS 38.321], and UL grant received on the DCI.

The UE shall not transmit anything on the resources configured by ConfiguredGrantConfig if the higher layers did not
deliver a transport block to transmit on the resources allocated for uplink transmission without grant.

A set of allowed periodicities P are defined in [12, TS 38.331].

6.1.2.3.1             Transport Block repetition for uplink transmissions with a configured grant

The higher layer configured parameters repK and repK-RV define the K repetitions to be applied to the transmitted
transport block, and the redundancy version pattern to be applied to the repetitions. For the nth transmission occasion
among K repetitions, n=1, 2, …, K, it is associated with (mod(n-1,4)+1)th value in the configured RV sequence. The
initial transmission of a transport block may start at

   -   the first transmission occasion of the K repetitions if the configured RV sequence is {0,2,3,1},

   -   any of the transmission occasions of the K repetitions that are associated with RV=0 if the configured RV
       sequence is {0,3,0,3},

   -   any of the transmission occasions of the K repetitions if the configured RV sequence is {0,0,0,0}, except the last
       transmission occasion when K=8.

For any RV sequence, the repetitions shall be terminated after transmitting K repetitions, or at the last transmission
occasion among the K repetitions within the period P, or when a UL grant for scheduling the same TB is received
within the period P, whichever is reached first. The UE is not expected to be configured with the time duration for the
transmission of K repetitions larger than the time duration derived by the periodicity P.

For both Type 1 and Type 2 PUSCH transmissions with a configured grant, when the UE is configured with repK > 1,
the UE shall repeat the TB across the repK consecutive slots applying the same symbol allocation in each slot. If the UE
procedure for determining slot configuration, as defined in subclause 11.1 of [6, TS 38.213], determines symbols of a
slot allocated for PUSCH as downlink symbols, the transmission on that slot is omitted for multi-slot PUSCH
transmission.

6.1.3          UE procedure for applying transform precoding on PUSCH
For Msg3 PUSCH transmission, the UE shall consider the transform precoding either 'enabled' or 'disabled' according to
the higher layer configured parameter msg3-transformPrecoding.

For PUSCH transmission scheduled with a DCI:




                                                          ETSI
             Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 79 of 96

3GPP TS 38.214 version 15.2.0 Release 15                   77                        ETSI TS 138 214 V15.2.0 (2018-07)


   -   If the DCI with the scheduling grant was received with DCI format 0_0, the UE shall, for this PUSCH
       transmission, consider the transform precoding either enabled or disabled according to the higher layer
       configured parameter msg3-transformPrecoding.

   -   If the DCI with the scheduling grant was not received with DCI format 0_0

       -   If the UE is configured with the higher layer parameter [transform-precoding-scheduled], the UE shall, for
           this PUSCH transmission, consider the transform precoding either enabled or disabled according to this
           parameter.

       -   If the UE is not configured with the higher layer parameter [transform-precoding-scheduled], the UE shall,
           for this PUSCH transmission, consider the transform precoding either enabled or disabled according to the
           higher layer configured parameter msg3-transformPrecoding.

For PUSCH transmission without grant

   -   If the UE is configured with the higher layer parameter [transform-precoding-TWG], the UE shall, for this
       PUSCH transmission, consider the transform precoding either enabled or disabled according to this parameter.

   -   If the UE is not configured with the higher layer parameter [transform-precoding-TWG], the UE shall, for this
       PUSCH transmission, consider the transform precoding either enabled or disabled according to the higher layer
       configured parameter msg3-transformPrecoding.

6.1.4         Modulation order, redundancy version and transport block size
              determination
To determine the modulation order, target code rate, redundancy version and transport block size for the physical uplink
shared channel, the UE shall first
   -   read the 5-bit modulation and coding scheme field (I MCS ) in the DCI to determine the modulation order (Om )
       and target code rate (R) based on the procedure defined in Subclause 6.1.4.1

   -   read redundancy version field (rv) in the DCI to determine the redundancy version, and

   -   [check the "CSI request" bit field]

and second

   -   the UE shall use the number of layers (υ ) , the total number of allocated PRBs (n PRB ) to determine the transport
       block size based on the procedure defined in Subclause 6.1.4.2.

6.1.4.1           Modulation order and target code rate determination
For the PUSCH assigned by a DCI format 0_0/0_1 with CRC scrambled by C-RNTI, new-RNTI, TC-RNTI, or SP-CSI-
RNTI, the transform precoding is enabled if transformPrecoder in PUSCH-Config is set to 'enabled', or if
transformPrecoder in PUSCH-Config is not configured and msg3-transformPrecoding in rach-ConfigCommon is set to
'enabled'; otherwise the transform precoding is disabled.

For the PUSCH assigned by a DCI format 0_0/0_1 with CRC scrambled by CS-RNTI, or the PUSCH with configured
grant using CS-RNTI, the transform precoding is enabled if transformPrecoder in ConfiguredGrantConfig is set to
'enabled'; otherwise the transform precoding is disabled.

For a PUSCH scheduled by RAR UL grant or for a PUSCH scheduled by a DCI format 0_0/0_1 with CRC scrambled
by C-RNTI, TC-RNTI, or CS-RNTI, or SP-CSI-RNTI, or for a PUSCH with configured grant using CS-RNTI,

   if transformPrecoder is disabled for this PUSCH transmission

   -   if mcs-Table in PUSCH-Config is set to 'qam256', and PUSCH is scheduled with C-RNTI or SP-CSI-RNTI, and
       PUSCH is assigned by DCI format 0_1,

       -   the UE shall use IMCS and Table 5.1.3.1-2 to determine the modulation order (Qm) and Target code rate (R)
           used in the physical uplink shared channel.




                                                          ETSI
              Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 80 of 96

3GPP TS 38.214 version 15.2.0 Release 15                   78                       ETSI TS 138 214 V15.2.0 (2018-07)


   -   elseif the UE is not configured with new-RNTI, mcs-Table in PUSCH-Config is set to 'qam64LowSE', the
       PUSCH is scheduled with C-RNTI, or SP-CSI-RNTI, and the PUSCH is assigned by a PDCCH in a UE-specific
       search space,

       -   the UE shall use IMCS and Table 5.1.3.1-3 to determine the modulation order (Qm) and Target code rate (R)
           used in the physical uplink shared channel.

   -   elseif the UE is configured with new-RNTI, and the PUSCH is scheduled with new-RNTI,

       -   the UE shall use IMCS and Table 5.1.3.1-3 to determine the modulation order (Qm) and Target code rate (R)
           used in the physical uplink shared channel.

   -   elseif mcs-Table in ConfiguredGrantConfig is set to 'qam256', and PUSCH is scheduled with CS-RNTI,

       -   the UE shall use IMCS and Table 5.1.3.1-2 to determine the modulation order (Qm) and Target code rate (R)
           used in the physical uplink shared channel.

   -   elseif mcs-Table in ConfiguredGrantConfig is set to 'qam64LowSE', and PUSCH is scheduled with CS-RNTI,

       -   the UE shall use IMCS and Table 5.1.3.1-3 to determine the modulation order (Qm) and Target code rate (R)
           used in the physical uplink shared channel.

   -   else

       -   the UE shall use IMCS and Table 5.1.3.1-1 to determine the modulation order (Qm) and Target code rate (R)
           used in the physical uplink shared channel.

   else

   -   if mcs-TableTransformPrecoder in PUSCH-Configis set to 'qam256', and the PUSCH is scheduled with C-RNTI
       or SP-CSI-RNTI, and PUSCH is assigned by DCI format 0_1,

       -   the UE shall use IMCS and Table 5.1.3.1.-2 to determine the modulation order (Qm) and Target code rate (R)
           used in the physical uplink shared channel.

   -   elseif the UE is not configured with new-RNTI, mcs-TableTransformPrecoder in PUSCH-Config is set to
       'qam64LowSE', and the PUSCH is scheduled with C-RNTI, or SP-CSI-RNTI, and the PUSCH is assigned by a
       PDCCH in a UE-specific search space,

       -   the UE shall use IMCS and Table 6.1.4.1-2 to determine the modulation order (Qm) and Target code rate (R)
           used in the physical uplink shared channel.

   -   elseif the UE is configured with new-RNTI, and the PUSCH is scheduled with new-RNTI,

       -   the UE shall use IMCS and Table 6.1.4.1-2 to determine the modulation order (Qm) and Target code rate (R)
           used in the physical uplink shared channel.

   -   elseif mcs-TableTransformPrecoder in ConfiguredGrantConfig is set to 'qam256', and PUSCH is scheduled with
       CS-RNTI,

       -   the UE shall use IMCS and Table 5.1.3.1-2 to determine the modulation order (Qm) and Target code rate (R)
           used in the physical uplink shared channel.

   -   elseif mcs-TableTransformPrecoder in ConfiguredGrantConfig is set to 'qam64LowSE', and PUSCH is
       scheduled with CS-RNTI,

       -   the UE shall use IMCS and Table 6.1.4.1-2 to determine the modulation order (Qm) and Target code rate (R)
           used in the physical uplink shared channel.

   -   else

       -   the UE shall use IMCS and Table 6.1.4.1-1to determine the modulation order (Qm) and Target code rate (R)
           used in the physical uplink shared channel.

end




                                                         ETSI
          Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 81 of 96

3GPP TS 38.214 version 15.2.0 Release 15                 79                      ETSI TS 138 214 V15.2.0 (2018-07)


For Table 6.1.4.1-1 and Table 6.1.4.1-2, if higher layer parameter PUSCH-tp-pi2BPSK is configured, q = 1 otherwise
q=2.

           Table 6.1.4.1-1: MCS index table for PUSCH with transform precoding and 64QAM

                 MCS Index     Modulation Order     Target code Rate R x 1024             Spectral
                   IMCS              Qm                                                  efficiency
                     0                 q                       240/ q                      0.2344
                      1                q                       314/ q                      0.3066
                      2                2                        193                        0.3770
                     3                 2                        251                        0.4902
                     4                 2                        308                        0.6016
                     5                 2                        379                        0.7402
                     6                 2                        449                        0.8770
                     7                 2                        526                        1.0273
                     8                 2                        602                        1.1758
                     9                 2                        679                        1.3262
                     10                4                        340                        1.3281
                     11                4                        378                        1.4766
                     12                4                        434                        1.6953
                     13                4                        490                        1.9141
                     14                4                        553                        2.1602
                     15                4                        616                        2.4063
                     16                4                        658                        2.5703
                     17                6                        466                        2.7305
                     18                6                        517                        3.0293
                     19                6                        567                        3.3223
                     20                6                        616                        3.6094
                     21                6                        666                        3.9023
                     22                6                        719                        4.2129
                     23                6                        772                        4.5234
                     24                6                        822                        4.8164
                     25                6                        873                        5.1152
                     26                6                        910                        5.3320
                     27                6                        948                        5.5547
                     28                q                                   reserved
                     29                2                                   reserved
                     30                4                                   reserved
                     31                6                                   reserved




                                                        ETSI
             Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 82 of 96

3GPP TS 38.214 version 15.2.0 Release 15                     80                       ETSI TS 138 214 V15.2.0 (2018-07)


             Table 6.1.4.1-2: MCS index table 2 for PUSCH with transform precoding and 64QAM

                  MCS Index     Modulation Order      Target code Rate R x 1024                Spectral
                    IMCS              Qm                                                      efficiency
                      0                  q                         60/q                        0.0586
                        1                q                         80/q                        0.0781
                        2                q                        100/q                        0.0977
                       3                 q                        128/q                        0.1250
                       4                 q                        156/q                        0.1523
                       5                 q                        198/q                        0.1934
                       6                 2                         120                         0.2344
                       7                 2                         157                         0.3066
                       8                 2                         193                         0.3770
                       9                 2                         251                         0.4902
                       10                2                         308                         0.6016
                       11                2                         379                         0.7402
                       12                2                         449                         0.8770
                       13                2                         526                         1.0273
                       14                2                         602                         1.1758
                       15                2                         679                         1.3262
                       16                4                         378                         1.4766
                       17                4                         434                         1.6953
                       18                4                         490                         1.9141
                       19                4                         553                         2.1602
                       20                4                         616                         2.4063
                       21                4                         658                         2.5703
                       22                4                         699                         2.7305
                       23                4                         772                         3.0156
                       24                6                         567                         3.3223
                       25                6                         616                         3.6094
                       26                6                         666                         3.9023
                       27                6                         772                         4.5234
                       28                q                                    reserved
                       29                2                                    reserved
                       30                4                                    reserved
                       31                6                                    reserved


6.1.4.2             Transport block size determination
For a PUSCH scheduled by RAR UL grant or for a PUSCH scheduled by a DCI format 0_0/0_1 with CRC scrambled
by C-RNTI, new-RNTI, TC-RNTI, CS-RNTI, or SP-CSI-RNTI.

if

     -   0 ≤ I MCS ≤ 27 and transform precoding is disabled and Table 5.1.3.1-2 is used, or

     -   0 ≤ I MCS ≤ 28 and transform precoding is disabled and a table other than Table 5.1.3.1-2 is used, or

     -   0 ≤ I MCS ≤ 27 and transform precoding is enabled, the UE shall first determine the TBS as specified below:

         The UE shall first determine the number of REs (NRE) within the slot:

         -                                                                              '
             A UE first determines the number of REs allocated for PUSCH within a PRB N RE by ( )
         -
               '
             N RE = N sc
                      RB     sh
                         · N symb − N DMRS
                                      PRB
                                           − N oh
                                               PRB           RB
                                                   , where N sc = 12 is the number of subcarriers in the frequency domain
                                             sh
             in a physical resource block, N symb is the number of symbols of the PUSCH allocation within the slot,
               PRB
             N DMRS is the number of REs for DM-RS per PRB in the scheduled duration including the overhead of the



                                                           ETSI
              Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 83 of 96

3GPP TS 38.214 version 15.2.0 Release 15                           81                          ETSI TS 138 214 V15.2.0 (2018-07)


              DM-RS CDM groups without data, as indicated by DCI format 0_1 or as described for DCI format 0_0 in
                                     PRB
              Subclause 6.2.2, and N oh  is the overhead configured by higher layer parameter xOverhead in PUSCH-
                                           PRB                                                        PRB
              ServingCellConfig. If the   Noh  is not configured (a value from 0, 6, 12, or 18), the Noh is assumed to be
                                                PRB
              0. For MSG3 transmission the     Noh  is always set to 0..

          -                                                                          ( )
              A UE determines the total number of REs allocated for PUSCH N RE by NRE = min 156, NRE ⋅ nPRB   (        '
                                                                                                                           )
              where n PRB is the total number of allocated PRBs for the UE.

          -   Next, proceed with steps 2-4 as defined in Subclause 5.1.3.2

else if

    -      28 ≤ I MCS ≤ 31 and transform precoding is disabled and Table 5.1.3.1-2 is used, or

    -      28 ≤ I MCS ≤ 31 and transform precoding is enabled,

    -     the TBS is assumed to be as determined from the DCI transported in the latest PDCCH for the same transport
          block using 0 ≤ I MCS ≤ 27 . If there is no PDCCH for the same transport block using 0 ≤ I MCS ≤ 27 , and if the
          initial PUSCH for the same transport block is transmitted with configured grant, the TBS shall be determined
          from the most recent configured scheduling PDCCH.

    else

    -     the TBS is assumed to be as determined from the DCI transported in the latest PDCCH for the same transport
          block using 0 ≤ I MCS ≤ 28 . If there is no PDCCH for the same transport block using 0 ≤ I MCS ≤ 28 , and if the
          initial PUSCH for the same transport block is transmitted with configured grant, the TBS shall be determined
          from the most recent configured scheduling PDCCH.

6.1.5            Code block group based PUSCH transmission
6.1.5.1              UE procedure for grouping of code blocks to code block groups
If a UE is configured to receive code block group (CBG) based transmissions by receiving the higher layer parameter
codeBlockGroupTransmission in PUSCH-ServingCellConfig, the UE shall determine the number of CBGs for a
PUSCH transmission as

                                                             M = min(N , C ) ,

where N is the maximum number of CBGs per transport block as configured by
maxCodeBlockGroupsPerTransportBlock in PUSCH-ServingCellConfig, and C is the number of code blocks in the
PUSCH according to the procedure defined in Subclause 6.2.3 of [5, TS 38.212].

Define M 1 = mod(C, M ) , K 1 = 
                                     C                 C
                                           , and K 2 =    .
                                     M                 M 


If M 1 > 0 , CBG m, m = 0,1,..., M 1 − 1 , consists of code blocks with indices m ⋅ K1 + k , k = 0,1,..., K1 − 1 . CBG m,
m = M 1 , M 1 + 1,..., M − 1 , consists of code blocks with indices M 1 ⋅ K1 + (m − M 1 ) ⋅ K 2 + k , k = 0,1,..., K 2 − 1 .

6.1.5.2              UE procedure for transmitting code block group based transmissions
If a UE is configured to transmit code block group based transmissions by receiving the higher layer parameter
codeBlockGroupTransmission in PUSCH-ServingCellConfig,
    -     For an initial transmission of a TB as indicated by the New Data Indicator field of the scheduling DCI, the UE
          may expect that the CBGTI field indicates all the CBGs of the TB are to be transmitted, and the UE shall include
          all the code block groups of the TB.




                                                                  ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 84 of 96

3GPP TS 38.214 version 15.2.0 Release 15                    82                         ETSI TS 138 214 V15.2.0 (2018-07)


   -   For a retransmission of a TB as indicated by the New Data Indicator field of the scheduling DCI, the UE shall
       include only the CBGs indicated by the CBGTI field of the scheduling DCI.

A bit value of 0' in the CBGTI field indicates that the corresponding CBG is not to be transmitted and 1' indicates that it
is to be transmitted. The order of CBGTI field bits is such that the CBGs are mapped in order from CBG#0 onwards
starting from the MSB.

6.2           UE reference symbol (RS) procedure
6.2.1         UE sounding procedure
The UE can be configured with one or more Sounding Reference Symbol (SRS) resource sets as configured by the
higher layer parameter SRS-ResourceSet. For each SRS resource set, a UE may be configured with K ≥ 1 SRS resources
(higher later parameter SRS-Resource), where the maximum value of K is indicated by [SRS_capability [13, 38.306]].
The SRS resource set applicability is configured by the higher layer parameter SRS-SetUse. When the higher layer
parameter SRS-SetUse is set to 'BeamManagement', only one SRS resource in each of multiple SRS sets can be
transmitted at a given time instant. The SRS resources in different SRS resource sets can be transmitted simultaneously.

For aperiodic SRS at least one state of the DCI field is used to select at least one out of the configured SRS resource set.

The following SRS parameters are semi-statically configurable by higher layer parameter SRS-Resource.

   -   srs-ResourceId determines SRS resource configuration identify.

   -   Number of SRS ports as defined by the higher layer parameter nrofSRS-Ports and described in Subclause 6.4.1.4
       of [4, TS 38.211].

   -   Time domain behaviour of SRS resource configuration as indicated by the higher layer parameter SRS-
       resourceType, which can be periodic, semi-persistent, aperiodic SRS transmission as defined in Subclause
       6.4.1.4 of [4, TS 38.211].

   -   Slot level periodicity and slot level offset as defined by the higher layer parameters periodicityAndOffset-p or
       periodicityAndOffset-sp for an SRS resource of type periodic or semi-persistent. The UE shall not expect to be
       configured with SRS resources in the same SRS resource set SRS-ResourceSet with different slot level
       periodicities. For an SRS-ResourceSet configured with higher layer parameter resourceType set to 'aperiodic', a
       slot level offset is defined by the higher layer parameter slotOffset.

   -   Number of OFDM symbols in the SRS resource, starting OFDM symbol of the SRS resource within a slot
       including repetition factor R as defined by the higher layer parameter resourceMapping and described in
       Subclause 6.4.1.4 of [4, TS 38.211].

   -   SRS bandwidth BSRS and C SRS , as defined by the higher layer parameter freqHopping and described in
       Subclause 6.4.1.4 of [4, TS 38.211].

   -   Frequency hopping bandwidth, bhop , as defined by the higher layer parameter freqHopping and described in
       Subclause 6.4.1.4 of [4, TS 38.211].

   -   Defining frequency domain position and configurable shift to align SRS allocation to 4 PRB grid, as defined by
       the higher layer parameters freqDomainPosition and freqDomainShift, respectively, and described in Subclause
       6.4.1.4 of [4, TS 38.211].

   -   Cyclic shift, as defined by the higher layer parameter cyclicShift-n2 or cyclicShift-n4 for transmission comb
       value 2 and 4, respectively, and described in Subclause 6.4.1.4 of [4, TS 38.211].

   -   Transmission comb value as defined by the higher layer parameter transmissionComb described in Subclause
       6.4.1.4 of [4, TS 38.211].

   -   Transmission comb offset as defined by the higher layer parameter combOffset-n2 or combOffset-n4 for
       transmission comb value 2 or 4, respectively, and described in Subclause 6.4.1.4 of [4, TS 38.211].

   -   SRS sequence ID as defined by the higher layer parameter sequenceId in Subclause 6.4.1.4 of [4].

   -   The configuration of the spatial relation between a reference RS and the target SRS, where the higher layer
       parameter spatialRelationInfo, if configured, contains the ID of the reference RS. The reference RS can be an



                                                           ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 85 of 96

3GPP TS 38.214 version 15.2.0 Release 15                   83                        ETSI TS 138 214 V15.2.0 (2018-07)


       SS/PBCH block, CSI-RS or an SRS configured on the same or different component carrier and/or bandwidth
       part as the target SRS.

The UE may be configured by the higher layer parameter resourceMapping in SRS-Resource with an SRS resource
occupying a location within the last 6 symbols of the slot.

When PUSCH and SRS are transmitted in the same slot, the UE may be configured to transmit SRS after the
transmission of the PUSCH and the corresponding DM-RS.

For a UE configured with one or more SRS resource configuration(s), and when the higher layer parameter
resourceType in SRS-Resource is set to 'periodic':

   -   if the UE is configured with the higher layer parameter spatialRelationInfo containing the ID of a reference 'ssb-
       Index', the UE shall transmit the target SRS resource with the same spatial domain transmission filter used for
       the reception of the reference SS/PBCH block, if the higher layer parameter spatialRelationInfo contains the ID
       of a reference 'csi-RS-Index', the UE shall transmit the target SRS resource with the same spatial domain
       transmission filter used for the reception of the reference periodic CSI-RS or of the reference semi-persistent
       CSI-RS, if the higher layer parameter spatialRelationInfo containing the ID of a reference 'srs', the UE shall
       transmit the target SRS resource with the same spatial domain transmission filter used for the transmission of the
       reference periodic SRS.

For a UE configured with one or more SRS resource configuration(s), and when the higher layer parameter
resourceType in SRS-Resource is set to 'semi-persistent':

   -   when a UE receives an activation command [10, TS 38.321] for an SRS resource, and when the HARQ-ACK
       corresponding to the PDSCH carrying the selection command is transmitted in slot n, the corresponding actions
       in [10, TS 38.321] and the UE assumptions on SRS transmission corresponding to the configured SRS resource
       set shall be applied starting from slot n + 3ܰ௦௟௢௧
                                                      ௦௨௕௙௥௔௠௘ ,µ
                                                                 + 1. The activation command also contains spatial
       relation assumptions provided by a list of references to reference signal IDs, one per element of the activated
       SRS resource set. Each ID in the list refers to a reference SS/PBCH block, NZP CSI-RS resource, or SRS
       resource configured on the same or different component carrier and/or bandwidth part as the SRS resource(s) in
       the SRS resource set.

   -   if an SRS resource in the activated resource set is configured with the higher layer parameter spatialRelationInfo,
       the UE shall assume that the ID of the reference signal in the activation command overrides the one configured
       in spatialRelationInfo.

   -   when a UE receives a deactivation command [10, TS 38.321] for an activated SRS resource set, and when the
       HARQ-ACK corresponding to the PDSCH carrying the selection command is transmitted in slot n, the
       corresponding actions in [10, TS 38.321] and UE assumption on cessation of SRS transmission corresponding to
       the deactivated SRS resource set shall apply starting from slot n + 3ܰ௦௟௢௧
                                                                             ௦௨௕௙௥௔௠௘
                                                                                      + 1.
                                                                                       ,µ




   -   if the UE is configured with the higher layer parameter spatialRelationInfo containing the ID of a reference 'ssb-
       Index', the UE shall transmit the target SRS resource with the same spatial domain transmission filter used for
       the reception of the reference SS/PBCH block, if the higher layer parameter spatialRelationInfo contains the ID
       of a reference 'csi-RS-Index', the UE shall transmit the target SRS resource with the same spatial domain
       transmission filter used for the reception of the reference periodic CSI-RS or of the reference semi-persistent
       CSI-RS, if the higher layer parameter spatialRelationInfo contains the ID of a reference 'srs', the UE shall
       transmit the target SRS resource with the same spatial domain transmission filter used for the transmission of the
       reference periodic SRS or of the reference semi-persistent SRS.

If the UE has an active semi-persistent SRS resource configuration and has not received a deactivation command, the
semi-persistent SRS configuration is considered to be active in the UL BWP which is active when SRS resource
configuration is activated, otherwise it is considered suspended.

For a UE configured with one or more SRS resource configuration(s), and when the higher layer parameter
resourceType in SRS-Resource is set to 'aperiodic':

   -   the UE receives a configuration of SRS resource sets,

   -   the UE receives a downlink DCI, a group common DCI, or an uplink DCI based command where a codepoint of
       the DCI may trigger one or more SRS resource set(s). The minimal time interval between the last symbol of the
       PDCCH triggering the aperiodic SRS transmission and the first symbol of SRS resource is N2 + 42.




                                                          ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 86 of 96

3GPP TS 38.214 version 15.2.0 Release 15                   84                        ETSI TS 138 214 V15.2.0 (2018-07)


   -   if the UE is configured with the higher layer parameter spatialRelationInfo containing the ID of a reference 'ssb-
       Index', the UE shall transmit the target SRS resource with the same spatial domain transmission filter used for
       the reception of the reference SS/PBCH block, if the higher layer parameter spatialRelationInfo contains the ID
       of a reference 'csi-RS-Index', the UE shall transmit the target SRS resource with the same spatial domain
       transmission filter used for the reception of the reference periodic CSI-RS or of the reference semi-persistent
       CSI-RS, or of the latest reference aperiodic CSI-RS. If the higher layer parameter spatialRelationInfo contains
       the ID of a reference 'srs', the UE shall transmit the target SRS resource with the same spatial domain
       transmission filter used for the transmission of the reference periodic SRS or of the reference semi-persistent
       SRS or of the reference aperiodic SRS.

The 2-bit SRS request field [5 TS38.212] in DCI format 0_1, 1_1 indicates the triggered SRS resource set given in
Table 7.3.1.1.2-24 of [5, TS 38212]. The 2-bit SRS request field [5, TS38.212] in DCI format 2_3 indicates the
triggered SRS resource set given in Subclause 11.4 of [6, TS 38.213].

For PUCCH formats 0 and 2, a UE shall not transmit SRS when semi-persistent and periodic SRS are configured in the
same symbol(s) with PUCCH carrying only CSI report(s), or only L1-RSRP report(s) or if aperiodic SRS is configured
and PUCCH consists of beam failure request. A UE shall not transmit SRS when semi-persistent or periodic SRS is
configured or aperiodic SRS is triggered to be transmitted in the same symbol(s) with PUCCH carrying HARQ-ACK
and/or SR. In the case that SRS is not transmitted due to overlap with PUCCH, only the SRS symbol(s) that overlap
with PUCCH symbol(s) are dropped. PUCCH shall not be transmitted when aperiodic SRS is triggered to be
transmitted to overlap in the same symbol with semi-persistent or periodic PUCCH carrying semi-persistent/periodic
CSI report(s) or semi-persistent/periodic L1-RSRP report(s) only.

A UE is not expected to be configured with aperiodic SRS and PUCCH formats 0 or 2 with aperiodic CSI report in the
same symbol.

In case of intra-band carrier aggregation, a UE is not expected to be configured with SRS and PUSCH/UL DM-RS/UL
PT-RS/PUCCH formats 1, 3 or 4 in the same symbol.

In case of intra-band carrier aggregation, AaUE shall not transmit simultaneously SRS resource(s) and PRACH.

When the UE is configured with the higher layer parameter usage in SRS-ResourceSet set to 'antennaSwitching,' and a
guard period of Y symbols is configured according to Subclause 6.2.1.2, the UE shall use the same priority rules as
defined above during the guard period as if SRS was configured.

6.2.1.1          UE SRS frequency hopping procedure
A UE may be configured to transmit an SRS resource on N s ∈ {1,2,4} adjacent symbols within the last six symbols of a
slot, where all antenna ports of the SRS resource are mapped to each symbol of the resource. For a given SRS resource,
the UE is configured with repetition factor R∈{1,2,4} by higher layer parameter resourceMapping in SRS-Resource
where R≤Ns. When frequency hopping within an SRS resource in each slot is not configured (R=Ns), all antenna ports
of the SRS resource in each slot are mapped in each of the N s symbols to the same set of subcarriers in the same set of
PRBs. When frequency hopping within as SRS resource in each slot is configured without repetition (R=1), according
to the SRS hopping parameters BSRS , C SRS and bhop defined in Subclause 6.4.1.4 of [4, TS 38.211], all antenna ports of
the SRS resource in each slot are mapped to different sets of subcarriers in each OFDM symbol, where the same
transmission comb value is assumed for different sets of subcarriers. When both frequency hopping and repetition
within an SRS resource in each slot are configured (Ns=4, R=2), all antenna ports of the SRS resource in each slot are
mapped to the same set of subcarriers within each pair of R adjacent OFDM symbols, and frequency hopping across the
two pairs is according to the SRS hopping parameters BSRS , C SRS and bhop .

A UE may be configured N s = 2 or 4 adjacent symbol aperiodic SRS resource with intra-slot frequency hopping within
a bandwidth part, where the full hopping bandwidth is sounded with an equal-size subband across N s symbols when
frequency hopping is configured with R=1. A UE may be configured N s = 4 adjacent symbols aperiodic SRS resource
with intra-slot frequency hopping within a bandwidth part, where the full hopping bandwidth is sounded with an equal-
size subband across two pairs of R adjacent OFDM symbols, when frequency hopping is configured with R=2. All
antenna ports of the SRS resource are mapped to the same set of subcarriers within each pair of R adjacent OFDM
symbols of the resource.

A UE may be configured N s = 1 symbol periodic or semi-persistent SRS resource with inter-slot hopping within a
bandwidth part, where the SRS resource occupies the same symbol location in each slot. A UE may be configured




                                                          ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 87 of 96

3GPP TS 38.214 version 15.2.0 Release 15                     85                      ETSI TS 138 214 V15.2.0 (2018-07)


 N s = 2 or 4 symbol periodic or semi-persistent SRS resource with intra-slot and inter-slot hopping within a bandwidth
part, where the N-symbol SRS resource occupies the same symbol location(s) in each slot. For Ns=4, when frequency
hopping is configured with R=2, intra-slot and inter-slot hopping is supported with all antenna ports of the SRS
resource mapped to different sets of subcarriers across two pairs of R adjacent OFDM symbol(s) of the resource in each
slot. All antenna ports of the SRS resource are mapped to the same set of subcarriers within each pair of R adjacent
OFDM symbols of the resource in each slot. For Ns= R, when frequency hopping is configured, inter-slot frequency
hopping is supported with all antenna ports of the SRS resource mapped to the same set of subcarriers in R adjacent
OFDM symbol(s) of the resource in each slot.

6.2.1.2          UE sounding procedure for DL CSI acquisition
When the UE is configured with the higher layer parameter usage in SRS-ResourceSet set as 'antennaSwitching', the UE
may be configured with one of the following configurations depending on the indicated UE capability ('1T2R', '2T4R',
'1T4R', '1T4R/2T4R', or 'T=R'):

   -   up to two SRS resource sets configured with a different value for the higher layer parameter resourceType in
       SRS-ResourceSet set, where each set has two SRS resources transmitted in different symbols, each SRS resource
       in a given set consisting of a single SRS port, and the SRS port of the second resource in the set is associated
       with a different UE antenna port than the SRS port of the first resource in the same set, or

   -   up to two SRS resource sets configured with a different value for the higher layer parameter resourceType in
       SRS-ResourceSet set, where each SRS resource set has two SRS resources transmitted in different symbols, each
       SRS resource in a given set consisting of two SRS ports, and the SRS port pair of the second resource is
       associated with a different UE antenna port pair than the SRS port pair of the first resource, or

   -   zero or one SRS resource set configured with higher layer parameter resourceType in SRS-ResourceSet set to
       'periodic' or 'semi-persistent' with four SRS resources transmitted in different symbols, each SRS resource in a
       given set consisting of a single SRS port, and the SRS port of each resource is associated with a different UE
       antenna port, and

   -   zero or two SRS resource sets each configured with higher layer parameter resourceType in SRS-ResourceSet set
       to 'aperiodic' and with a total of four SRS resources transmitted in different symbols of two different slots, and
       where the SRS port of each SRS resource in given two sets is associated with a different UE antenna port. The
       two sets are each configured with two SRS resources, or one set is configured with one SRS resource and the
       other set is configured with three SRS resources. The UE shall expect that the two sets are both configured with
       the same values of the higher layer parameters alpha, p0, pathlossReferenceRS, and srs-
       PowerControlAdjustmentStates in SRS-ResourceSet. The UE shall expect that the value(s) of the higher layer
       parameter aperiodicSRS-ResourceTrigger in each SRS-ResourceSet are the same, and the value of the higher
       layer parameter slottOffset in each SRS-ResourceSet is different. Or,

   -   up to two SRS resource sets each with one SRS resource, where the number of SRS ports for each resource is
       equal to 1, 2, or 4.

The UE is configured with a guard period of Y symbols, in which the UE does not transmit any other signal, in the case
the SRS resources of a set are transmitted in the same slot. The guard period is in-between the SRS resources of the set.

If the indicated UE capability is '1T4R/2T4R,' the UE shall expect to be configured with the same number of SRS ports,
either one or two, for all SRS resources in the SRS resource set(s).

If the indicated UE capability is '1T2R', '2T4R', '1T4R', '1T4R/2T4R', the UE shall not expect to be configured or
triggered with more than one SRS resource set in the same slot. If the indicated UE capability is 'T=R,' the UE shall not
expect to be configured or triggered with more than one SRS resource set in the same symbol.

The value of Y is defined by Table 6.2.1.2-1.

 Table 6.2.1.2-1: The minimum guard period between two SRS resources of an SRS resource set for
                                        antenna switching

                                     μ          Δf = 2 μ ⋅ 15 [kHz]       Y [symbol]
                                     0                  15                     1
                                     1                  30                     1
                                     2                  60                     1
                                     3                 120                     2




                                                           ETSI
            Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 88 of 96

3GPP TS 38.214 version 15.2.0 Release 15                        86                          ETSI TS 138 214 V15.2.0 (2018-07)


6.2.1.3            UE sounding procedure between component carriers
For a carrier of a serving cell with slot formats comprised of DL and UL symbols, not configured for PUSCH/PUCCH
transmission, the UE shall not transmit SRS whenever SRS transmission (including any interruption due to uplink or
downlink RF retuning time [11, TS 38.133] as defined by higher layer parameters rf-RetuningTimeUL and rf-
RetuningTimeDL) on the carrier of the serving cell and PUSCH/PUCCH transmission carrying HARQ-ACK/positive
SR/RI/CRI and/or PRACH happen to overlap in the same symbol and that can result in uplink transmissions beyond the
UE's indicated uplink carrier aggregation capability included in the SRS_capability [13, TS 38.306].

For a carrier of a serving cell with slot formats comprised of DL and UL symbols, not configured for PUSCH/PUCCH
transmission, the UE shall not transmit a periodic/semi-persistent type 0 SRS whenever periodic/semi-persistent SRS
transmission (including any interruption due to uplink or downlink RF retuning time [11, TS 38.133] as defined by
higher layer parameters rf-RetuningTimeUL and rf-RetuningTimeDL) on the carrier of the serving cell and PUSCH
transmission carrying aperiodic CSI happen to overlap in the same symbol and that can result in uplink transmissions
beyond the UE's indicated uplink carrier aggregation capability included in the SRS_capability [13, TS 38.306].

For a carrier of a serving cell with slot formats comprised of DL and UL symbols, not configured for PUSCH/PUCCH
transmission, the UE shall drop PUCCH/PUSCH transmission carrying periodic CSI comprising only CQI/PMI, and/or
SRS transmission on another serving cell configured for PUSCH/PUCCH transmission whenever the transmission and
SRS transmission (including any interruption due to uplink or downlink RF retuning time [11, TS 38.133] as defined by
higher layer parameters rf-RetuningTimeUL and rf-RetuningTimeDL) on the serving cell happen to overlap in the same
symbol and that can result in uplink transmissions beyond the UE's indicated uplink carrier aggregation capability
included in the SRS_capability [13, TS 38.306].

For a carrier of a serving cell with slot formats comprised of DL and UL symbols, not configured for PUSCH/PUCCH
transmission, the UE shall drop PUSCH transmission carrying aperiodic CSI comprising only CQI/PMI whenever the
transmission and aperiodic SRS transmission (including any interruption due to uplink or downlink RF retuning time
[11, TS 38.133]) as defined by higher layer parameters rf-RetuningTimeUL and rf-RetuningTimeDL) on the carrier of
the serving cell happen to overlap in the same symbol and that can result in uplink transmissions beyond the UE's
indicated uplink carrier aggregation capability included in the SRS_capability [13, TS 38.306].

For an aperiodic SRS triggered in DCI format 2_3 and if the UE is configured with higher layer parameter srs-TPC-
PDCCH-Group set to 'typeA', and given by SRS-CarrierSwitching, without PUSCH/PUCCH transmission, the order of
the triggered SRS transmission on the serving cells follow the order of the serving cells in the indicated set of serving
cells configured by higher layers, where the UE in each serving cell transmits the configured one or two SRS resource
set(s) with higher layer parameter SRS-SetUse set to 'antenna switching' and higher layer parameter resourceType in
SRS-ResourceSet set to 'aperiodic'.

For an aperiodic SRS triggered in DCI format 2_3 and if the UE is configured with higher layer parameter srs-TPC-
PDCCH-Group set to 'typeB' without PUSCH/PUCCH transmission, the order of the triggered SRS transmission on the
serving cells follow the order of the serving cells with aperiodic SRS triggered in the DCI, and the UE in each serving
cell transmits the configured one or two SRS resource set(s) with higher layer parameter SRS-SetUse set to 'antenna
switching' and higher layer parameter resourceType in SRS-ResourceSet set to 'aperiodic'.

A UE can be configured with SRS resource(s) on a carrier c1 with slot formats comprised of DL and UL symbols and
not configured for PUSCH/PUCCH transmission. For carrier c1, the UE is configured with higher layer parameter srs-
SwitchFromServCellIndex and srs-SwitchFromCarrier the switching from carrier c2 which is configured for
PUSCH/PUCCH transmission. During SRS transmission on carrier c1 (including any interruption due to uplink or
downlink RF retuning time [11, TS 38.133] as defined by higher layer parameters rf-RetuningTimeUL and rf-
RetuningTimeDL), the UE temporarily suspends the uplink transmission on carrier c2.

If the UE is not configured for PUSCH/PUCCH transmission on carrier c1 with slot formats comprised of DL and UL
symbols, and if the UE is not capable of simultaneous reception and transmission on carrier c1 and serving cell c2, the
UE is not expected to be configured or indicated with SRS resource(s) such that SRS transmission on carrier c1
(including any interruption due to uplink or downlink RF retuning time [11, TS 38.133] as defined by higher layer
parameters rf-RetuningTimeUL and rf-RetuningTimeDL) would collide with the REs corresponding to the SS/PBCH
blocks configured for the UE or the slots belonging to a control resource set indicated by
[SystemInformationBlockType0] or [SystemInformationBlockType1] on serving cell c2.
For n-th (n ≥ 1) aperiodic SRS transmission on a cell c, upon detection of a positive SRS request on a grant, the UE shall commence
this SRS transmission on the configured symbol and slot provided
   -   it is no earlier than the summation of




                                                               ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 89 of 96

3GPP TS 38.214 version 15.2.0 Release 15                  87                       ETSI TS 138 214 V15.2.0 (2018-07)


       -   the maximum time duration between the two durations spanned by N OFDM symbols of the numerology of
           cell c and the cell carrying the grant respectively, and

       -   the UL or DL RF retuning time [11, TS 38.133] as defined by higher layer parameters rf-RetuningTimeUL
           and rf-RetuningTimeDL,

   -   it does not collide with any previous SRS transmissions, or interruption due to UL or DL RF retuning time.

   otherwise, n-th SRS transmission is dropped, where N is the reported capability as the minimum time interval in unit
      of symbols, between the DCI triggering and aperiodic SRS transmission.

In case of inter-band carrier aggregation, a UE can simultaneously transmit SRS and PUCCH/PUSCH across
component carriers in different bands subject to the UE's capability.
In case of inter-band carrier aggregation, a UE can simultaneously transmit PRACH and SRS/PUCCH/PUSCH across
component carriers in different bands subject to UE's capability.

6.2.2         UE DM-RS transmission procedure
When transmitted PUSCH is not scheduled by PDCCH format 0_1 with CRC scrambled by C-RNTI or CS-RNTI, the
UE shall use single symbol front-loaded DM-RS of configuration type 1 on DM-RS port 0 and the remaining REs not
used for DM-RS in the symbols are not used for any PUSCH transmission except for PUSCH with allocation duration
of 2 or less OFDM symbols with transform precoding disabled, additional DM-RS can be transmitted according to the
scheduling type and the PUSCH duration as specified in Table 6.4.1.1.3-3 of [4, TS38.211] for frequency hopping
disabled and as specified in Table 6.4.1.1.3-6 of [4, TS38.211] for frequency hopping enabled, and

If frequency hopping is disabled:

   -   Thehe UE shall assume dmrs-AdditionalPosition='pos2' and up to two additional DM-RS can be transmitted
       according to PUSCH duration, or

If frequency hopping is enabled:

   -   The UE shall assume dmrs-AdditionalPosition='pos1' and up to one additional DM-RS can be transmitted
       according to PUSCH duration.
                                                                   ஽ெோௌ ௜
A UE can be configured with one or two scrambling identity(s), ݊ூ஽    ,
                                                                          i = 0,1 by higher layers for UE-specific
reference signal generation as defined in Subclause 6.4.1.1 of [4, TS 38.211] to transmit PUSCH which are the same for
both PUSCH mapping Type A and Type B.

For the UE-specific reference signals generation as defined in Subclause 6.4.1.1 of [4, TS 38.211], a UE can be
                                                                     ‫݅ ܴܵܯܦ‬
configured by higher layers with one or two scrambling identity(s), ݊‫ܦܫ‬
                                                                          ,
                                                                            i = 0,1 which are the same for both PUSCH
mapping Type A and Type B.

When transmitting PUSCH scheduled by PDCCH format 0_1 with CRC scrambled by C-RNTI or CS-RNTI,

   -   the UE may be configured with higher layer parameter dmrs-Type in DMRS-UplinkConfig, and the configured
       DM-RS configuration type is used for transmitting PUSCH in as defined in Subclause 6.4.1.1 of [4, TS 38.211].

   -   the UE may be configured with the maximum number of front-loaded DM-RS symbols for PUSCH by higher
       layer parameter maxLength in DMRS-UplinkConfig.

       -   if maxLength is not configured, single-symbol DM-RS can be scheduled for the UE by DCI, and the UE can
           be configured with a number of additional DM-RS for PUSCH by higher layer parameter dmrs-
           AdditionalPosition, which can be 0, 1, 2 or 3.

       -   if maxLength is configured, both single-symbol DM-RS and double symbol DM-RS can be scheduled for the
           UE by DCI, and the UE can be configured with a number of additional DM-RS for PUSCH by higher layer
           parameter dmrs-AdditionalPosition, which can be 'pos0' or 'pos1'.

       -   and, the UE shall transmit a number of additional DM-RS as specified in Table 6.4.1.1.3-3 and Table
           6.4.1.1.3-4 in -Subclause 6.4.1.1.3 of [4, TS 38.211].

If a UE transmitting PUSCH is configured with the higher layer parameter phaseTrackingRS in DMRS-UplinkConfig,
the UE may assume that the following configurations are not occurring simultaneously for the transmitted PUSCH




                                                         ETSI
                Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 90 of 96

3GPP TS 38.214 version 15.2.0 Release 15                        88                              ETSI TS 138 214 V15.2.0 (2018-07)


    -     any DM-RS ports among 4-7 or 6-11 for DM-RS configurations type 1 and type 2, respectively are scheduled for
          the UE and PT-RS is transmitted from the UE.

If transform precoding is not enabled, the reference point for k is subcarrier 0 in common resource block 0, otherwise
the subcarrier 0 of the lowest-numbered resource block of the scheduled PUSCH allocation.

For PUSCH scheduled by DCI format 0_1, the UE shall assume the DM-RS CDM groups indicated in Tables 7.3.1.1.2-
6 to 7.3.1.1.2-23 of Subclause 7.3.1.1 of [5, TS38.212] are not used for data transmission, where "1", "2" and "3" for the
number of DM-RS CDM group(s) correspond to CDM group 0, {0,1}, {0,1,2}, respectively.

For PUSCH scheduled by DCI format 0_0, the UE shall assume the number of DM-RS CDM groups without data is 1
which corresponds to CDM group 0 for the case of PUSCH with allocation duration of 2 or less OFDM symbols with
transform precoding disabled, and the UE shall assume that the number of DM-RS CDM groups without data is 2 which
corresponds to CDM group {0,1} for all other cases.

For uplink DM-RS with PUSCH, the UE may assume the ratio of PUSCH EPRE to DM-RS EPRE ( 1 β DMRS [dB]) is
given by Table 6.2.2-1 according to the number of DM-RS CDM groups without data. The DM-RS scaling factor
                                                                                              βDMRS
                                                                                          −
β DMRS
  PUSCH   specified in subclause 6.4.1.1.3 of [4, TS 38.211] is given by   β   DMRS
                                                                               PUSCH
                                                                                       = 10    20
                                                                                                      .

                                Table 6.2.2-1: The ratio of PUSCH EPRE to DM-RS EPRE

              Number of DM-RS CDM               DM-RS configuration type 1                    DM-RS configuration type 2
               groups without data
                        1                                    0 dB                                            0 dB
                        2                                   -3 dB                                           -3 dB
                        3                                      -                                          -4.77 dB


6.2.3              UE PT-RS transmission procedure
If a UE is not configured with the higher layer parameter phaseTrackingRS in DMRS-UplinkConfig, the UE shall not
transmit PT-RS. The PTRS may only be present if RNTI equals C-RNTI, CS-RNTI, SP-CSI-RNTI.

6.2.3.1                UE PT-RS transmission procedure when transform precoding is not enabled
When transform precoding is not enabled and if a UE is configured with the higher layer parameter phaseTrackingRS in
DMRS-UplinkConfig ,

    -     the higher layer parameters timeDensity and frequencyDensity in PTRS-UplinkConfig indicate the threshold
          values ptrs-MCSi, i=1,2,3 and NRB,i , i=0,1, as shown in Table 6.2.3.1-1 and Table 6.2.3.1-2, respectively.

    -     if an additional higher layer parameters timeDensity and/or frequencyDensity in PTRS-UplinkConfig are
          configured, the UE shall assume the PT-RS antenna ports' presence and pattern are a function of the
          corresponding scheduled MCS and scheduled bandwidth in a corresponding bandwidth part as shown in Table
          6.2.3.1-1 and Table 6.2.3.1-2, respectively,

          -     if the higher layer parameter timeDensity is not configured, the UE may assume LPT-RS = 1.

          -     if the higher layer parameter frequencyDensity is not configured, the UE may assume KPT-RS = 2.

                       Table 6.2.3.1-1: Time density of PT-RS as a function of scheduled MCS

                                      Scheduled MCS                      Time density( LPT −RS )
                                      IMCS < ptrs-MCS1                     PT-RS is not present
                               ptrs-MCS1 ≤ IMCS < ptrs-MCS2                         4
                               ptrs-MCS2 ≤ IMCS < ptrs-MCS3                         2
                               ptrs-MCS3 ≤ IMCS < ptrs-MCS4                         1




                                                              ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 91 of 96

3GPP TS 38.214 version 15.2.0 Release 15                    89                        ETSI TS 138 214 V15.2.0 (2018-07)


              Table 6.2.3.1-2: Frequency density of PT-RS as a function of scheduled bandwidth

                               Scheduled bandwidth               Frequency density ( K PT − RS )
                                     NRB < NRB0                      PT-RS is not present
                                 NRB0 ≤ NRB < NRB1                            2
                                    NRB1 ≤ NRB                                4


The higher layer parameter PTRS-UplinkConfig provides the parameters ptrs-MCSi, i=1,2,3 and with values in 0-29
when MCS Table 5.1.3.1-1 is configured and 0-28 when MCS Table 5.1.3.1-2 is configured, respectively. ptrs-MCS4 is
not explicitly configured by higher layers but assumed 29 when MCS Table 5.1.3.1-1 is configured and 28 when MCS
Table 5.1.3.1-2 is configured. The higher layer parameter PTRS-UplinkConfig provides the parameters NRBi i=0,1 with
values in range 0-276.

If the higher layer parameter PTRS-UplinkConfig indicates that the time density thresholds ptrs-MCSi = ptrs-MCSi+1,
then the time density LPTRS of the associated row where both these thresholds appear in Table 6.2.3.1-1 is disabled. If the
higher layer parameter frequencyDensity in PTRS-UplinkConfig indicates that the frequency density thresholds NRB,i =
NRB,i+1, then the frequency density KPTRS of the associated row where both these thresholds appear in Table 6.2.3.1-2 is
disabled.

If either or both of the parameters PT-RS time density (LPT-RS) and PT-RS frequency density (KPT-RS), shown in Table
6.2.3.1-1 and Table 6.2.3.1-2, indicates that are configured as 'PT-RS not present', the UE shall assume that PT-RS is
not present.

If a UE is configured with the higher layer parameters phaseTrackingRS in DMRS-UplinkConfig and the number of
configured PT-RS ports is 1, the UE is indicated a DM-RS port to be associated with the PT-RS by UL DCI.

When a UE is scheduled to transmit PUSCH with allocation duration of 2 symbols with mapping type A, and if LPT-RS is
set to 2 or 4, the UE shall not transmit PT-RS. When a UE is scheduled to transmit PUSCH with allocation duration of 4
symbols with mapping type A, and if LPT-RS is set to 4, the UE shall not transmit PT-RS.

When a UE is scheduled to transmit PUSCH for retransmission, if the UE is scheduled with IMCS > V, where V = 28 for
MCS table 1 and V = 27 for MCS table 2, respectively, the MCS for PT-RS time-density determination is obtained from
the DCI for the same transport block in the initial transmission, which is smaller than or equal to V.

The maximum number of configured PT-RS ports is given by the higher layer parameter maxNrofPorts in PTRS-
UplinkConfig. The UE is not expected to be configured with a larger number of UL PT-RS ports than it has reported
need for.

If a UE has reported the capability of supporting full-coherent UL transmission, the UE shall expect the number of UL
PT-RS ports to be configured as one if UL-PTRS is configured..

For codebook or non-codebook based UL transmission, the association between UL PT-RS port(s) and DM-RS port(s)
is signalled by DCI as described in Subclause 7.3.1.1.2 of [5, TS 38.212].

For non-codebook based UL transmission, the actual number of UL PT-RS port(s) to transmit is determined based on
SRI(s). A UE may be configured with the PT-RS port index for each configured SRS resource by the higher layer
parameter ptrs-PortIndex configured by SRS-Config. If the PT-RS port index associated with different SRIs are the
same, the corresponding UL DM-RS ports are associated to the one UL PT-RS port.

For partial-coherent and non-coherent codebook based UL transmission, the actual number of UL PT-RS port(s) is
determined based on TPMI and/or TRI in DCI format 0_1:

   -   if the UE is configured with the higher layer parameter maxNrofPorts in PTRS-UplinkConfig set to 'n2', the
       actual UL PT-RS port(s) and the associated transmission layer(s) are derived from indicated TPMI as:

   -   SRS port 0 and 2 in indicated TPMI share PT-RS port 0, and SRS port 1 and 3 in indicated TPMI share PT-RS
       port 1.

          -     UL PT-RS port 0 is associated with the UL layer [x] of layers which are transmitted with SRS port 0 and
                SRS port 2 in indicated TPMI, and UL PT-RS port 1 is associated with the UL layer [y] of layers which
                are transmitted with SRS port 1 and SRS port 3 in indicated TPMI, where [x] and/or [y] are given by DCI
                parameter PTRS-DMRS association as shown in DCI format 0_1 described in Subclause 6.2.3 of [5,
                TS38.212].



                                                          ETSI
             Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 92 of 96

3GPP TS 38.214 version 15.2.0 Release 15                          90                      ETSI TS 138 214 V15.2.0 (2018-07)


For PT-RS, the transmit power of PT-RS is derived from ρ PTRS
                                                         PUSCH
                                                               , which is the power ratio between power of PUSCH
and power of PT-RS per port.
                                                                                                       PUSCH
When the UE is scheduled with Qp={1,2} PT-RS port(s) in uplink and the number of scheduled layers is nlayer  ,

   -    If the UE is configured with higher layer parameter ptrs-Power, the PUSCH to PT-RS power ratio per layer per
        RE ρ PTRS
               PUSCH
                      is given by ρ PTRS
                                    PUSCH
                                          = −α PTRS
                                                PUSCH
                                                      [dB] , where α PTRS
                                                                     PUSCH
                                                                           is shown in the Table 6.2.3.1-3 according to
        the higher layer parameter ptrs-Power, the PT-RS scaling factor β PTRS specified in subclause 6.4.1.2.2.1 of [4,
                                                 PUSCH
                                                ρ
                                               − PTRS
        TS 38.211] is given by   β PTRS = 10      20
                                                         and also on the TPMI field in DCI.

   -    The UE shall assume ptrs-Power in PTRS-UplinkConfig is set to state "00" in Table 6.2.3.1-3 if not configured
        or in case of non-codebook based PUSCH.

            Table 6.2.3.1-3: Factor related to PUSCH to PT-RS power ratio per layer per RE α PTRS
                                                                                             PUSCH


                                                                                          PUSCH
                                                         The number of PUSCH layers (    nlayer )
    UL-          1                   2                                  3                                4
  PTRS-         All        Full          Partial and          Full      Partial and         Full        Partial     Non-
  power /      cases     coherent           non-            coherent       non-           coherent     coherent   coherent
 α PTRS
   PUSCH                                  coherent                     coherent and                               and non-
                                          and non-                         non-                                   codebook
                                         codebook                       codebook                                    based
                                           based                          based
       00        0           3             3Qp-3              4.77        3Qp-3                 6        3Qp       3Qp-3
       01        0           3                3               4.77         4.77                 6         6          6
       10                                                          Reserved
       11                                                          Reserved


6.2.3.2              UE PT-RS transmission procedure when transform precoding is enabled
When transform precoding is enabled and if a UE is configured with the higher layer parameter dft-S-OFDM in PTRS-
UplinkConfig,

   -    the UE shall be configured with the higher layer parameters sampleDensity and the UE shall assume the PT-RS
        antenna ports' presence and PT-RS group pattern are a function of the corresponding scheduled bandwidth in a
        corresponding bandwidth part, as shown in Table 6.2.3.2-1. The UE shall assume no PT-RS is present when the
        number of scheduled RBs is less than NRB0 if NRB0 > 1 or if the RNTI equals TC-RNTI.

   -    and the UE may be configured PT-RS time density LPT-RS = 2 with the higher layer parameter timeDensity.
        Otherwise, the UE shall assume LPT-RS = 1.

   -    if the higher layer parameter sampleDensity indicates that the sample density thresholds NRB,i = NRB,i+1, then the
        associated row where both these thresholds appear in Table 6.2.3.2-1 is disabled.

                 Table 6.2.3.2-1: PT-RS group pattern as a function of scheduled bandwidth

                                                                                              Number of samples
                Scheduled bandwidth                     Number of PT-RS groups
                                                                                               per PT-RS group
                 NRB0 ≤ NRB < NRB1                                 2                                  2
                 NRB1 ≤ NRB < NRB2                                 2                                  4
                 NRB2 ≤ NRB < NRB3                                 4                                  2
                 NRB3 ≤ NRB < NRB4                                 4                                  4
                    NRB4 ≤ NRB                                     8                                  4


When transform precoding is enabled and if a UE is configured with the higher layer parameter dft-S-OFDM in PTRS-
UplinkConfig, the PT-RS scaling factor β' specified in Subclause 6.4.1.2.2.2 of [4, TS 38.211] is determined by the
scheduled modulation order as shown in table 6.2.3.2-1.




                                                                ETSI
             Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 93 of 96

3GPP TS 38.214 version 15.2.0 Release 15                        91                              ETSI TS 138 214 V15.2.0 (2018-07)


                  Table 6.2.3.2-1: PT-RS scaling factor (β') when transform coding enabled.

                                   Scheduled modulation           PT-RS scaling factor (β')
                                        π/2-BPSK                             1
                                          QPSK                               1
                                             16QAM                              3     5
                                             64QAM                          7        21
                                            256QAM                         15         85


6.3             UE PUSCH frequency hopping procedure
When transform precoding is enabled for PUSCH transmission, the UE shall perform, at least for the 14-symbol slot,
PUSCH frequency hopping [if the frequency hopping field in the corresponding detected PDCCH DCI format is set to
1]; otherwise no PUSCH frequency hopping is performed.

In case of resource allocation type 1, whether or not transform precoding is enabled for PUSCH transmission, the UE
may perform PUSCH frequency hopping, otherwise no PUSCH frequency hopping is performed. When transform
precoding and frequency hopping are enabled for PUSCH, the RE mapping is performed in the following order: the
modulated symbols are first mapped across sub-carriers, then across transform precoded symbols within a frequency-
hop, then across frequency hops occupying different sets of PRBs.

If a UE is configured by higher layer parameter frequencyHopping in PUSCH-Config, one of two frequency hopping
modes can be configured:

    -   Intra-slot frequency hopping, applicable to single slot and multi-slot PUSCH transmission.

    -   Inter-slot frequency hopping, applicable to multi-slot PUSCH transmission.

When frequency hopping on PUSCH is enabled and for resource allocation type 1, frequency offsets are configured by
higher layer parameter frequencyHoppingOffsetLists in PUSCH-Config:

    -   when the size of the active BWP is less than 50 PRBs, one of two higher layer configured offsets is indicated in
        the UL grant

    -   when the size of the active BWP is equal to or greater than 50 PRBs, one of four higher layer configured offsets
        is indicated in the UL grant.

The starting RB during in each hop is given by:

                                                    RBstart              First hop
                              RBstart =                                            ,
                                        (RBstart + RBoffset ) mod N BWP Second hop
                                                                     size



where RBstart be the starting resource within the UL BWP, as calculated from the resource block assignment information
of resource allocation type 1 (described in sub-clause 6.1.2.2.2) and RBoffset is the frequency offset in RBs between the
two frequency hops.

In case of intra-slot frequency hopping is configured for PUSCH without repetitions, the number of symbols in the first
                    PUSCH , s
hop is given by N symb                                                                    PUSCH ,s
                               / 2 , the number of symbols in the second hop is given by N symb     − N symb 
                                                                                                        PUSCH , s
                                                                                                                         
                                                                                                                  / 2 , where
 ௉௎ௌ஼ு ,௦
ܰ௦௬௠௕       is the length of the PUSCH transmission in OFDM symbols in one slot.

In case of inter-slot frequency hopping, the starting RB during slot nsμ is given by:

                                                                                    nsμ mod 2 = 0
                                   ( )    
                            RBstart nsμ = 
                                                         RBstart
                                           (RBstart + RBoffset ) mod N BWP
                                                                         size
                                                                                    nsμ mod 2 = 1
                                                                                                  ,


where nsμ is the current slot number within a radio frame, where a multi-slot PUSCH transmission can take place,
RBstart is the starting resource within the UL BWP, as calculated from the resource block assignment information of



                                                              ETSI
            Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 94 of 96

3GPP TS 38.214 version 15.2.0 Release 15                                        92                       ETSI TS 138 214 V15.2.0 (2018-07)


resource allocation type 1 (described in sub-clause 6.1.2.2.2) and RBoffset is the frequency offset in RBs between the
two frequency hops.

6.4              UE PUSCH preparation procedure time
If the first uplink symbol in the PUSCH allocation, including the DM-RS, as defined by the slot offset K2 and the start
and length indicator SLIV of the scheduling DCI, is no earlier than at symbol L2 then the UE shall transmit PUSCH
where L2 is defined as the next uplink symbol with its CP starting
Tproc ,2 = max   (( (N   2
                             + d 2,1 + d 2,2 )(2048 + 144) ⋅ κ 2
                                                                   −μ
                                                                        ) ⋅ T , d2,3 ) after the end of the last symbol of the PDCCH carrying
                                                                           C

the DCI scheduling the PUSCH, where

   -   N2 is based on µ of Table 6.4-1 and Table 6.4-2 for UE processing capability 1 and 2 respectively, where µ
       corresponds to the one of (µ DL, µ UL) resulting with the largest Tproc,2, where the µ DL corresponds to the subcarrier
       spacing of the downlink with which the PDCCH carrying the DCI scheduling the PUSCH was transmitted and
       µ UL corresponds to the subcarrier spacing of the uplink channel with which the PUSCH is to be transmitted, and
       κ is defined in subclause 4.1 of [4, TS 38.211].

   -   If the first symbol of the PUSCH allocation consists of DM-RS only, then d2,1 = 0, otherwise d2,1 = 1.

   -   If the HARQ-ACK is multiplexed on PUSCH, then d2,2 = 1, otherwise d2,2 = 1.

   -   If the UE is configured with multiple active component carriers, the first uplink symbol in the PUSCH allocation
       further includes the effect of timing difference between component carriers as given in [11, TS 38.133].

   -   If the scheduling DCI triggered a switch of BWP, d2,3 equals to the switching time as defined in [11, TS 38.133],
       otherwise d2,3=0.

Otherwise the UE may ignore the scheduling DCI.

The value of T proc ,2 is used both in the case of normal and extended cyclic prefix.

                             Table 6.4-1: PUSCH preparation time for PUSCH timing capability 1
                                            μ             PUSCH preparation time N2 [symbols]
                                            0                             10
                                            1                             12
                                            2                             23
                                            3                             36


                             Table 6.4-2: PUSCH preparation time for PUSCH timing capability 2

                                            μ             PUSCH preparation time N2 [symbols]
                                            0                                       5
                                            1                                      5.5
                                            2                           11 for frequency range 1




                                                                               ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 95 of 96

3GPP TS 38.214 version 15.2.0 Release 15                  93                        ETSI TS 138 214 V15.2.0 (2018-07)



Annex A (informative):
Change history

                                                     Change history
                                                                                                                      New
   Date     Meeting       TDoc       CR   Rev Cat                         Subject/Comment
                                                                                                                    version
 2017-05    RAN1#89     R1-1708892   -     -   -    Draft skeleton                                                    0.0.0
 2017-07    AH_1706     R1-1712016                  Inclusion of agreements up to and including RAN1#AH2              0.0.1
 2017-08    AH_1706     R1-1714234                  Inclusion of agreements up to and including RAN1#AH2              0.0.2
 2017-08    RAN1#90     R1-1714596                  Updated editor's version                                          0.0.3
 2017-08    RAN1#90     R1-1714626                  Updated editor's version                                          0.0.4
 2017-08    RAN1#90     R1-1715077                  Endorsed version by RAN1#90                                       0.1.0
 2017-08    RAN1#90     R1-1715324                  Inclusion of agreements up to and including RAN1#90               0.1.1
 2017-08    RAN1#90     R1-1715331                  Updated editor's version                                          0.1.2
 2017-09    RAN#77      RP-172001                   For information to plenary                                        1.0.0
 2017-09    AH_1709     R1-1716930                  Inclusion of agreements up to and including RAN1#AH3              1.0.1
 2017-10   RAN1#90bis   R1-1718808                  Updated editor's version                                          1.0.2
 2017-10   RAN1#90bis   R1-1718819                  Endorsed version by RAN1#90bis                                    1.1.0
 2017-10   RAN1#90bis   R1-1719227                  Inclusion of agreements up to and including RAN1#90bis            1.1.1
 2017-11   RAN1#90bis   R1-1720113                  Inclusion of agreements up to and including RAN1#90bis            1.1.2
 2017-11   RAN1#90bis   R1-1720114                  Inclusion of agreements up to and including RAN1#90bis            1.1.3
 2017-11   RAN1#90bis   R1-1721051                  Endorsed version                                                  1.2.0
 2017-12    RAN1#91     R1-1721344                  Inclusion of agreements up to and including RAN1#91               1.3.0
 2017-12    RAN#78      RP-172416                   Endorsed version for approval by plenary                          2.0.0
 2017-12    RAN#78                                  Approved by plenary – Rel-15 spec under change control           15.0.0
 2018-03    RAN#79      RP-180200 0001         F    CR capturing the Jan18 ad-hoc and RAN1#92 meeting agreements     15.1.0
 2018-06    RAN#80      RP-181172 0002     1   F    CR to 38.214 capturing the RAN1#92bis and RAN1#93 meeting        15.2.0
                                                    agreements
 2018-06    RAN#80      RP-181257 0003     -   B    CR to 38.214 capturing the RAN1#92bis and RAN1#93 meeting       15.2.0
                                                    agreements related to URLLC
 2018-06    RAN#80      RP-181172 0004     -   F    CR to 38.214: maintenance according to agreed Rel 15 features   15.2.0




                                                         ETSI
           Case 6:20-cv-00958-ADA Document 1-7 Filed 10/14/20 Page 96 of 96

3GPP TS 38.214 version 15.2.0 Release 15             94          ETSI TS 138 214 V15.2.0 (2018-07)



History
                                              Document history
 V15.2.0       July 2018        Publication




                                                    ETSI
